Exhibit 10.4

NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIENS AND SECURITY
INTERESTS GRANTED TO THE ADMINISTRATIVE AGENT FOR ITSELF AND THE OTHER SECURED
PARTIES PURSUANT TO THIS AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT IN
ANY COLLATERAL AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE ADMINISTRATIVE
AGENT WITH RESPECT TO ANY COLLATERAL HEREUNDER ARE SUBJECT TO THE PROVISIONS OF
THE INTERCREDITOR AGREEMENT, DATED AS OF THE DATE HEREOF (AS AMENDED, RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR
AGREEMENT”), AMONG INTERLINE BRANDS, INC., A NEW JERSEY CORPORATION, INTERLINE
BRANDS, INC., A DELAWARE CORPORATION, THE OTHER GRANTORS FROM TIME TO TIME PARTY
HERETO, BANK OF AMERICA, N.A., AS REVOLVING FACILITY AGENT, AND BARCLAYS BANK
PLC, AS FIRST LIEN ADMINISTRATIVE AGENT AND AS FIRST LIEN SECURITY AGENT, AND
CERTAIN OTHER PERSONS PARTY OR THAT MAY BECOME PARTY THERETO FROM TIME TO TIME.
IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT
AND THIS AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT, THE TERMS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (as it may be amended,
restated, supplemented or modified from time to time, this “Security Agreement”)
is entered into as of March 17, 2014 by and among INTERLINE BRANDS, INC., a New
Jersey corporation (the “Company”), and the subsidiaries of the Company listed
on the signature pages hereto (together with the Company, the “Initial
Grantors,” and collectively with any additional subsidiaries or other affiliates
of the Company, whether now existing or hereafter formed which become parties to
this Security Agreement, the “Grantors”, and each, a “Grantor”), and BANK OF
AMERICA, N.A., in its capacity as administrative agent (in such capacity, the
“Administrative Agent”) for itself and the other Secured Parties (as defined
below) in connection with the Credit Agreement referred to below.

RECITALS

A. The Company, Wilmar Holdings, Inc., a Delaware corporation (“Wilmar
Holdings”), and Wilmar Financial, Inc. a Delaware corporation (“Wilmar
Financial”), as borrowers, Interline Brands, Inc., a Delaware corporation
(“Holdings”), and Glenwood Acquisition LLC, a Delaware limited liability company
(“Glenwood”), as guarantors, the financial institutions party thereto as lenders
and the Administrative Agent entered into that certain Credit Agreement dated as
of September 7, 2012 (as amended, supplemented or otherwise modified from time
to time prior to the date hereof, including by that certain Joinder Agreement
dated as of December 11, 2012, among JanPak, LLC, a West Virginia limited
liability company (“JanPak”), JanPak of South Carolina, LLC, a South Carolina
limited liability company (“JanPak SC”), JanPak of Texas, LLC, a Texas limited
liability company (“JanPak Texas”), and Zip Technology, LLC, a West Virginia
limited liability company (“Zip Technology”), or their respective
predecessors-in-interest, and the Administrative Agent and by that certain
Joinder Agreement dated as of April 4, 2013, between IBI Merchandising Services,
Inc., a Delaware limited liability company (“IBI Merchandising”), and the
Administrative Agent, the “Existing Credit Agreement”), pursuant to which the
lenders party thereto have agreed to make Loans and provide certain other credit
accommodations to the borrowers thereunder.

B. In order to induce the lenders party thereto to enter into the Existing
Credit Agreement, Holdings, the Company, Wilmar Financial, Wilmar Holdings and
Glenwood entered into that certain Pledge and Security Agreement dated as of
September 7, 2012 (as amended, supplemented or otherwise modified from time to
time prior to the date hereof, including by the Supplement to Pledge and
Security Agreement dated as of December 11, 2013, among JanPak, JanPak SC,
JanPak Texas and Zip Technology (or their respective predecessors-in-interest)
and the Administrative Agent and the Supplement to Pledge and Security Agreement



--------------------------------------------------------------------------------

dated as of April 4, 2013, between IBI Merchandising and the Administrative
Agent, the “Existing Security Agreement”), pursuant to which the Grantors named
therein granted to the Administrative Agent, for the benefit of the Secured
Parties, a security interest in their respective personal property as security
for the Secured Obligations.

C. The Company, Holdings, the subsidiaries of the Company party thereto,
Barclays Bank PLC, as administrative agent and collateral agent (the “Term
Agent”), and the lenders party thereto are entering into that certain First Lien
Term Loan Agreement dated as of even date herewith (the “Term Loan Agreement”),
the proceeds of which will be used by the Company to, among other things,
refinance all Company Notes issued and outstanding as of date hereof (the
“Company Notes Refinancing”).

D. In connection with (i) the entry by the Company and Holdings into the Term
Loan Agreement and (ii) the Company Notes Refinancing, the borrowers under the
Existing Credit Agreement have requested, and the Required Lenders have agreed,
to amend the Existing Credit Agreement pursuant to an amendment agreement (the
“First Amendment”) to make certain changes to the Existing Credit Agreement.

E. In connection with the entry by the Company and Holdings into the Term Loan
Agreement and the First Amendment, the Required Lenders have agreed pursuant to
the First Amendment to release the security interest granted by Holdings under
the Existing Security Agreement and to terminate each of the obligations of
Holdings thereunder.

F. In connection with the (i) entry by the Company and Holdings into the Term
Loan Agreement, (ii) the Company Notes Refinancing and (iii) the First
Amendment, the parties hereto desire to amend and restate the Existing Security
Agreement in its entirety in order to make certain changes to the Existing
Security Agreement to promote consistency with that certain Pledge and Security
Agreement of even date herewith executed by the Grantors in favor of the Term
Agent.

G. The Administrative Agent, with the consent of the Required Lenders, is
willing to amend and restate the Existing Security Agreement.

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
hereto hereby agree that the Existing Security Agreement is hereby amended and
restated in its entirety as follows:

ARTICLE I

DEFINITIONS

1.1. Terms Defined in Credit Agreement. All capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.

1.2. Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement are used herein as defined in the UCC.

1.3. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the Preamble and the Recitals,
the following terms shall have the following meanings:

“Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Administrative Agent” shall have the meaning set forth in the Preamble.

“Amendment” shall have the meaning set forth in Section 4.4.

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

 

2



--------------------------------------------------------------------------------

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

“Collateral” shall have the meaning set forth in Article II.

“Collateral Access Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, by which (a) for any
Collateral located on leased premises, the lessor waives or subordinates any
Lien it may have on the Collateral, and agrees to permit the Administrative
Agent to enter upon the premises and remove the Collateral or to use the
premises to store or dispose of the Collateral; (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for the
Administrative Agent, and agrees to deliver the Collateral to the Administrative
Agent upon request; (c) for any Collateral held by a repairman, mechanic or
bailee, such Person acknowledges the Administrative Agent’s Lien, waives or
subordinates any Lien it may have on the Collateral, and agrees to deliver the
Collateral to the Administrative Agent upon request; and (d) for any Collateral
subject to an IP License, the licensor grants to the Administrative Agent the
right, vis-à-vis such licensor, to enforce the Administrative Agent’s Liens with
respect to the Collateral, including the right to dispose of it with the benefit
of the intellectual property, whether or not a default exists under any
applicable IP License.

“Collateral Deposit Account” shall have the meaning set forth in Section 7.1(a).

“Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by any Grantor to the
Administrative Agent or any Lender with respect to the Collateral pursuant to
any Loan Document.

“Commercial Tort Claims” means those certain currently existing commercial tort
claims of any Grantor, including each commercial tort claim listed on Exhibit K.

“Commodity Account” shall have the meaning set forth in Article 9 of the UCC.

“Company” shall have the meaning set forth in the Preamble.

“Company Notes Refinancing” shall have the meaning set forth in Recital C.

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Copyright Security Agreement” means an agreement substantially in the form of
Exhibit H.

“Copyrights” means (a) copyrights, rights and interests in copyrights, copyright
registrations, and copyright applications; (b) mask works, as defined under 17
USC 901, et seq, and applications and registrations therefor; (c) renewals or
extensions of any of the foregoing; (d) income, royalties, damages, and payments
now or hereafter due and/or payable under any of the foregoing, including,
without limitation, damages or payments for past or future infringements for any
of the foregoing; (e) the right to sue for past, present, and future
infringements of any of the foregoing; and (f) rights corresponding to any of
the foregoing throughout the world.

“Credit Agreement” means the Existing Credit Agreement, as amended, restated,
supplemented or modified from time to time, including, without limitation, as
amended by the First Amendment.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among any Grantor, a
banking institution holding such Grantor’s funds, and the Administrative Agent,
for the benefit of the Secured Parties, with respect to collection and control
of all deposits and balances held in a deposit account and any related lockbox
maintained by any Grantor with such banking institution.

 

3



--------------------------------------------------------------------------------

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Documents” shall have the meaning set forth in Article 9 of the UCC.

“Effective Date” shall have the meaning set forth in the Credit Agreement.

“Electronic Chattel Paper” shall have the meaning set forth in Article 9 of the
UCC.

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

“Event of Default” means an event described in Section 5.1.

“Excluded Accounts” means Deposit Accounts or Securities Accounts that (a) are
payroll, payroll taxes, similar employment taxes, employee benefit or
disbursement accounts, (b) constitute Grace Period Accounts or (c) have less
than $2,000,000, in the aggregate, on deposit.

“Excluded Assets” means the following assets and properties, and all right,
title and interest of any Grantor in such assets and properties: (a) any Equity
Interests in (i) any Foreign Subsidiary of such Grantor, other than 65% of the
issued and outstanding Equity Interests entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) of each first-tier Foreign Subsidiary of such
Grantor, as applicable, (ii) any Unrestricted Subsidiary, (iii) any Subsidiary
of such Grantor described in clause (c) of the definition of “Excluded
Subsidiary” in the Credit Agreement, other than 65% of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) of each such Subsidiary of such Grantor, or (iv) any
Person that is not a wholly-owned Subsidiary to the extent that such Person’s
constituent documents prohibit the granting of Liens thereon (but (A) excluding
the proceeds and receivables of the foregoing the assignment of which is
effective under the UCC notwithstanding such prohibitions and (B) immediately
upon the lapse, termination or waiver of any such prohibition, the Collateral
shall include, and the security interest granted by such Grantor shall
immediately attach to, all of such Grantor’s right, title and interest in and to
the foregoing); (b) motor vehicles and any other assets subject to certificates
of title; (c) any assets over which the granting of security interests in such
assets would be prohibited by any applicable law or regulation after giving
effect to each of Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions), but excluding the proceeds and receivables
of the foregoing, the assignment of which is expressly deemed effective under
the UCC notwithstanding such prohibitions; provided that immediately upon the
lapse, termination or waiver of any such applicable law, the Collateral shall
include, and the security interest granted by such Grantor shall immediately
attach to, all of such Grantor’s right, title and interest in and to the
foregoing; (d) any lease, license, contract, property right or other agreement
(or any of its rights or interests thereunder), or any property owned by any
Grantor that is subject to a purchase money security interest (as defined in
Section 9-103 of the UCC) or leased by any Grantor pursuant to a capital lease,
in each case to the extent that the grant of the security interest would, after
giving effect to each of Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or
any successor provision or provisions) or any other applicable law,
(i) constitute or result in (A) the abandonment, invalidation or
unenforceability of any right, title or interest of such Grantor therein or
(B) a breach or termination pursuant to the terms of, or a default under, any
such lease, license, contract, property right, agreement or purchase money
arrangement or (ii) give any other party to any such lease, license, contract,
property right, agreement or purchase money arrangement a right of termination
in favor of any other party thereto (other than a Grantor), but excluding the
proceeds and receivables of each of the foregoing, the assignment of which is
expressly deemed effective under the UCC notwithstanding such prohibitions;
provided that immediately upon the lapse, termination or waiver of any such
provision, the Collateral shall include, and the security interest granted by
such Grantor shall immediately attach to, all of such Grantor’s right, title and
interest in and to the foregoing; (e) any fee-owned real property and any
leasehold rights and interests in real property; (f) any trademark application
filed in the USPTO on the basis of a Grantor’s intent-to-use such Trademark
prior to the filing of a “Statement of Use” pursuant to Section 1(d) of the
Lanham Act or an

 

4



--------------------------------------------------------------------------------

“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, to the extent, and only for so long as, the granting by a
Grantor of a security interest therein would result in the loss by such Grantor
of any material rights therein, or impair the validity or enforceability of any
registration that issues therefrom under applicable federal law; (g) any
Commercial Tort Claim individually asserting damages of less than $12,500,000;
and (h) any specifically identified asset with respect to which the
Administrative Agent and the Company shall have reasonably determined that the
cost, burden, difficulty or consequence of obtaining or perfecting a security
interest therein outweighs the benefit of a security interest to the Secured
Parties afforded thereby.

“Excluded Payments” shall have the meaning set forth in Section 4.6(c)(iii).

“Exhibit” refers to a specific exhibit to this Security Agreement.

“Existing Credit Agreement” shall have the meaning set forth in Recital A.

“Existing Security Agreement” shall have the meaning set forth in Recital B.

“First Amendment” shall have the meaning set forth in Recital D.

“First Amendment Effective Date” means the date of this Security Agreement.

“Fixtures” shall have the meaning set forth in Article 9 of the UCC.

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.

“Glenwood” shall have the meaning set forth in Recital A.

“Goods” shall have the meaning set forth in Article 9 of the UCC.

“Grace Period Accounts” means Deposit Accounts and Securities Accounts acquired
in a Permitted Acquisition for a period of 60 days following the consummation of
such Permitted Acquisition.

“Grantors” shall have the meaning set forth in the Preamble.

“Holdings” shall have the meaning set forth in Recital A.

“IBI Merchandising” shall have the meaning set forth in Recital A.

“Initial Grantors” shall have the meaning set forth in the Preamble.

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

“Intercreditor Agreement” shall have the meaning set forth in the legend on the
first page hereof.

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

“IP Licenses” means, (a) licensing agreements consents to use, covenants not to
sue, or similar arrangements in and to any Patents, Copyrights, Trademarks, or
trade secrets, (b) income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past, present, and future breaches thereof,
and (c) all rights to sue for past, present, and future breaches thereof.

 

5



--------------------------------------------------------------------------------

“JanPak” shall have the meaning set forth in Recital A.

“JanPak SC” shall have the meaning set forth in Recital A.

“JanPak Texas” shall have the meaning set forth in Recital A.

“Lanham Act” means the Lanham Trademark Act of 1946.

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

“Patent Security Agreement” means an agreement substantially in the form of
Exhibit I.

“Patents” means (a) patents and patent applications; (b) inventions and
improvements claimed therein; (c) reissues, divisions, continuations, extensions
and continuations-in-part of the foregoing; (d) income, royalties, damages,
claims and payments now or hereafter due or payable under and with respect to
the foregoing, including, without limitation, damages and payments for past,
present and future infringements of the foregoing; (e) the right to sue for
past, present, and future infringements of the foregoing; and (f) rights
corresponding to any of the foregoing throughout the world.

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors constituting Collateral, whether or not physically
delivered to the Administrative Agent pursuant to this Security Agreement, but,
in any case, excluding (i) any items constituting Excluded Assets and (ii) the
Equity Interests described in Section 8.7(i)(B).

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.

“Required Secured Parties” means (a) prior to an acceleration of the Obligations
under the Credit Agreement, the Required Lenders, (b) after an acceleration of
the Obligations under the Credit Agreement but prior to the date upon which the
Credit Agreement has terminated by its terms and all of the obligations
thereunder have been paid in full, Lenders holding in the aggregate at least a
majority of the total of the Aggregate Credit Exposure, and (c) after the Credit
Agreement has terminated by its terms and all of the Obligations thereunder have
been paid in full (whether or not the Obligations under the Credit Agreement
were ever accelerated), Persons holding in the aggregate at least a majority of
the Secured Obligations, as determined by the Administrative Agent in its
reasonable discretion.

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

“Secured Parties” means, collectively, the Lenders, the Administrative Agent,
the Issuing Bank, and any other holders of the Secured Obligations.

“Securities Account” shall have the meaning set forth in Article 8 of the UCC.

“Securities Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among any Grantor, a
securities intermediary holding a Securities Account of such Grantor, and the
Administrative Agent, for the benefit of the Secured Parties.

“Security” shall have the meaning set forth in Article 8 of the UCC.

“Security Agreement” shall have the meaning set forth in the Preamble.

 

6



--------------------------------------------------------------------------------

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which any Grantor shall receive or shall become entitled
to receive for any reason whatsoever with respect to, in substitution for or in
exchange for any Equity Interest constituting Collateral, any right to receive
an Equity Interest and any right to receive earnings, in which any Grantor now
has or hereafter acquires any right, issued by an issuer of such Equity
Interest.

“Subsidiary Pledged Collateral” shall have the meaning set forth in
Section 3.13(b).

“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.

“Term Agent” shall have the meaning set forth in Recital C.

“Term Loan Agreement” shall have the meaning set forth in Recital C.

“Trademark Security Agreement” means an agreement substantially in the form of
Exhibit J.

“Trademarks” means (a) trademarks (including service marks), trade names, trade
dress and trade styles, internet domain names and other source identifiers;
(b) registrations and applications for registration of the foregoing; (c) the
goodwill of the business connected with the use of and symbolized by the
foregoing; (d) renewals of the foregoing; (e) income, royalties, damages, and
payments now or hereafter due or payable with respect thereto, including,
without limitation, damages, claims, and payments for past, present and future
infringements thereof; (f) right to sue for past, present, and future
infringements of the foregoing, including the right to settle suits involving
claims and demands for royalties owing; and (g) rights corresponding to any of
the foregoing throughout the world.

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, the Administrative Agent’s or any
other Secured Party’s Lien on any Collateral.

“USCO” means the United States Copyright Office.

“USPTO” means the United States Patent and Trademark Office.

“Wilmar Financial” shall have the meaning set forth in Recital A.

“Wilmar Holdings” shall have the meaning set forth in Recital A.

“Zip Technology” shall have the meaning set forth in Recital A.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

GRANT OF SECURITY INTEREST

Each Grantor hereby pledges, assigns and grants to the Administrative Agent (or
confirms that the Administrative Agent already possesses), on behalf of and for
the ratable benefit of the Secured Parties, a continuing security interest in
and Lien upon all of its right, title and interest in, to and under all personal
property, whether now owned by or owing to, or hereafter acquired by or arising
in favor of such Grantor (including under any trade name or derivations
thereof), and whether owned or consigned by or to, or leased from or to, such
Grantor, and regardless of where located (all of which will be collectively
referred to as the “Collateral”), including:

 

  (i) all Accounts;

 

7



--------------------------------------------------------------------------------

  (ii) all Chattel Paper, including Electronic Chattel Paper;

 

  (iii) all General Intangibles, including all Copyrights, Patents, Trademarks
and IP Licenses;

 

  (iv) all Documents;

 

  (v) all Goods, including Inventory, Equipment and Fixtures;

 

  (vi) all Instruments;

 

  (vii) all Investment Property, including Commodities Accounts and Securities
Accounts;

 

  (viii) all Letter-of-Credit Rights;

 

  (ix) all Deposit Accounts;

 

  (x) all Commercial Tort Claims;

 

  (xi) all Supporting Obligations;

 

  (xii) all monies, whether or not in the possession or under the control of the
Administrative Agent, a Lender, or a bailee or Affiliate of the Administrative
Agent, including any cash collateral;

 

  (xiii) all accessions to, substitutions for and replacements, products, and
cash and non-cash proceeds of the foregoing (including Stock Rights), including
proceeds of and unearned premiums with respect to insurance policies, and claims
against any Person for loss, damage or destruction of any Collateral; and

 

  (xiv) all books and records (including customer lists, credit files, computer
files, computer programs, tapes, printouts and other computer materials)
pertaining to the foregoing and any General Intangibles at any time evidencing
or relating to any of the foregoing;

to secure the prompt and complete payment and performance of the Secured
Obligations. Notwithstanding the foregoing, the Collateral shall not include any
Excluded Assets (but shall include proceeds of Excluded Assets unless such
proceeds themselves constitute Excluded Assets). In no event shall the grant of
the Lien by any Grantor hereunder secure an Excluded Swap Obligation of such
Grantor.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to the Administrative Agent and the other
Secured Parties that:

3.1. Title, Perfection and Priority. Such Grantor has good and valid rights in
or the power to transfer the Collateral owned by it and title to the Collateral
with respect to which it has purported to grant a security interest hereunder,
free and clear of all Liens except for Liens permitted under Section 4.1(e), and
has full power and authority to grant to the Administrative Agent the security
interest in such Collateral pursuant hereto. As a result of the filing of a
financing statement in the appropriate office against such Grantor, the
Administrative Agent has a fully perfected, first priority security interest in
the Collateral of such Grantor in which a security interest may be perfected by
filing under the Uniform Commercial Code, subject only to Liens permitted
under Section 4.1(e). As of the First Amendment Effective Date, the appropriate
office in which to file a financing statement against such Grantor is listed on
Exhibit F. As a result of the execution and delivery of the Deposit Account
Control Agreements, Securities Account Control Agreements and other control
agreements listed on

 

8



--------------------------------------------------------------------------------

Exhibit B-II, the Administrative Agent has a duly perfected, first priority Lien
in each Deposit Account, Securities Account and Commodity Account, other than
any Excluded Account, of such Grantor by Control, subject only to Liens
permitted under Section 4.1(e).

3.2. Type and Jurisdiction of Organization, Organizational and Identification
Numbers. Such Grantor’s legal name, type of entity, state of organization,
organizational number issued to it by its state of organization, if any, and
federal employer identification number, in each case as of the First Amendment
Effective Date, are set forth on Exhibit A.

3.3. Principal Location. Such Grantor’s mailing address and the location of its
place of business (if it has only one) or its chief executive office (if it has
more than one place of business), and the location of its books or records
related to any Collateral, in each case of the First Amendment Effective Date,
are disclosed in Exhibit A; as of the First Amendment Effective Date, such
Grantor has no other places of business except those set forth in Exhibit A.

3.4. Collateral Locations. All of such Grantor’s locations where Collateral
(other than Inventory in transit) was located as of the Effective Date are
listed on Exhibit A. As of the Effective Date, all of said locations were owned
by such Grantor except for locations (i) which were leased by the Grantor as
lessee and were designated in Part VII(b) of Exhibit A, (ii) at which Inventory
was held in a public warehouse or was otherwise held by a bailee or on
consignment as designated in Part VII(c) of Exhibit A or (iii) at which
Inventory was held at vendor managed locations under the control of the Grantor
and pursuant to written agreements in which the vendor acknowledges the
Grantor’s title to such Inventory as designated in Part VII(d) of Exhibit A.

3.5. Deposit Accounts, Securities Accounts, Commodities Accounts. All of such
Grantor’s Deposit Accounts, Securities Accounts and Commodities Accounts, in
each case as of the First Amendment Effective Date, are listed on Exhibit B-I.

3.6. Exact Names. Such Grantor’s name in which it has executed this Security
Agreement is the exact name as it appears in such Grantor’s organizational
documents, as amended, and as filed with such Grantor’s jurisdiction of
organization as of the First Amendment Effective Date. Such Grantor has not,
during the five years prior to the First Amendment Effective Date, been known by
or used any other corporate or fictitious name, or been a party to any merger or
consolidation, or been a party to any acquisition, in each case except as
disclosed on Exhibit A.

3.7. Letter-of-Credit Rights and Chattel Paper. Exhibit C lists all
Letter-of-Credit Rights and Chattel Paper of such Grantor in excess of
$1,000,000 as of the First Amendment Effective Date. Such Grantor has taken all
actions necessary or desirable to protect and perfect the Administrative Agent’s
Lien on each item listed on Exhibit C (including the delivery of all originals
and the placement of a legend on all Chattel Paper as required hereunder). The
Administrative Agent has a fully perfected first priority security interest in
the Collateral listed on Exhibit C, subject only to Liens permitted under
Section 4.1(e).

3.8. Accounts and Chattel Paper.

(a) The names of the obligors, amounts owing, due dates and other information
with respect to the Accounts and Chattel Paper owing to such Grantor are and
will be correctly stated in all material respects in all records of such Grantor
relating thereto and in all Collateral Reports with respect thereto furnished to
the Administrative Agent by such Grantor from time to time. As of the time when
each Account or each item of Chattel Paper arises, such Grantor shall be deemed
to have represented and warranted that such Account or Chattel Paper, as the
case may be, and all records relating thereto, are genuine and in all material
respects what they purport to be.

(b) With respect to its Accounts, except as specifically disclosed on the most
recent Collateral Report, (i) with respect to Accounts that are included in the
Borrowing Base, all such Accounts are

 

9



--------------------------------------------------------------------------------

Eligible Accounts; (ii) all Eligible Accounts represent bona fide sales of
Inventory or rendering of services to Account Debtors in the ordinary course of
such Grantor’s business and are not evidenced by a judgment, Instrument or
Chattel Paper; (iii) with respect to Eligible Accounts, to such Grantor’s
knowledge, there are no facts, events or occurrences which in any way impair the
validity or enforceability thereof or could reasonably be expected to reduce the
amount payable thereunder as shown on such Grantor’s books and records and any
invoices, statements and Collateral Reports with respect thereto; and (iv) such
Grantor has no knowledge that any Account Debtor relating to any Eligible
Account is unable generally to pay its debts as they become due.

(c) In addition, with respect to all of its Accounts, (i) the amounts shown on
all Borrowing Base Certificates and supporting information with respect thereto
are actually and absolutely owing to such Grantor as indicated thereon and are
not in any way contingent; (ii) no payments have been or shall be made thereon
except payments immediately delivered to a Collateral Deposit Account (or a
lockbox relating to a Collateral Deposit Account) as required pursuant to
Section 7.1; and (iii) to such Grantor’s knowledge, all Account Debtors have the
capacity to contract.

3.9. Inventory. With respect to any of such Grantor’s Inventory included in the
most recent Collateral Report, (a) such Inventory (other than Inventory in
transit) is located at one of such Grantor’s locations set forth on Exhibit A
except as permitted by Section 4.14, (b) such Grantor has good, indefeasible and
merchantable title to such Inventory and such Inventory is not subject to any
Lien or security interest or document whatsoever except for Liens permitted
under Section 4.1(e), (c) except as specifically disclosed in the most recent
Collateral Report, such Inventory is of good and merchantable quality in all
material respects, free from any defects, (d) such Inventory is not subject to
any IP License or other contract or agreement which would, as a result of the
Administrative Agent’s or its designee’s completion of manufacture, sale or
other disposition or advertising of that Inventory following an Event of
Default, (i) be breached or in default, (ii) require the consent of the other
party to the IP License or other contract or agreement, or (iii) require the
payment of any monies to any third party upon such manufacture, sale, or other
disposition, other than royalties, if any, in accordance with the relevant IP
License; (e) with respect to Inventory that is included in the Borrowing Base,
such Inventory is Eligible Inventory; and (f) the amounts shown therein as
Eligible Inventory have been determined as provided in the Credit Agreement.

3.10. Intellectual Property. A correct and complete list of such Grantor’s
Patents, Trademarks and material Copyrights which are the subject of a
registration or application in the United States, and any material IP Licenses
to which any Grantor is a party or to which its Patents, Copyrights, Trademarks
or trade secrets are subject (whether as licensee or licensor) is set forth on
Exhibit D. The Grantor indicated on Exhibit D as the owner of the related
Patent, Trademark or Copyright is the beneficial owner thereof. This Security
Agreement is effective to create a valid and continuing Lien and, upon
(a) filing of financing statements in the appropriate offices listed on Exhibit
F and (b) recordation of the Patent Security Agreement and the Trademark
Security Agreement with the USPTO, fully perfected first priority security
interests in favor of the Administrative Agent on such Grantor’s Patents and
Trademarks established under the laws of the United States, subject only to
Liens permitted under Section 4.1(e). This Security Agreement is effective to
create a valid and continuing Lien and, upon (a) filing of financing statements
in the appropriate offices listed on Exhibit F and (b) recordation of the
Copyright Security Agreement with the USCO, fully perfected first priority
security interests in favor of the Administrative Agent on such Grantor’s
Copyrights established under the laws of the United States, subject only to
Liens permitted under Section 4.1(e). All documents and instruments necessary,
or reasonably requested by the Administrative Agent to perfect the
Administrative Agent’s Lien on such Grantor’s Copyrights, Patents and Trademarks
shall have been delivered to the Administrative Agent by the First Amendment
Effective Date.

3.11. Filing Requirements. None of the Collateral owned by such Grantor is of a
type for which security interests or Liens may be perfected by filing under any
United States federal statute except for Patents, Trademarks and Copyrights held
by such Grantor and described in Exhibit D to the extent that the federal
intellectual property laws apply to the perfection of Liens therein.

3.12. No Financing Statements, Security Agreements. No financing statement or
security agreement describing all or any portion of the Collateral which has not
lapsed or been terminated naming such Grantor as

 

10



--------------------------------------------------------------------------------

debtor has been filed or is of record in any jurisdiction except (a) for
financing statements or security agreements naming the Administrative Agent on
behalf of the Secured Parties as the secured party and (b) as otherwise
permitted by Section 4.1(e).

3.13. Pledged Collateral.

(a) Exhibit E sets forth a complete and accurate list of all Pledged Collateral
owned by such Grantor as of the First Amendment Effective Date. Such Grantor is
the direct, sole beneficial owner and sole holder of record of the Pledged
Collateral listed on Exhibit E as being owned by it, free and clear of any
Liens, except for the Liens permitted under Section 4.1(e). Such Grantor further
represents and warrants that (i) all Pledged Collateral owned by it constituting
an Equity Interest has been (to the extent such concepts are relevant with
respect to such Pledged Collateral) duly authorized, validly issued, are fully
paid and non-assessable, (ii) with respect to any certificates delivered to the
Administrative Agent or its bailee for perfection representing an Equity
Interest, either such certificates are Securities as defined in Article 8 of the
UCC as a result of actions by the issuer or otherwise, or, if such certificates
are not Securities, such Grantor has so informed the Administrative Agent so
that the Administrative Agent and/or its bailee for perfection may take steps to
perfect its security interest therein as a General Intangible, (iii) all such
Pledged Collateral held by a securities intermediary is covered by a Securities
Account Control Agreement pursuant to which the Administrative Agent or its
bailee for perfection has Control and (iv) to such Grantor’s knowledge and
except as otherwise disclosed to the Administrative Agent, all Pledged
Collateral representing Indebtedness owed to such Grantor and delivered to the
Administrative Agent or its bailee for perfection has been duly authorized,
authenticated or issued and delivered by the issuer of such Indebtedness, is the
legal, valid and binding obligation of such issuer and such issuer (subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally) is not in default thereunder.

(b) In addition, (i) none of the Pledged Collateral issued by a Subsidiary of
any Grantor (the “Subsidiary Pledged Collateral”) has been issued or transferred
in violation of the securities registration, securities disclosure or similar
laws of any jurisdiction to which such issuance or transfer may be subject,
(ii) there are existing no options, warrants, calls or commitments of any
character whatsoever relating to the Subsidiary Pledged Collateral or which
obligate the issuer of any Equity Interest included in the Subsidiary Pledged
Collateral to issue additional Equity Interests, and (iii) no consent, approval,
authorization, or other action by, and no giving of notice, filing with, any
governmental authority or any other Person is required for the pledge by such
Grantor of the Subsidiary Pledged Collateral pursuant to this Security Agreement
or for the execution, delivery and performance of this Security Agreement by
such Grantor, or for the exercise by the Administrative Agent of the voting or
other rights provided for in this Security Agreement or for the remedies in
respect of the Subsidiary Pledged Collateral pursuant to this Security
Agreement, except as have been obtained, taken or filed and are in full force
and effect or as may be required in connection with such disposition by laws
affecting the offering and sale of securities generally.

(c) As of the First Amendment Effective Date, except as set forth in Exhibit E,
such Grantor owns 100% of the issued and outstanding Equity Interests which
constitute Pledged Collateral owned by it.

ARTICLE IV

COVENANTS

From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, each Grantor agrees that:

4.1. General.

(a) Collateral Records. Such Grantor will maintain complete and accurate books
and records with respect to the Collateral owned by it.

 

11



--------------------------------------------------------------------------------

(b) Authorization to File Financing Statements; Ratification. Such Grantor
hereby authorizes the Administrative Agent to file, and if requested will
deliver to the Administrative Agent, all financing statements and other
documents and take such other actions as may from time to time be necessary or
reasonably requested by the Administrative Agent in order to maintain a first
priority perfected security interest in and, if applicable, Control of, the
Collateral owned by such Grantor, subject to Liens permitted under
Section 4.1(e). Any financing statement filed by the Administrative Agent may be
filed in any filing office in any UCC jurisdiction and may (i) indicate such
Grantor’s Collateral (A) as all assets of the Grantor or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the UCC or such jurisdiction, or (B) by
any other description which reasonably approximates the description contained in
this Security Agreement, and (ii) contain any other information required by part
5 of Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including (A) whether such Grantor is an
organization, the type of organization and any organization identification
number issued to such Grantor, and (B) in the case of a financing statement
filed as a fixture filing or indicating such Grantor’s Collateral as
as-extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates. Such Grantor also agrees to furnish
any such information to the Administrative Agent promptly upon request. Such
Grantor also ratifies its authorization for the Administrative Agent to have
filed in any UCC jurisdiction any initial financing statements or amendments
thereto if filed prior to the date hereof.

(c) Further Assurances. Such Grantor will, if so requested by the Administrative
Agent, furnish to the Administrative Agent, as often as the Administrative Agent
reasonably requests, statements and schedules further identifying and describing
the Collateral owned by it and such other reports and information in connection
with its Collateral as the Administrative Agent may reasonably request, all in
such detail as the Administrative Agent may specify. Such Grantor also agrees to
take any and all actions reasonably necessary to defend title to the Collateral
against all persons and to defend the security interest of the Administrative
Agent in its Collateral and the priority thereof against any Lien not permitted
under Section 4.1(e).

(d) Disposition of Collateral. Such Grantor will not sell, lease, license or
otherwise dispose of the Collateral owned by it except for dispositions
specifically permitted pursuant to Section 6.05 of the Credit Agreement.

(e) Liens. Such Grantor will not create, incur, or suffer to exist any Lien on
the Collateral owned by it except (i) the security interest created by this
Security Agreement, and (ii) other Liens permitted by Section 6.02 of the Credit
Agreement.

(f) Other Financing Statements. Such Grantor will not authorize the filing of
any financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except any financing statement authorized under
Section 4.1(b) and with respect to Liens permitted by Section 4.1(e). Such
Grantor acknowledges that it is not authorized to file any financing statement
or amendment or termination statement with respect to any financing statement
without the prior written consent of the Administrative Agent, subject to such
Grantor’s rights under Section 9-509(d)(2) of the UCC.

(g) Compliance with Terms. Such Grantor will perform and comply in all material
respects with all obligations in respect of the Collateral owned by it and all
agreements to which it is a party or by which it is bound relating to such
Collateral.

4.2. Accounts.

(a) Collection of Accounts. Such Grantor will collect and enforce, at such
Grantor’s sole expense, all amounts due or hereafter due to such Grantor under
the Accounts owned by it in the ordinary course of its business; provided that,
such Grantor may discount, credit, rebate or otherwise reduce the amount of
Accounts in accordance with its credit and collection policies and in the
ordinary course of business.

(b) Delivery of Invoices. Such Grantor will deliver to the Administrative Agent
promptly upon its request after the occurrence and during the continuance of an
Event of Default duplicate invoices with respect to each Account owned by it
bearing such language of assignment as the Administrative Agent shall specify.

 

12



--------------------------------------------------------------------------------

(c) Disclosure of Counterclaims. If (i) any discount, credit or agreement to
make a rebate or to otherwise reduce the amount owing on any Eligible Account
included in a Collateral Report owned by such Grantor exists or (ii) if, to the
knowledge of such Grantor, any dispute, setoff, claim, counterclaim or defense
exists or has been asserted or threatened with respect to any such Eligible
Account, such Grantor will promptly disclose (to the extent not already
disclosed in a Collateral Report) such fact to the Administrative Agent in
writing in the case of clause (i) or (ii) above in an amount in excess of
$1,000,000, individually or in the aggregate. Upon the reasonable request of the
Administrative Agent, such Grantor shall send the Administrative Agent a copy of
each credit memorandum in excess of $1,000,000, and such Grantor shall promptly
report each credit memorandum and each of the facts required to be disclosed to
the Administrative Agent in accordance with this Section 4.2(c) on the Borrowing
Base Certificates submitted by it.

(d) Electronic Chattel Paper. Such Grantor shall take all steps necessary to
grant the Administrative Agent or its bailee for perfection Control of all
Electronic Chattel Paper in accordance with the UCC and all “transferable
records” as defined in each of the Uniform Electronic Transactions Act and the
Electronic Signatures in Global and National Commerce Act.

4.3. Inventory.

(a) Maintenance of Inventory. Each Grantor will do all things necessary to
maintain, preserve, protect and keep the Inventory owned by such Grantor in good
condition and useable or saleable in the ordinary course of such Grantor’s
business, except for damaged or defective goods arising in the ordinary course
of such Grantor’s business.

(b) Returned Inventory. If an Account Debtor returns any Inventory to such
Grantor when no Event of Default exists, then such Grantor shall as soon as
practicable determine the reason for such return and shall issue a credit
memorandum to the Account Debtor in the appropriate amount all in accordance
with its ordinary course of business. Such Grantor shall as soon as practicable
report to the Administrative Agent any return involving an amount in excess of
$1,000,000. Each such report shall indicate the reasons for the returns and the
locations and condition of the returned Inventory. In the event any Account
Debtor returns Inventory to such Grantor when an Event of Default exists, such
Grantor, upon the request of the Administrative Agent, shall: (i) hold the
returned Inventory in trust for the Administrative Agent; (ii) segregate all
returned Inventory from all of its other property; (iii) dispose of the returned
Inventory solely according to the Administrative Agent’s written instructions;
and (iv) not issue any credits or allowances with respect thereto without the
Administrative Agent’s prior written consent. All returned Inventory shall be
subject to the Administrative Agent’s Liens thereon. Whenever any Inventory is
returned, the related Account shall be deemed ineligible to the extent of the
amount owing by the Account Debtor with respect to such returned Inventory and
such returned Inventory shall not be Eligible Inventory.

(c) Inventory Count; Perpetual Inventory System. Such Grantor will conduct a
count of its Inventory as required as part of such Grantor’s external public
audit, and after the occurrence and during the continuation of an Event of
Default, at such other times as the Administrative Agent requests. Such Grantor,
at its own expense, shall deliver to the Administrative Agent the results of any
material variances of Inventory counts performed by such Grantor in summary form
by location. Such Grantor will maintain a perpetual inventory reporting system
at all times.

4.4. Delivery of Instruments, Securities, Chattel Paper and Documents. Other
than with respect to any Chattel Paper, any Securities or any Instruments
constituting Collateral which (i) individually has a fair market value in an
amount less than $2,000,000 and (ii) does not exceed $10,000,000 in the
aggregate (but the foregoing shall not apply to Securities or Instruments issued
by Subsidiaries), such Grantor will (a) with respect to Collateral owned by it
on the Effective Date, deliver to the Administrative Agent or its bailee for
perfection immediately upon execution of this Security Agreement the originals
of any Chattel Paper, Securities and

 

13



--------------------------------------------------------------------------------

Instruments constituting Collateral, (b) with respect to such Collateral
acquired or otherwise obtained after the Effective Date, hold in trust for the
Administrative Agent upon receipt and immediately thereafter deliver to the
Administrative Agent or its bailee for perfection the originals of any such
Chattel Paper, Securities and Instruments constituting Collateral, (c) with
respect to all Collateral, upon the Administrative Agent’s request, deliver to
the Administrative Agent or its bailee for perfection (and thereafter hold in
trust for the Administrative Agent upon receipt and immediately deliver to the
Administrative Agent or its bailee for perfection) any Document evidencing or
constituting Collateral and (d) with respect to all such Collateral, upon the
Administrative Agent’s request, deliver to the Administrative Agent a duly
executed amendment to this Security Agreement, in the form of Exhibit G hereto
(the “Amendment”), pursuant to which such Grantor will pledge such additional
Collateral. Such Grantor hereby authorizes the Administrative Agent to attach
each Amendment to this Security Agreement and agrees that all additional
Collateral owned by it set forth in such Amendments shall be considered to be
part of the Collateral.

4.5. Uncertificated Pledged Collateral. Such Grantor will cause the appropriate
issuers (and, if held with a securities intermediary, such securities
intermediary) of uncertificated securities or other types of Pledged Collateral
owned by it not represented by certificates to mark their books and records with
the numbers and face amounts of all such uncertificated securities or other
types of Pledged Collateral not represented by certificates and all rollovers
and replacements therefor to reflect the Lien of the Administrative Agent
granted pursuant to this Security Agreement. With respect to any Pledged
Collateral owned by it, such Grantor will, for Subsidiary Pledged Collateral,
take any actions necessary, or for all other Pledged Collateral, use
commercially reasonable efforts to cause (a) the issuers of uncertificated
securities which are Pledged Collateral and (b) any securities intermediary
which is the holder of any such Pledged Collateral, to cause the Administrative
Agent or its bailee for perfection to have and retain Control over such Pledged
Collateral. Without limiting the foregoing, such Grantor will, with respect to
any such Pledged Collateral held with a securities intermediary, cause such
securities intermediary to enter into a Securities Account Control Agreement
giving the Administrative Agent or its bailee for perfection Control.
Notwithstanding the foregoing, if any uncertificated securities constituting
Collateral are subsequently represented by certificates, such certificates shall
be delivered to the Administrative Agent or its bailee for perfection in
accordance with Section 4.4. Each issuer of uncertificated securities that is a
party hereto agrees that after the occurrence and during the continuance of an
Event of Default it will comply with instructions of the Administrative Agent
with respect to such uncertificated securities without further consent by the
applicable Grantor.

4.6. Pledged Collateral.

(a) Issuance of Additional Securities. Such Grantor will not permit the issuer
of an Equity Interest constituting Subsidiary Pledged Collateral owned by it to
issue additional Equity Interests, any right to receive the same or any right to
receive earnings, except to such Grantor or as permitted by the Credit
Agreement.

(b) Registration of Pledged Collateral. Such Grantor will permit any
registerable Pledged Collateral or any part thereof owned by it to be registered
in the name of the Administrative Agent or its nominee at any time at the option
of the Required Secured Parties.

(c) Exercise of Rights in Pledged Collateral.

(i) Without in any way limiting the foregoing and subject to clause (ii) below,
such Grantor shall have the right to exercise any and all voting rights and
other consensual rights relating to the Pledged Collateral owned by it for all
purposes not inconsistent with this Security Agreement, the Credit Agreement or
any other Loan Document; provided however, that no vote or other right shall be
exercised or action taken which would have the effect of impairing the rights of
the Administrative Agent in respect of such Pledged Collateral.

(ii) Such Grantor will permit the Administrative Agent or its nominee at any
time after the occurrence and during the continuation of an Event of Default,
without notice, to exercise, and

 

14



--------------------------------------------------------------------------------

the Administrative Agent shall have the right to exercise, all voting rights or
other rights relating to the Pledged Collateral owned by it, including, without
limitation, exchange, subscription or any other rights, privileges, or options
pertaining to any Equity Interest or Investment Property constituting such
Pledged Collateral as if it were the absolute owner thereof.

(iii) Such Grantor shall be entitled to collect and receive for its own use all
cash dividends and interest paid in respect of the Pledged Collateral owned by
it to the extent not in violation of the Credit Agreement other than any of the
following distributions and payments (collectively referred to as the “Excluded
Payments”): dividends and interest paid or payable other than in cash in respect
of such Pledged Collateral, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Pledged Collateral to the extent that the Administrative Agent does not have a
perfected security interest therein (and, if applicable, a control agreement
with respect thereto).

(iv) All Excluded Payments, whenever paid or made, shall be delivered to the
Administrative Agent to hold as Pledged Collateral and shall, if received by
such Grantor, be received in trust for the benefit of the Administrative Agent,
be segregated from the other property or funds of such Grantor, and be forthwith
delivered to the Administrative Agent as Pledged Collateral in the same form as
so received (with any necessary endorsement).

(v) The Administrative Agent will execute and deliver (or cause to be executed
and delivered) to each Grantor all such proxies and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and other consensual rights that it is entitled to exercise
pursuant to clause (i) above and to receive the dividends and interest payments
that it is authorized to receive and retain pursuant to paragraph (iii) above.

4.7. Intellectual Property.

(a) Such Grantor shall as soon as practicable notify the Administrative Agent if
it knows or has reason to know that any application or registration relating to
any material Patent, Trademark or Copyright (now or hereafter existing) may
become abandoned, dedicated to the public or canceled, other than by the
expiration of its non-extendable term, or of any adverse determination or
development including the institution of or any such determination or
development in, any proceeding in the USPTO, the USCO, any foreign counterpart
or any court regarding such Grantor’s ownership of any such material Patent,
Trademark or Copyright, its right to register, maintain, own, or use the same.

(b) If any Grantor, either directly or through any agent, employee, licensee or
designee, files or otherwise acquires an application or obtains a registration
for (i) any Patent or Trademark with the USPTO or (ii) any material Copyright
with the USCO, then such Grantor shall give the Administrative Agent written
notice thereof, no later than forty-five (45) Business Days after the end of the
calendar quarter in which such application is filed or acquired or such
registration issued. Each such notice shall be accompanied by the delivery to
the Administrative Agent of an executed counterpart of Exhibits H, I and J as
appropriate, and any other security agreements, financing statements, documents
or instruments as the Administrative Agent may request to evidence the
Administrative Agent’s first priority security interest (subject only to Liens
permitted under Section 4.1(e)) on such Patent, Trademark or Copyright, and the
General Intangibles of such Grantor represented thereby.

(c) Such Grantor shall take all commercially reasonable actions necessary or
requested by the Administrative Agent to maintain each of its Patents,
Trademarks and Copyright in effect, and to pursue each application, to obtain
the relevant registration and to maintain the registration of each of its
Patents, Trademarks and Copyrights (now or hereafter existing), including the
filing of applications for renewal, affidavits of use, affidavits of
noncontestability and opposition and interference and cancellation proceedings
against third parties, unless such Grantor shall reasonably determine that such
Patent, Trademark or Copyright is not material to the conduct of such Grantor’s
business and is not of material economic value or as is otherwise permitted by
the Credit Agreement.

 

15



--------------------------------------------------------------------------------

(d) Such Grantor shall, unless it shall reasonably determine that such Patent,
Trademark or Copyright is not material to the conduct of its business and is not
of material economic value, take all commercially reasonable actions to enforce
its rights therein including promptly suing for infringement, misappropriation
or dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and shall take such other actions as the
Administrative Agent shall deem appropriate under the circumstances to protect
such Patent, Trademark or Copyright. In the event that such Grantor institutes
suit because any of its Patents, Trademarks or Copyrights constituting
Collateral is infringed upon, or misappropriated or diluted by a third party,
such Grantor shall comply with Section 4.8.

(e) As soon as reasonably practicable following the Effective Date, the
applicable Grantor shall take commercially reasonable actions to submit for
recording with the USPTO documents necessary to bring record ownership current
with respect to any material Patents and Trademarks beneficially owned by such
Grantor that are not standing in the name of the beneficial owner as of the
Effective Date.

4.8 Commercial Tort Claims. Such Grantor shall promptly notify the
Administrative Agent of any commercial tort claim (as defined in the UCC) in
excess of $12,500,000 acquired by it and, unless the Administrative Agent
otherwise consents, such Grantor shall enter into an amendment to this Security
Agreement, in the form of Exhibit G hereto, granting to Administrative Agent a
first priority security interest (subject only to Liens permitted under
Section 4.1(e)) in such commercial tort claim.

4.9. Letter-of-Credit Rights. If such Grantor is or becomes the beneficiary of a
letter of credit in excess of $1,000,000, it shall promptly notify the
Administrative Agent thereof and cause the issuer and/or confirmation bank to
(i) consent to the assignment of any Letter-of-Credit Rights to the
Administrative Agent or its bailee for perfection and (ii) agree to direct all
payments thereunder to a Deposit Account at the Administrative Agent or subject
to a Deposit Account Control Agreement for application in accordance with the
Intercreditor Agreement and Section 2.18 of the Credit Agreement, all in form
and substance reasonably satisfactory to the Administrative Agent.

4.10. No Interference. Such Grantor agrees that it will not interfere with any
right, power and remedy of the Administrative Agent provided for in this
Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the
Administrative Agent of any one or more of such rights, powers or remedies.

4.11. Insurance. (a) In the event any Collateral is located in any area that has
been designated by the Federal Emergency Management Agency as a “Special Flood
Hazard Area”, such Grantor shall, within 60 days following the Effective Date or
such date as such Collateral is acquired by such Grantor (or such longer period
as the Administrative Agent may agree), purchase and maintain flood insurance on
such Collateral (including any personal property which is located on any real
property leased by such Grantor within a “Special Flood Hazard Area”).

(b) All property insurance policies required hereunder and under Section 5.09 of
the Credit Agreement shall name the Administrative Agent (for the benefit of the
Administrative Agent and the other Secured Parties) as a loss payee through
endorsements in form and substance reasonably satisfactory to the Administrative
Agent, which endorsements will provide that: (i) all proceeds thereunder with
respect to any Collateral shall be payable to the Administrative Agent as its
interest may appear; (ii) no such insurance shall be affected by any act or
neglect of the insured or owner of the property described in such policy; and
(iii) such policy may be canceled or terminated only upon, in the case of
non-payment of premium, at least 10 days, and otherwise, at least thirty days
prior written notice given to the Administrative Agent, in each case unless the
Administrative Agent shall otherwise agree (giving due consideration to what is
commercially available in the insurance market).

 

16



--------------------------------------------------------------------------------

(c) All premiums on any insurance shall be paid when due by such Grantor, and
copies of the policies shall be delivered to the Administrative Agent upon the
Administrative Agent’s reasonable request. If such Grantor fails to obtain any
insurance as required by this Section or by Section 5.09 of the Credit
Agreement, the Administrative Agent may obtain such insurance at the Borrower’s
expense. By purchasing such insurance, the Administrative Agent shall not be
deemed to have waived any Default arising from the Grantor’s failure to maintain
such insurance or pay any premiums therefor.

4.12. Collateral Access Agreements. Such Grantor shall use commercially
reasonable efforts for a period not to exceed 90 days after the Effective Date
or the date of any Permitted Acquisition (as applicable) to obtain a Collateral
Access Agreement from the lessor of each leased property, mortgagee of owned
property or bailee or consignee with respect to any warehouse, processor or
converter facility or other location where Collateral with a fair market value
in excess of $5,000,000 is stored or located, which agreement or letter shall
provide access rights, contain a waiver or subordination of all Liens or claims
that the landlord, mortgagee, bailee or consignee may assert against the
Collateral at that location, and shall otherwise be reasonably satisfactory in
form and substance to the Administrative Agent. With respect to such locations
as of the Effective Date and thereafter, if the Administrative Agent has not
received a Collateral Access Agreement as of the Effective Date (or, if later,
as of the date such location is established), the Borrower’s Eligible Inventory
at that location shall be excluded from the Borrowing Base unless a Reserve has
been established by the Administrative Agent in its Permitted Discretion.

4.13. Deposit Account Control Agreements; Securities Account Control Agreements.

(a) Such Grantor will provide to the Administrative Agent a Deposit Account
Control Agreement duly executed on behalf of each financial institution holding
a Deposit Account (other than an Excluded Account) of such Grantor; provided
that, if a financial institution refuses to enter into a Deposit Account Control
Agreement, the Administrative Agent may, in its discretion, defer delivery of
any such Deposit Account Control Agreement, establish a Reserve with respect to
any Deposit Account (other than an Excluded Account) for which the
Administrative Agent has not received such Deposit Account Control Agreement,
and require such Grantor to open and maintain a new Deposit Account (other than
an Excluded Account) with a financial institution subject to a Deposit Account
Control Agreement. Upon opening a Deposit Account such Grantor will promptly
notify the Administrative Agent of such Deposit Account.

(b) Such Grantor will provide to the Administrative Agent a Securities Account
Control Agreement duly executed on behalf of each securities intermediary
holding a Securities Account (other than an Excluded Account) of such Grantor;
provided that, if a securities intermediary refuses to enter into a Securities
Account Control Agreement, the Administrative Agent may, in its discretion,
defer delivery of any such Securities Account Control Agreement, establish a
Reserve with respect to any Securities Account (other than an Excluded Account)
for which the Administrative Agent has not received such Securities Account
Control Agreement, and require such Grantor to open and maintain a new
Securities Account (other than an Excluded Account) with a securities
intermediary subject to a Securities Account Control Agreement. Upon opening a
Securities Account such Grantor will promptly notify the Administrative Agent of
such Securities Account.

4.14. Change of Name or Location; Change of Fiscal Year. Such Grantor shall not
(a) change its name as it appears in its organizational documents and as filed
in such Grantor’s jurisdiction of organization, (b) change its chief executive
office, principal place of business, mailing address or corporate offices or
change or add warehouses or locations at which Collateral is held or stored, or
the location of its records concerning the Collateral, in each case from the
locations identified on Exhibit A, (c) change the type of entity that it is,
(d) change its organization identification number, if any, issued by its state
of incorporation or other organization, or (e) change its state of incorporation
or organization, in each case, unless the Administrative Agent shall have
received at least fifteen days (or such lesser period of time as the
Administrative Agent may agree) prior written notice of such change and the
Administrative Agent shall have acknowledged in writing that either (1) such
change will not adversely affect the validity, perfection or priority of the
Administrative Agent’s security interest in the Collateral, or (2) any
reasonable action requested by the Administrative Agent in connection therewith
has been completed or taken (including any action to continue the perfection of
any Liens in favor of the Administrative Agent, on behalf of Lenders, in any
Collateral), provided that, any new location shall be in the continental U.S.
Such Grantor shall not change its fiscal year except as permitted under the
Credit Agreement.

 

17



--------------------------------------------------------------------------------

ARTICLE V

EVENTS OF DEFAULT AND REMEDIES

5.1. Events of Default. The occurrence of any one or more of the following
events shall constitute an Event of Default hereunder:

(a) The breach by any Grantor of any of the terms or provisions of Article IV or
Article VII.

(b) The breach by any Grantor (other than a breach which constitutes an Event of
Default under any other Section of this Article V) of any of the terms or
provisions of this Security Agreement which is not remedied within thirty days
after the earlier of such Grantor’s knowledge of such breach or notice thereof
from the Administrative Agent (which notice will be given at the request of any
Secured Party).

(c) The occurrence of any “Event of Default” under, and as defined in, the
Credit Agreement.

5.2. Remedies.

(a) Upon the occurrence and during the continuation of an Event of Default, the
Administrative Agent may, and at the direction of the Required Secured Parties
shall, exercise any or all of the following rights and remedies subject to the
Intercreditor Agreement:

(i) those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document; provided that, this Section 5.2(a) shall
not be understood to limit any rights or remedies available to the
Administrative Agent and the other Secured Parties prior to an Event of Default;

(ii) those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;

(iii) give notice of sole control or any other instruction under any Deposit
Account Control Agreement and any Securities Account Control Agreement and take
any action thereon with respect to such Collateral;

(iv) without notice (except as specifically provided in Section 8.1 or elsewhere
herein), demand or advertisement of any kind to any Grantor or any other Person,
enter the premises of any Grantor where any Collateral is located (through
self-help and without judicial process) to collect, receive, assemble, process,
appropriate, sell, lease, license, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at any Grantor’s premises or elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Administrative Agent may deem commercially reasonable;
and

(v) concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, to exercise the voting and all other rights as a holder
with respect

 

18



--------------------------------------------------------------------------------

thereto, to collect and receive all cash dividends, interest, principal and
other distributions made thereon and to otherwise act with respect to the
Pledged Collateral as though the Administrative Agent was the outright owner
thereof.

(b) The Administrative Agent, on behalf of the Secured Parties, may comply with
any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.

(c) The Administrative Agent shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase for the benefit of the Administrative Agent and the other Secured
Parties, the whole or any part of the Collateral so sold, free of any right of
equity redemption, which equity redemption the Grantor hereby expressly
releases.

(d) Until the Administrative Agent is able to effect a sale, lease, or other
disposition of Collateral, the Administrative Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent. The Administrative Agent may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Administrative Agent’s remedies (for the
benefit of the Administrative Agent and the Secured Parties), with respect to
such appointment without prior notice or hearing as to such appointment.

(e) If, after the Credit Agreement has terminated by its terms and all of the
Obligations have been paid in full, there remain Secured Obligations
outstanding, the Required Secured Parties may exercise the remedies provided in
this Section 5.2 upon the occurrence of any event which would allow or require
the termination or acceleration of any Secured Obligations pursuant to the terms
thereof.

(f) Notwithstanding the foregoing, neither the Administrative Agent nor the
other Secured Parties shall be required to (i) make any demand upon, or pursue
or exhaust any of their rights or remedies against, any Grantor, any other
obligor, guarantor, pledgor or any other Person with respect to the payment of
the Secured Obligations or to pursue or exhaust any of their rights or remedies
with respect to any Collateral therefor or any direct or indirect guarantee
thereof, (ii) marshal the Collateral or any guarantee of the Secured Obligations
or to resort to the Collateral or any such guarantee in any particular order, or
(iii) effect a public sale of any Collateral.

(g) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Collateral and may be compelled
to resort to one or more private sales thereof in accordance with clause
(a) above. Each Grantor also acknowledges that any private sale may result in
prices and other terms less favorable to the seller than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Collateral for the period of time necessary to permit any Grantor or the
issuer of the Pledged Collateral to register such securities for public sale
under the Securities Act of 1933, as amended, or under applicable state
securities laws, even if the applicable Grantor and the issuer would agree to do
so.

5.3. Grantor’s Obligations Upon Default. Upon the request of the Administrative
Agent after the occurrence and during the continuation of a Default, each
Grantor will:

(a) assemble and make available to the Administrative Agent the Collateral and
all books and records relating thereto at any place or places specified by the
Administrative Agent, whether at a Grantor’s premises or elsewhere;

(b) permit the Administrative Agent, by the Administrative Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records

 

19



--------------------------------------------------------------------------------

relating thereto, or both, are located, to take possession of all or any part of
the Collateral or the books and records relating thereto, or both, to remove all
or any part of the Collateral or the books and records relating thereto, or
both, and to conduct sales of the Collateral, without any obligation to pay the
Grantor for such use and occupancy;

(c) prepare and file, or cause an issuer of Pledged Collateral to prepare and
file, with the Securities and Exchange Commission or any other applicable
government agency, registration statements, a prospectus and such other
documentation in connection with the Pledged Collateral as the Administrative
Agent may request, all in form and substance satisfactory to the Administrative
Agent, and furnish to the Administrative Agent, or cause an issuer of Pledged
Collateral to furnish to the Administrative Agent, any information regarding the
Pledged Collateral in such detail as the Administrative Agent may specify;

(d) take, or cause an issuer of Pledged Collateral to take, any and all actions
necessary to register or qualify the Pledged Collateral to enable the
Administrative Agent to consummate a public sale or other disposition of the
Pledged Collateral; and

(e) at its own expense, cause the independent certified public accountants then
engaged by each Grantor to prepare and deliver to the Administrative Agent and
each other Secured Party, at any time, and from time to time, promptly upon the
Administrative Agent’s request, the following reports with respect to the
applicable Grantor: (i) a reconciliation of all Accounts; (ii) an aging of all
Accounts; (iii) trial balances; and (iv) a test verification of such Accounts.

5.4. Grant of Intellectual Property License. For the purpose of enabling the
Administrative Agent to exercise the rights and remedies under this Article V
upon the occurrence and during the continuance of an Event of Default, each
Grantor hereby (a) grants to the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, an irrevocable,
non-exclusive license with rights of sublicense (exercisable without payment of
royalty or other compensation to any Grantor) to use any Patents, Trademarks,
Copyrights, trade secrets and other intellectual property rights now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof; provided that the quality of the goods and
services offered under any trademarks included in such license shall be
maintained at a level substantially consistent with the quality prevailing
immediately prior to the Event of Default or any lesser standard of quality
approved by the licensor and (b) without limiting the generality of the
foregoing, irrevocably agrees that the Administrative Agent or its designee may
(i) sell or otherwise transfer any of such Grantor’s Inventory to any Person,
including, without limitation, Persons who have previously purchased the
Grantor’s Inventory from such Grantor and, in connection with any such sale or
other enforcement of the Administrative Agent’s rights under this Security
Agreement, the Administrative Agent may sell or otherwise transfer Inventory
which bears any Trademark is covered by any Patent, or exploits any Copyright in
each case, whether owned by or licensed to such Grantor, (ii) complete, or
authorize the completion of any work-in-process and affix any Trademark owned by
or licensed to such Grantor thereto and sell or otherwise transfer such
Inventory, and (iii) advertise the sale or other transfer of any inventory under
any Trademarks or Copyrights owned by or license to Grantor.

ARTICLE VI

ACCOUNT VERIFICATION; ATTORNEY-IN-FACT; PROXY

6.1. Account Verification. The Administrative Agent may at any time following
the occurrence and during the continuation of an Event of Default, in the
Administrative Agent’s own name, in the name of a nominee of the Administrative
Agent, or in the name of any Grantor communicate (by mail, telephone, facsimile
or otherwise) with the Account Debtors of any such Grantor, parties to contracts
with any such Grantor and obligors in respect of Instruments of any such Grantor
to verify with such Persons, to the Administrative Agent’s satisfaction, the
existence, amount, terms of, and any other matter relating to, Accounts,
Instruments, Chattel Paper, payment intangibles and/or other Receivables.

 

20



--------------------------------------------------------------------------------

6.2. Authorization for Secured Party to Take Certain Action.

(a) Each Grantor irrevocably authorizes the Administrative Agent at any time and
from time to time in the sole discretion of the Administrative Agent and
appoints the Administrative Agent as its attorney in fact (i) to execute on
behalf of such Grantor as debtor and to file financing statements necessary or
desirable in the Administrative Agent’s sole discretion to perfect and to
maintain the perfection and priority of the Administrative Agent’s security
interest in the Collateral, (ii) to endorse and collect any cash proceeds of the
Collateral and to endorse any and all checks, drafts, and other instruments for
the payment of money relating to the Receivables , (iii) to file any other
financing statement or amendment of a financing statement (which does not add
new collateral or add a debtor) in such offices as the Administrative Agent in
its sole discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the Administrative Agent’s security interest in the
Collateral, (iv) to contact and enter into one or more agreements with the
issuers of uncertificated securities which are Pledged Collateral or with
securities intermediaries holding Pledged Collateral as may be necessary or
advisable to give the Administrative Agent Control over such Pledged Collateral,
(v) to apply the proceeds of any Collateral received by the Administrative Agent
to the Secured Obligations as provided in Section 7.3, (vi) to discharge past
due taxes, assessments, charges, fees or Liens on the Collateral (except for
such Liens as are specifically permitted hereunder), (vii) to contact Account
Debtors for any reason, (viii) to demand payment or enforce payment of the
Receivables in the name of the Administrative Agent or such Grantor, (ix) to
sign such Grantor’s name on any invoice or bill of lading relating to the
Receivables, drafts against any Account Debtor of the Grantor, assignments and
verifications of Receivables, (x) to exercise all of such Grantor’s rights and
remedies with respect to the collection of the Receivables and any other
Collateral, (xi) to settle, adjust, compromise, extend or renew the Receivables,
(xii) to settle, adjust or compromise any legal proceedings brought to collect
Receivables, (xiii) to prepare, file and sign such Grantor’s name on a proof of
claim in bankruptcy or similar document against any Account Debtor of such
Grantor, (xiv) to prepare, file and sign such Grantor’s name on any notice of
Lien, assignment or satisfaction of Lien or similar document in connection with
the Receivables, (xv) to change the address for delivery of mail addressed to
such Grantor to such address as the Administrative Agent may designate and to
receive, open and dispose of all mail addressed to such Grantor, and (xvi) to do
all other acts and things necessary to carry out this Security Agreement; and
such Grantor agrees to reimburse the Administrative Agent on demand for any
payment made or any expense incurred by the Administrative Agent in connection
with any of the foregoing; provided that, this authorization shall not relieve
such Grantor of any of its obligations under this Security Agreement or under
the Credit Agreement.

(b) All acts of said attorney or designee are hereby ratified and approved. The
powers conferred on the Administrative Agent, for the benefit of the
Administrative Agent and other Secured Parties, under this Section 6.2 shall be
exercised in compliance with the Intercreditor Agreement and are solely to
protect the Administrative Agent’s interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any other Secured Party to
exercise any such powers. The Administrative Agent agrees that, except for the
powers granted in Section 6.2(a)(i)-(vi) and Section 6.2(a)(xvi), it shall not
exercise any power or authority granted to it unless an Event of Default has
occurred and is continuing.

6.3. Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
ADMINISTRATIVE AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION
6.2 ABOVE) WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE
SUCH PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION
TO THE RIGHT TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO
EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF
SUCH PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING
WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND
VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND
WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED
COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING
THE ISSUER OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE
OCCURRENCE AND DURING THE CONTINUATION OF A DEFAULT.

 

21



--------------------------------------------------------------------------------

6.4. Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.15. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER THE ADMINISTRATIVE AGENT, NOR ANY OTHER
SECURED PARTY, NOR ANY OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT
OR POWER GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE
LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT
OF DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED
THAT, IN NO EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.

ARTICLE VII

COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS

7.1. Collection of Receivables.

(a) Grantors shall maintain Collateral Deposit Accounts pursuant to lockbox and
other Control arrangements satisfactory to the Administrative Agent. Each
Grantor has executed and delivered to the Administrative Agent Deposit Account
Control Agreements for each Deposit Account and related lockbox maintained by
such Grantor into which all cash, checks or other similar payments relating to
or constituting payments made in respect of Receivables are or will be deposited
(a “Collateral Deposit Account”), which Collateral Deposit Accounts, as of the
First Amendment Effective Date, are identified as such on Exhibit B-I. Not later
than 60 days after the date of any Permitted Acquisition, each Grantor
(including any Grantor that becomes a party to this Security Agreement in
connection with such Permitted Acquisition) shall execute and deliver to the
Administrative Agent Deposit Account Control Agreements for each Collateral
Deposit Account and related lockbox acquired or created by such Grantor in
connection with such Permitted Acquisition or maintained by a Grantor that
becomes a party to this Security Agreement in connection with such Permitted
Acquisition. Each such Deposit Account Control Agreement shall waive offset
rights of the depository bank (except for customary administrative charges) and,
if applicable, require immediate deposit of all remittances received into a
related lockbox to such Collateral Deposit Account. Each Grantor will comply
with the terms of Section 7.2 with respect to any Collateral Deposit Accounts.
The Administrative Agent and the Lenders assume no responsibility to Grantors
for any Collateral Deposit Account, including any claim of accord and
satisfaction or release with respect to any cash, checks or other similar
payments relating to or constituting payments made in respect of Receivables
accepted by any bank.

(b) Each Grantor shall direct all of its Account Debtors to forward payments
directly to the Collateral Deposit Accounts or related lockboxes. If any Grantor
should refuse or neglect to notify any Account Debtor to forward payments
directly to a Collateral Deposit Account or to a related lockbox after notice
from the Administrative Agent, the Administrative Agent shall, notwithstanding
the language set forth in Section 6.2(b), be entitled to make such notification
directly to Account Debtor. If, notwithstanding the foregoing instructions, any
Grantor receives any proceeds of any Receivables, such Grantor shall receive
such payments as the Administrative Agent’s trustee, and shall immediately
deposit all cash, checks or other similar payments related to or constituting
payments made in respect of Receivables received by it to a Collateral Deposit
Account.

7.2. Covenant Regarding New Deposit Accounts. Before opening or replacing any
Collateral Deposit Account or other Deposit Account, each Grantor shall (a) open
such Collateral Deposit Account or other Deposit Account at institutions
permitted under Section 5.12 of the Credit Agreement, and (b) cause each

 

22



--------------------------------------------------------------------------------

bank or financial institution in which it seeks to open such Deposit Account, so
long as such Deposit Account is not an Excluded Account, or such Collateral
Deposit Account to enter into a Deposit Account Control Agreement with the
Administrative Agent in order to give the Administrative Agent Control thereof.
In the case of Deposit Accounts maintained with the Secured Parties, the terms
of such letter shall be subject to the provisions of the Credit Agreement
regarding setoffs.

7.3. Application of Proceeds; Deficiency. During any Dominion Trigger Period,
the Administrative Agent may exercise control over all Collateral Deposit
Accounts and apply all amounts deposited in the Collateral Deposit Accounts in
accordance with Section 2.10(b) of the Credit Agreement. If an Event of Default
has occurred and is continuing, the Administrative Agent may require all cash
proceeds of the Collateral not deposited in Collateral Deposit Accounts, which
are not required to be applied to the Obligations pursuant to Section 2.11 of
the Credit Agreement or Section 2.10 of the Term Loan Agreement (or any
corresponding provisions of any replacement Term Loan Agreement or any relevant
Junior Indebtedness), to be deposited in a special non-interest bearing cash
collateral account with the Administrative Agent and held there as security for
the Secured Obligations or applied as set forth in the Intercreditor Agreement
or Section 2.18 of the Credit Agreement. No Grantor shall have any control
whatsoever over said cash collateral account. Any such proceeds of the
Collateral shall be applied in the order set forth in the Intercreditor
Agreement or Section 2.18 of the Credit Agreement unless a court of competent
jurisdiction shall otherwise direct. The balance, if any, after all of the
Secured Obligations have been satisfied, shall be deposited by the
Administrative Agent into the Company’s general operating account with the
Administrative Agent. The Grantors shall remain liable for any deficiency if the
proceeds of any sale or disposition of the Collateral are insufficient to pay
all Secured Obligations, including any attorneys’ fees and other expenses
incurred by Administrative Agent or any other Secured Party to collect such
deficiency.

ARTICLE VIII

GENERAL PROVISIONS

8.1. Waivers. Each Grantor hereby waives notice of the time and place of any
public sale or the time after which any private sale or other disposition of all
or any part of the Collateral may be made. To the extent such notice may not be
waived under applicable law, any notice made shall be deemed reasonable if sent
to the Grantors, addressed as set forth in Article IX, at least ten days prior
to (i) the date of any such public sale or (ii) the time after which any such
private sale or other disposition may be made. To the maximum extent permitted
by applicable law, each Grantor waives all claims, damages, and demands against
the Administrative Agent or any other Secured Party arising out of the
repossession, retention or sale of the Collateral, except such as arise solely
out of the gross negligence or willful misconduct of the Administrative Agent or
such other Secured Party as finally determined by a court of competent
jurisdiction. To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against the Administrative Agent or any other Secured Party, any
valuation, stay, appraisal, extension, moratorium, redemption or similar laws
and any and all rights or defenses it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Security Agreement, or otherwise.
Except as otherwise specifically provided herein, each Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Security Agreement or any
Collateral.

8.2. Limitation on Administrative Agent’s and Other Secured Parties’ Duty with
Respect to the Collateral. The Administrative Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. The Administrative Agent
and each other Secured Parties shall use reasonable care with respect to the
Collateral in its possession or under its control. Neither the Administrative
Agent nor any other Secured Party shall have any other duty as to any Collateral
in its possession or control or in the possession or control of any agent or
nominee of the Administrative Agent or such other Secured Party, or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto. To the extent that applicable law imposes duties on
the Administrative Agent to exercise remedies in a commercially reasonable
manner, each Grantor acknowledges and agrees that it is commercially reasonable
for the Administrative Agent (i) to fail

 

23



--------------------------------------------------------------------------------

to incur expenses deemed significant by the Administrative Agent to prepare
Collateral for disposition or otherwise to transform raw material or work in
process into finished goods or other finished products for disposition, (ii) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain governmental or
third party consents for the collection or disposition of Collateral to be
collected or disposed of, (iii) to fail to exercise collection remedies against
Account Debtors or other Persons obligated on Collateral or to remove Liens on
or any adverse claims against Collateral, (iv) to exercise collection remedies
against Account Debtors and other Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as such Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Administrative
Agent against risks of loss, collection or disposition of Collateral or to
provide to the Administrative Agent a guaranteed return from the collection or
disposition of Collateral, or (xii) to the extent deemed appropriate by the
Administrative Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Administrative Agent
in the collection or disposition of any of the Collateral. Each Grantor
acknowledges that the purpose of this Section 8.2 is to provide non-exhaustive
indications of what actions or omissions by the Administrative Agent would be
commercially reasonable in the Administrative Agent’s exercise of remedies
against the Collateral and that other actions or omissions by the Administrative
Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 8.2. Without limitation upon the foregoing,
nothing contained in this Section 8.2 shall be construed to grant any rights to
any Grantor or to impose any duties on the Administrative Agent that would not
have been granted or imposed by this Security Agreement or by applicable law in
the absence of this Section 8.2.

8.3. Compromises and Collection of Collateral. The Grantors and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.

8.4. Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Administrative Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement and
the Grantors shall reimburse the Administrative Agent for any amounts paid by
the Administrative Agent pursuant to this Section 8.4. The Grantors’ obligation
to reimburse the Administrative Agent pursuant to the preceding sentence shall
be a Secured Obligation payable on demand.

8.5. Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1(d),
4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.11, 4.12, 4.13, 4.14, 5.3, or 8.7 or in
Article VII will cause irreparable injury to the Administrative Agent and the
other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breaches and therefore
agrees, without limiting the right of the Administrative Agent or the other
Secured Parties to seek and obtain specific performance of other obligations of
the Grantors contained in this Security Agreement, that the covenants of the
Grantors contained in the Sections referred to in this Section 8.5 shall be
specifically enforceable against the Grantors.

 

24



--------------------------------------------------------------------------------

8.6. Dispositions Not Authorized. No Grantor is authorized to sell or otherwise
dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between any Grantor and the Administrative
Agent or other conduct of the Administrative Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1(d))
shall be binding upon the Administrative Agent or the other Secured Parties
unless such authorization is in writing signed by the Administrative Agent with
the consent or at the direction of the Required Secured Parties.

8.7. Certain Collateral. The Administrative Agent may, if and for so long as in
the reasonable judgment of the Administrative Agent (confirmed in writing to the
applicable Grantor) the cost of perfecting the Administrative Agent’s Lien in
any item of Collateral shall be excessive in view of the benefits to be obtained
by the Secured Parties from such perfection, excuse a Grantor from the
requirement that the Administrative Agent’s Lien in such item of Collateral be
perfected (including by way of filings in non-U.S. jurisdictions in the case of
foreign intellectual property) until such time as the Administrative Agent shall
confirm in writing to the applicable Grantor that, in the Administrative Agent’s
reasonable judgment, such situation no longer exists. Notwithstanding anything
to the contrary contained herein, (i) no Grantor shall be required to take any
action with respect to the perfection of security interests in (A) any asset
specifically requiring perfection through a control agreement or other control
arrangements other than (x) in respect of Pledged Collateral to the extent
required by Section 3.13 and (y) in respect of Deposit Accounts and Securities
Accounts to the extent required by Sections 4.13, 7.1 and 7.2 and (B) any Equity
Interests in any Immaterial Subsidiary (unless perfection of a security interest
in such Equity Interests may be achieved by the filing of financing statements
under the UCC) and (ii) no actions shall be required in order to create or
perfect any security interest in any assets located outside of the United States
(including its territories and possessions) and no foreign law security or
pledge agreements, foreign law mortgages or deeds or foreign intellectual
property filings or searches shall be required. Subject to clause (ii) of
foregoing sentence of this Section 8.7, nothing contained herein shall be
construed to (x) limit the creation or attachment of the Administrative Agent’s
Lien in any item of Collateral or (y) excuse any perfection by filing of a
financing statement.

8.8. No Waiver; Amendments; Cumulative Remedies. No delay or omission of the
Administrative Agent or any other Secured Party to exercise any right or remedy
granted under this Security Agreement shall impair such right or remedy or be
construed to be a waiver of any Default or an acquiescence therein, and any
single or partial exercise of any such right or remedy shall not preclude any
other or further exercise thereof or the exercise of any other right or remedy.
No waiver, amendment or other variation of the terms, conditions or provisions
of this Security Agreement whatsoever shall be valid unless in writing signed by
the Administrative Agent with the concurrence or at the direction of the Lenders
required under Section 9.02 of the Credit Agreement and then only to the extent
in such writing specifically set forth. All rights and remedies contained in
this Security Agreement or by law afforded shall be cumulative and all shall be
available to the Administrative Agent and the other Secured Parties until the
Secured Obligations have been paid in full.

8.9. Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Security Agreement may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions of this Security Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Security Agreement
invalid, unenforceable or not entitled to be recorded or registered, in whole or
in part. Any provision in this Security Agreement that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Security Agreement are declared to be severable.

8.10. Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or

 

25



--------------------------------------------------------------------------------

returned by any obligee of the Secured Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Secured Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

8.11. Benefit of Agreement. The terms and provisions of this Security Agreement
shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the other Secured Parties and their respective
successors and assigns (including all persons who become bound as a debtor to
this Security Agreement), except that no Grantor shall have the right to assign
its rights or delegate its obligations under this Security Agreement or any
interest herein, without the prior written consent of the Administrative Agent.
No sales of participations, assignments, transfers, or other dispositions of any
agreement governing the Secured Obligations or any portion thereof or interest
therein shall in any manner impair the Lien granted to the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties,
hereunder.

8.12. Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

8.13. Taxes and Expenses. The Grantors shall pay or otherwise indemnify the
Administrative Agent for all U.S. federal, state or local taxes (including
income taxes), together with interest and penalties on such taxes, if any,
payable by the Administrative Agent in respect of this Security Agreement,
which, in each case, shall be governed by the terms of the Credit Agreement. For
the avoidance of doubt, the foregoing sentence shall not apply to taxes arising
from any payment made under the Credit Agreement or from the execution, delivery
or enforcement of, or otherwise with respect to, the Credit Agreement. The
Grantors shall reimburse the Administrative Agent for any and all out-of-pocket
expenses and internal charges (including reasonable attorneys’, auditors’ and
accountants’ fees and reasonable time charges of attorneys, paralegals, auditors
and accountants who may be employees of the Administrative Agent) paid or
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, collection and enforcement of this Security
Agreement and in the audit, analysis, administration, collection, preservation
or sale of the Collateral (including the expenses and charges associated with
any periodic or special audit of the Collateral). Any and all costs and expenses
incurred by the Grantors in the performance of actions required pursuant to the
terms hereof shall be borne solely by the Grantors.

8.14. Headings. The title of and section headings in this Security Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the terms and provisions of this Security Agreement.

8.15. Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations have been
indefeasibly paid and performed in full (or with respect to any Unliquidated
Obligations, such Unliquidated Obligations have been cash collateralized to the
satisfaction of the Administrative Agent) and no commitments of the
Administrative Agent or the other Secured Parties which would give rise to any
Secured Obligations are outstanding.

8.16. Entire Agreement. This Security Agreement embodies the entire agreement
and understanding between the Grantors and the Administrative Agent relating to
the Collateral and supersedes all prior agreements and understandings between
the Grantors and the Administrative Agent relating to the Collateral.

8.17. CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE
STATE OF NEW YORK.

8.18. CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK STATE COURT SITTING
IN NEW YORK, NEW YORK, IN ANY ACTION OR PROCEEDING

 

26



--------------------------------------------------------------------------------

ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND EACH GRANTOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY TO BRING PROCEEDINGS AGAINST ANY
GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY
GRANTOR AGAINST THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY OR ANY
AFFILIATE OF THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE
BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

8.19. WAIVER OF JURY TRIAL. EACH GRANTOR, THE ADMINISTRATIVE AGENT AND EACH
OTHER SECURED PARTY HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER.

8.20. Indemnity. Each Grantor hereby agrees to indemnify the Administrative
Agent and the other Secured Parties, and their respective successors, assigns,
agents and employees, from and against any and all liabilities, damages,
penalties, suits, costs, and expenses of any kind and nature (including, without
limitation, all expenses of litigation or preparation therefor whether or not
the Administrative Agent or any other Secured Party is a party thereto) imposed
on, incurred by or asserted against the Administrative Agent or the other
Secured Parties, or their respective successors, assigns, agents and employees,
in any way relating to or arising out of this Security Agreement, or the
manufacture, purchase, acceptance, rejection, ownership, delivery, lease,
possession, use, operation, condition, sale, return or other disposition of any
Collateral (including, without limitation, latent and other defects, whether or
not discoverable by the Administrative Agent or the other Secured Parties or any
Grantor, and any claim for Patent, Trademark or Copyright infringement), except
to the extent any such liabilities, damages, penalties, suits, costs and
expenses are determined by a court of competent jurisdiction in a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such person.

8.21. Release. Upon the termination of all Commitments, payment and satisfaction
in full in cash of all Secured Obligations (other than Unliquidated Obligations
so long as they are cash collateralized to the satisfaction of the
Administrative Agent), all of the Liens granted hereunder shall terminate. Upon
any sale, transfer or other disposition of any item of Collateral of any Grantor
permitted by, and in accordance with, the terms of the Credit Agreement, the
Administrative Agent shall, at such Grantor’s expense, execute and deliver to
such Grantor such documents as such Grantor shall reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted hereby; provided, however, that such Grantor shall have delivered to the
Administrative Agent a written request for release describing the item of
Collateral and the terms of the sale, transfer or other disposition in
reasonable detail, together with a form of release for execution by the
Administrative Agent and a certificate of such Grantor to the effect that the
transaction is in compliance with the Credit Agreement and as to such other
matters as the Administrative Agent may request. Any such release shall not in
any manner discharge, affect, or impair the Secured Obligations or any Liens
(other than those expressly being released) upon (or obligations of the Loan
Parties in respect of) all interests retained by the Loan Parties, including the
proceeds to which any Loan Party has any rights of any sale, all of which shall
continue to constitute part of the Collateral.

8.22. Counterparts. This Security Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart. Delivery of an executed counterpart of a signature page to
this Security

 

27



--------------------------------------------------------------------------------

Agreement by facsimile or other electronic transmission (including portable
document format (“.pdf”) or similar format) shall be effective as delivery of a
manually executed counterpart of this Security Agreement.

8.23. Intercreditor Agreement. In the event of any conflict between any
provision in this Security Agreement and a provision of the Intercreditor
Agreement, such provision of the Intercreditor Agreement shall prevail.

8.24. Amendment and Restatement. This Security Agreement amends and restates the
Existing Security Agreement in its entirety. The parties acknowledge and agree
that this agreement does not constitute a termination of the rights and
obligations under the Existing Security Agreement, all of which are in all
respects continuing under this Security Agreement with only the terms being
modified from and after the date hereof as provided in this Security Agreement
and Section 5 of the First Amendment.

ARTICLE IX

NOTICES

9.1. Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent by United States mail, telecopier, personal
delivery or nationally established overnight courier service, and shall be
deemed received (a) when received, if sent by hand or overnight courier service,
or mailed by certified or registered mail notices or (b) when sent, if sent by
telecopier (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient), in each case addressed to the Grantors at
the notice address set forth on Exhibit A, and to the Administrative Agent and
the other Secured Parties at the addresses set forth in accordance with
Section 9.01 of the Credit Agreement.

9.2. Change in Address for Notices. Each of the Grantors, the Administrative
Agent and the other Secured Parties may change the address for service of notice
upon it by a notice in writing to the other parties.

ARTICLE X

THE ADMINISTRATIVE AGENT

Bank of America, N.A. has been appointed Administrative Agent for the Lenders
hereunder pursuant to Article VIII of the Credit Agreement. It is expressly
understood and agreed by the parties to this Security Agreement that any
authority conferred upon the Administrative Agent hereunder is subject to the
terms of the delegation of authority made by the Lenders to the Administrative
Agent pursuant to the Credit Agreement, and that the Administrative Agent has
agreed to act (and any successor Administrative Agent shall act) as such
hereunder only on the express conditions contained in such Article VIII. Any
successor Administrative Agent appointed pursuant to Article VIII of the Credit
Agreement shall be entitled to all the rights, interests and benefits of the
Administrative Agent hereunder.

[Signature Page Follows]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors and the Administrative Agent have executed this
Amended and Restated Pledge and Security Agreement as of the date first above
written.

 

GRANTORS:

INTERLINE BRANDS, INC.,

a New Jersey corporation

By:  

/s/ John K. Bakewell

Name:   John K. Bakewell Title:   Chief Financial Officer

WILMAR FINANCIAL, INC.,

a Delaware corporation

By:  

/s/ John K. Bakewell

Name:   John K. Bakewell Title:   President and Chief Financial Officer

GLENWOOD ACQUISITION LLC,

a Delaware corporation

By:  

/s/ Kenneth D. Sweder

Name:   Kenneth D. Sweder Title:   President JANPAK, LLC, a West Virginia
limited liability company By:  

/s/ Kenneth D. Sweder

Name:   Kenneth D. Sweder Title:   President JANPAK OF SOUTH CAROLINA, LLC, a
South Carolina limited liability company By:  

/s/ Kenneth D. Sweder

Name:   Kenneth D. Sweder Title:   President

 

Signature Page to Amended and Restated Pledge and Security Agreement



--------------------------------------------------------------------------------

JANPAK OF TEXAS, LLC, a Texas limited liability company By:  

/s/ Kenneth D. Sweder

Name:   Kenneth D. Sweder Title:   President IBI MERCHANDISING SERVICES, INC., a
Delaware corporation By:  

/s/ Anthony Scott

Name:   Anthony Scott Title:   President and Secretary ZIP TECHNOLOGY, LLC, a
West Virginia limited liability company By:  

/s/ Kenneth D. Sweder

Name:   Kenneth D. Sweder Title:   President

 

Signature Page to Amended and Restated Pledge and Security Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ John M. Olsen

  Name:   John M. Olsen   Title:   Senior Vice President

 

Signature Page to Amended and Restated Pledge and Security Agreement



--------------------------------------------------------------------------------

EXHIBIT A

(See Sections 3.2, 3.3, 3.4, 3.6, 3.9 and 9.1 of Security Agreement)

 

   NOTICE ADDRESS FOR ALL GRANTORS      

Interline Brands, Inc.

701 San Marco Boulevard

Jacksonville, FL 32207 U.S.A.

Attention: Treasurer

Facsimile: 1-856-505-1679

  

INFORMATION AND COLLATERAL LOCATIONS OF INTERLINE BRANDS, INC.

 

I. Name of Grantor: Interline Brands, Inc.

 

II State of Incorporation or Organization: New Jersey

 

III. Type of Entity: Corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
0100077767

 

V. Federal Identification Number:

 

VI, Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

Interline Brands, Inc.

701 San Marco Boulevard

Jacksonville, FL 32207 U.S.A.

Attention: Treasurer

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor:

 

  1. 1800 Research Drive

Louisville, KY 40299

 

  2. 77 Rodeo Drive

Brentwood, NY 11717

 

  3. 801 W. Bay Street

Jacksonville, FL 32204

 

1



--------------------------------------------------------------------------------

  (b) Properties Leased by the Grantor (Include Landlord’s Name):

 

Loan Party

  

Address

  

City

  

State

  

Zip Code

  

Landlord / Owner if Leased

Interline Brands, Inc.    5750 Bell Circle    Montgomery    AL    36116    KYSER
PROPERTIES Interline Brands, Inc.    1590 East Riverview Drive    Phoenix    AZ
   85034    First Industrial LP Interline Brands, Inc.    5961 Outfall Circle   
Sacramento    CA    95828    Oates Investments Interline Brands, Inc.    1110 E
Mill Street    San Bernardino    CA    92408    Hillwood Investments / Westgate
#1 LP Interline Brands, Inc.    650 Brennan St.    San Jose    CA    95131   
PEC Brennan LLC Interline Brands, Inc.    6881 District Blvd. #F    Bakersfield
   CA    93313    UCM / Titan Baker Interline Brands, Inc.    8717 Complex Drive
   San Diego    CA    92123    Uznanski Interline Brands, Inc.    230 Harris
Avenue, #11    Sacramento    CA    95838    The Hofman Irrevocable Trust
Interline Brands, Inc.    1155 East North Avenue, Suite 104    Fresno    CA   
93725    Denken Farms, A California Limited Partnership Interline Brands, Inc.
   5635 Union Pacific Ave.    Commerce    CA    90022    Telacu NW Five, Inc.
Interline Brands, Inc.    295 71st Avenue    Greeley    CO    80634   
Northward, LLC Interline Brands, Inc.    1107 South Santa Fe Avenue    Pueblo   
CO    81006    Cecil H. Brown and Beverly Ann Brown Interline Brands, Inc.   
1953 Gun Club Rd.    Aurora    CO    80019    Blount Island Partners, LLC
Interline Brands, Inc.    2414 4th Ave    Greeley    CO    80631    4 by 4, LLC
Interline Brands, Inc.    1301 South Jason Street, Unit C    Denver    CO   
80223    MIPCO Interline Brands, Inc.    701 San Marco Blvd.    Jacksonville   
FL    32207    Prudential Insurance Interline Brands, Inc.    3031 N. Andrews
Ave    Pompano Beach    FL    33064    SAMPLE AT PARK CENTRAL Interline Brands,
Inc.    12180 Metro Parkway    Ft. Meyers    FL    33912    Pyramid II
Janitorial Supplies and Equipment, Inc. Interline Brands, Inc.    1919 NW 82nd
Avenue    Doral    FL    33126    Adler Office Associates, Ltd. Interline
Brands, Inc.    4071-4075 Seaboard Road    Orlando    FL    32808    RREEF
America REIT II Interline Brands, Inc.    207 Kelsey Lane - Suite A    Tampa   
FL    33619    Eastgroup Properties, Inc. Interline Brands, Inc.    3215 SW 22nd
Street    Pembroke Pines    FL    33023    KTR Seneca II LLC

 

2



--------------------------------------------------------------------------------

Loan Party

  

Address

  

City

  

State

  

Zip Code

  

Landlord / Owner if Leased

Interline Brands, Inc.    1500 N Florida Mango Rd. Suite 1    West Palm Beach   
FL    33409    DCM & Associates Interline Brands, Inc.    4601 Bull’s Bay Hwy   
Jacksonville    FL    32219    Stone Mountain Industrial Park Interline Brands,
Inc.    1500 Beach Boulevard, Suites 314-318    Jacksonville Beach    FL   
32250    Robert E. Poland and Jacqueline M. Poland Family Limited Partnership
Interline Brands, Inc.    6875C Best Friend Road Suite 100    Doraville    GA   
30340    Prologis Interline Brands, Inc.    11159 Aurua Avenue    Urbandale   
IA    50322    R&R INVESTORS Interline Brands, Inc.    304 S. 20th Street   
Fairfield    IA    52556    Farris Properties Interline Brands, Inc.    1223
West 76th Street    Davenport    IA    52806    JCO Properties Interline Brands,
Inc.    4840 Colt Road    Rockford    IL    61109    Harris N.A. Rockford as
Trustee of the Trust #41-1409-00-6 Interline Brands, Inc.    8700 N. Allen Road
   Peoria    IL    61612    VONACHEN ENTERPRISES Interline Brands, Inc.    2401
West Herrin Ave    Herrin    IL    62948    AGRACEL, INC. Interline Brands, Inc.
   1100 North Lombard RD    Lombard    IL    60148    AMB US Logistics Interline
Brands, Inc.    8707 North By N.E. Blvd. #300    Fishers    IN    46038   
Meritex NxNE LLC Interline Brands, Inc.    10806 West 78th Street    Shawnee   
KS    66214    BK Properties, LLC Interline Brands, Inc.    4829 Jennings Lane
   Louisville    KY    40218    Holly Investors Interline Brands, Inc.    601
Edwards Avenue Suite B    Harahan    LA    70123    RM Realty Interline Brands,
Inc.    26 Millbury St    Auburn    MA    01501    Quest 26 Millbury, LLC
Interline Brands, Inc.    378 Commercial Street Unit C    Malden    MA    02148
   Well-Com (Combined Properties) Interline Brands, Inc.    6403 Amendale Road
   Beltsville    MD    20705    Nazario Family LLC Interline Brands, Inc.   
23975 Research Drive    Farmington Hills    MI    48335    BGB Assoc Interline
Brands, Inc.    26411 Crestview Court    Farmington Hills    MI    48335   
Segal Investments Interline Brands, Inc.    23028 Commerce Drive    Farmington
Hills    MI    48335    First Industrial LP Interline Brands, Inc.    1930
Energy Park Drive    St. Paul    MN    55108    AMB Property LP

 

3



--------------------------------------------------------------------------------

Loan Party

  

Address

  

City

  

State

  

Zip Code

  

Landlord / Owner if Leased

Interline Brands, Inc.    8461 Mid County Industrial Dr.    St. Louis    MO   
63114    Cobalt Industrial REIT Interline Brands, Inc.    312 1st Ave S    Great
Falls    MT    59403    CASCADE LEASING Interline Brands, Inc.    2205 South Ave
W    Missoula    MT    59801    A&J PARTNERSHIP / MISSOULA Interline Brands,
Inc.    7010-A Reames Road    Charlotte    NC    28216    CK North Park /
Childress Klein Interline Brands, Inc.    407 Glasgow    Aberdeen    NC    28315
   Jeanne Lally (53%) and Gerald Lally (47%) Interline Brands, Inc.    6260
Abbott Drive    Omaha    NE    68110    BS HOLDINGS, INC. Interline Brands, Inc.
   4616 Pierce Drive    Lincoln    NE    68504    PIERCE DRIVE, LLC Interline
Brands, Inc.    804 East Gate Drive    Mt Laurel    NJ    08057    EXETER
Interline Brands, Inc.    1 Avenue A    Carlsdadt    NJ    07072    Ditobarbi
Interline Brands, Inc.    515 Heron Drive Pureland Industrial Park    Swedesboro
   NJ    08085    Baker Properties Interline Brands, Inc.    80 Twinbridge Drive
   Pennsauken    NJ    08110    Bloom Orz – EAGLE Interline Brands, Inc.    4031
Industrial Center Dr. #701    North Las Vegas    NV    89030    Prologis
Interline Brands, Inc.    Tower 1, Suite 406    Las Vegas    NV    89106    WMCV
Phase I, LLC Interline Brands, Inc.    5585 S. Valley View Blvd., Suite 3    Las
Vegas    NV    89118    Sanfuchi Partnership Interline Brands, Inc.    570
Taxter Road    Elmsford    NY    10523    Mack-Cali Realty Interline Brands,
Inc.    2395 International St.    Columbus    OH    43228    JAL Realty
Interline Brands, Inc.    7640 Hub Prkwy    Valley View    OH    44125   
Carnegie Companies Interline Brands, Inc.    3225 Chester Avenue    Cleveland   
OH    44114    3209 Chester LLC Interline Brands, Inc.    4650 Lake Forest Dr.
Suite 400    Cincinnati    OH    45242    Cabot III – OH2M01-M02, LLC Interline
Brands, Inc.    5727 South Lewis Ave, Suite 705    Tulsa    OK    74105   
PRINCIPLE EQUITY PROPERTIES Interline Brands, Inc.    1830 N 109th East Ave   
Tulsa    OK    74116    EVE PROPERTIES Interline Brands, Inc.    7933 S. W. 34th
Street    Oklahoma City    OK    73179    FLRF.INC

 

4



--------------------------------------------------------------------------------

Loan Party

  

Address

  

City

  

State

  

Zip Code

  

Landlord / Owner if Leased

Interline Brands, Inc.    3989 Crater Lake Highway    Medford    OR    97504   
SECURITY LAND & INVESTMENTS Interline Brands, Inc.    700 Conger Street   
Eugene    OR    97402    JLH PROPERTIES Interline Brands, Inc.    2921 22nd
Street SE    Salem    OR    97302    NATHAN LEVIN Interline Brands, Inc.   
10608 SW Industrial Way    Tualatin    OR    97062    TRI-COUNTY INDUSTRIAL
Interline Brands, Inc.    133 Westgate Drive    Beaver Falls    PA    15010   
133 Westgate LLC Interline Brands, Inc.    33 Runway Drive    Levittown    PA   
19057    F. Greek Bristol Properties Interline Brands, Inc.    Calle C Lot 3
Corujo Ind. Park, Hato Tejas    Bayamon    PR    00956    WPR Hato Tejas
Interline Brands, Inc.    1307 National Cemetery    Florence    SC    29506   
MNOP, INC Interline Brands, Inc.    2701 Eugenia Avenue    Nashville    TN   
37211    E. Warner Bass and Robert J. Walker Interline Brands, Inc.    50
Teledyne Place    LaVergne    TN    37086    Westport Investment Group Interline
Brands, Inc.    7110 Old Katy Road    Houston    TX    77024    Prisa
Acquisition Interline Brands, Inc.    3115 N. Great Southwest Parkway, Suite 100
   Grand Prairie    TX    75050    MEPT Gateway Interline Brands, Inc.    4740
Perrin Creek Suite 400    San Antonio    TX    78217    Prologis Interline
Brands, Inc.    7145 Industrial Ave. “Rear”    El Paso    TX    79915   
National Realty Group & NCC Interline Brands, Inc.    1110 W Washington St   
Paris    TX    75460    JG PROPERTIES Interline Brands, Inc.    1514 E. Frank
Street    Lufkin    TX    75904    PERRY BROTHERS Interline Brands, Inc.    4848
Perrin Creek Suite 640    San Antonio    TX    75050    Prologis Interline
Brands, Inc.    123 Nakoma Street    San Antonio    TX    78219    Cavender &
Hill Interline Brands, Inc.    1420 South 4800 West    Salt Lake City    UT   
84014    Natomas Meadows LLC Interline Brands, Inc.    6000 Eastport Blvd   
Richmond    VA    23231    Liberty Property LTD Share Interline Brands, Inc.   
1149 Andover Park West    Seattle    WA    98188    Walton Southcenter Interline
Brands, Inc.    201 N. 2nd Avenue    Yakima    WA    98902    ROBERT F. SINCLAIR

 

5



--------------------------------------------------------------------------------

Loan Party

  

Address

  

City

  

State

  

Zip Code

  

Landlord / Owner if Leased

Interline Brands, Inc.    3421 N Haven    Spokane    WA    99207    A&J
PARTNERSHIP / SPOKANE Interline Brands, Inc.    3310 E. Acorn Lane    Port
Angeles    WA    98362    NORTH OLYMPIC BUILDING Interline Brands, Inc.    18027
Highway 99, Suite G    Lynnwood    WA    98037    INGRAHAM CONST.

 

  (c) Public Warehouses or other Locations Pursuant to Bailment or Consignment
Arrangements

(include name of Warehouse Operator or other Bailee or Consignee):

None.

 

  (d) Vendor Managed Locations Under the Control of the Grantor:

 

Name of Person / Entity in Possession of Collateral

  

Address

  

City

  

State

  

Zip Code

Benjamin Franklin Plbg (Rohnert Park, CA)-173    517 Jacoby St., Suite #9    San
Rafael    CA    94901 Mike Cottle Plbg (Cole Services)-189    10652 Trask Ave   
Garden Grove    CA    92843 Schuelke Plumbing    7243 Woodley Ave    Van Nuys   
CA    91406 Dutton Plumbing    675 Cochran Street    Simi Valley    CA    93065
AAA Service Plumbing    5550 Marshall St    Denver    CO    80002 Brothers
Plumbing & Heating    12249 Pennsylvania St.    Thornton    CO    80241 Calvert
Mechanical, DE-92    410 Meco Dr    Wilmington    DE    19804 Boulden Services
   714 Interchange Blvd.    Newark    DE    19711 Sobieski Services    3 N.
Colonial Ave    Wilmington    DE    19805 Scott’s Services-177    5808 N 56th
Street    Tampa    FL    33610 Midway Services-183    4677 118th Ave N   
Clearwater    FL    33762 Plumbing Experts Boca Raton)-188    1060 Holland Dr
Suite B    Boca Raton    FL    33487 Aqua Plumbing (Sarasota)-196    8283 Vico
Ct    Sarasota    FL    34230 Rainaldi Plumbing    6111 Old Cheney Hwy   
Orlando    FL    32807 Mister Sparky- FL    6301 Porter Rd. Unit 10    Sarasota
   FL    34240 NM Cool    6150 Clark Center Ave.    Sarasota    FL    32438 Mike
Douglas    517 Paul Morris Dr. Suite A    Englewood    FL    34223 Red Carpet
Plumbing    905 E 128TH AVE    TAMPA    FL    33612 ART PLBG & AIR CONDITIONING
   12438 WILES ROAD    CORAL SPRINGS    FL    33076 Marietta, GA Mister
Sparky-77    2064 Canton Road    Marietta    GA    30066 Strictly Plumbing   
3535 Industrial Avenue    Marion    IA    52302 Service Gas (Dekalb, IL)-172   
17742 Somonauk Road    Dekalb    IL    60115 Precision Plumbing-178    1051 N
Main St    Lombard    IL    60148 SPENGLER PLUMBING    1402 FRONTAGE RD   
OFALLON    IL    62269

 

6



--------------------------------------------------------------------------------

Name of Person / Entity in Possession of Collateral

  

Address

  

City

  

State

  

Zip Code

Blue Dot, Topeka KS    3365 SW Gage Blvd    Topeka    KS    66614 Tade Plumbing
   2825 E KELLOGG DR    Wichita    KS    67211 Drexler Plumbing    2232
Bardstown Road    Louisville    KY    40205 MURPHY SERVICES, INC    34 WHITES
PATH    SOUTH YARMOUTH    MA    02664 Ben Franklin, Mt Airy-209    2702 Back
Acre Cir St110    Mt. Airy    MD    21771 MacGregor Plbg & Htg-181    235
Franklin Park    Harbor Springs    MI    49740 Thornton and Grooms- 221    24565
Hallwood Ct.    Farmington Hills    MI    48335 Ben Franklin of Minneapolis   
1427 Washington Ave. N    Minneapolis    MN    55411 Advanced Comfort Systems   
1000 Cape Hickory Rd    Hickory    NC    28601 Gold Medal (VMI) - 167    11
Cotters Lane    E. Brunswick    NJ    08816 Weltman Services    80 Industrial
Road    Berkley Heights    NJ    07922 CARTWRIGHT’S PLUMBING HEATING & COOLING
   7510 MALLARD WAY    SANTA FE    NM    87507 Pippin Brothers    207 SE D Ave
   Lawton    OK    73501 Roher One Hour, PA-88    516 Running Pump Road   
Lancaster    PA    17603 Essig Plumbing-210    1701 Fairview St    Reading    PA
   19606 Gillece Services, Bridgeville, PA    3000 Washington Pike   
Bridgeville    PA    15017 Meetze Plbg-193    10009 Broad River Rd    Irmo    SC
   29063 ARS-NASHVILLE    4071 POWELL AVE    NASHVILLE    TN    37204 Abacus
Plumbing-199    11431 Tood St    Houston    TX    77055 McDaniel & Sons-205   
7501 Highway 287, Ste.B1    Arlington    TX    76001 Any Hour Inc.    1374 W 130
S    Orem    UT    84058 Whipple Service Champions    963 W. Folsom Ave.    Salt
Lake City    UT    84104 Superior Water & Air    3536 South 1950 West    West
Valley City    UT    84119 Manassas (Furr), VA - 96    9040 Mike Garcia Drive   
Manassas    VA    20109 Superior Heating-179    6418 Old Meetze Rd. Suite E   
Warrenton    VA    20186 Fraiser’s Plumbing-168    310 N Brown St    Rhinelander
   WI    54501

 

VIII. Prior Names: During the five years prior to the First Amendment Effective
Date, the Grantor has not been known by or used any other corporate or
fictitious name, except:

None.

 

IX. Prior Mergers or Other Acquisitions: In the five years preceding the First
Amendment Effective Date, the Grantor has not been a party to any merger or
consolidation or been a party to any acquisition except:

 

Borrower / Subsidiary

  

Name of Entity

  

Action

  

Date of

Action

  

Jurisdiction
of Formation

Interline Brands, Inc., a New Jersey Corporation    Eagle Maintenance Supply,
Inc.    Eagle Maintenance Supply, Inc. was purchased by the Company   
08/21/2008    New Jersey

 

7



--------------------------------------------------------------------------------

Borrower / Subsidiary

  

Name of Entity

  

Action

  

Date of

Action

  

Jurisdiction
of Formation

Interline Brands, Inc., a New Jersey Corporation    AmSan LLC    Amsan LLC a
wholly owned subsidiary of the Company was merged with the Company, with the
Company as the surviving corporation    12/26/2008    Delaware Interline Brands,
Inc., a New Jersey Corporation    Eagle Maintenance Supply, Inc.    Eagle
Maintenance Supply, Inc. a wholly owned subsidiary of the Borrower was merged
with the Borrower, with the Borrower as the surviving corporation    12/25/2009
   New Jersey Interline Brands, Inc., a New Jersey Corporation    JanPak, Inc.
   JanPak, Inc. was acquired by the Borrower. On 12/23/2013, JanPak, Inc. was
converted from a corporation to a limited liability company and was renamed
JanPak, LLC.    12/11/2012    West Virginia Interline Brands, Inc., a New Jersey
Corporation    JanPak of Texas, Inc.    JanPak of Texas, Inc. was acquired by
the Borrower. On 12/23/2013, JanPak of Texas, Inc. was converted from a
corporation to a limited liability company and was renamed JanPak of Texas, LLC.
   12/11/2012    Texas Interline Brands, Inc., a New Jersey Corporation   
JanPak of South Carolina, Inc.    JanPak of South Carolina, Inc. was acquired by
the Borrower. On 12/23/2013, JanPak of South Carolina, Inc. was converted from a
corporation to a limited liability company and was renamed JanPak of South
Carolina, LLC.    12/11/2012    South Carolina Interline Brands, Inc., a New
Jersey Corporation    Zip Technology, Inc.    Zip Technology, Inc. was acquired
by the Borrower. On 12/23/2013, Zip Technology, Inc. was converted from a
corporation to a limited liability company and was renamed Zip Technology, LLC.
   12/11/2012    West Virginia Interline Brands, Inc., a New Jersey Corporation
   Wilmar Holdings, Inc.    Wilmar Holdings, Inc. a wholly owned subsidiary of
the Borrower was merged with the Borrower, with the Borrower as the surviving
corporation.    04/04/2013    New Jersey Interline Brands, Inc., a New Jersey
Corporation    CleanSource, Inc.    The assets of CleanSource, Inc. were
purchased by the Borrower.    10/29/2010    California Interline Brands, Inc., a
New Jersey Corporation    Northern Colorado Paper, Inc.    The assets of
Northern Colorado Paper, Inc. were purchased by the Borrower.    01/28/2011   
Colorado

 

8



--------------------------------------------------------------------------------

Borrower / Subsidiary

  

Name of Entity

  

Action

  

Date of

Action

  

Jurisdiction
of Formation

Interline Brands, Inc., a New Jersey Corporation    Pyramid II Janitorial
Supplies and Equipment, Inc.    The assets of Pyramid II Janitorial Supplies and
Equipment, Inc. were purchased by the Borrower.    07/01/2012    Florida

 

9



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF WILMAR FINANCIAL, INC.

 

I. Name of Grantor: Wilmar Financial, Inc.

 

II. State of Incorporation or Organization: Delaware

 

III. Type of Entity: Corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
2727105

 

V. Federal Identification Number:

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

Wilmar Financial, Inc.

701 San Marco Boulevard

Jacksonville, FL 32207 U.S.A.

Attention: Treasurer

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor:

None.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name):

None.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

None.

 

  (d) Vendor Managed Locations Under the Control of the Grantor:

None.

 

VIII. Prior Names: During the five years prior to the First Amendment Effective
Date, the Grantor has not been known by or used any other corporate or
fictitious name, except:

None.

 

IX. Prior Mergers or Other Acquisitions: In the five years preceding the First
Amendment Effective Date, the Grantor has not been a party to any merger or
consolidation or been a party to any acquisition except:

None.

 

10



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF IBI MERCHANDISING SERVICES, INC.

 

I. Name of Grantor: IBI Merchandising Services, Inc.

 

II. State of Incorporation or Organization: Delaware

 

III. Type of Entity: Corporation

 

IV. Organizational Number assigned by State of Incorporation or Organization:
5263667

 

V. Federal Identification Number:

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

Interline Brands, Inc.

701 San Marco Boulevard

Jacksonville, FL 32207 U.S.A.

Attention: Treasurer

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor:

None.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name):

None.

 

  (c) Public Warehouses or other Locations Pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

None.

 

  (d) Vendor Managed Locations Under the Control of the Grantor:

None.

 

VIII. Prior Names: During the five years prior to the First Amendment Effective
Date, the Grantor has not been known by or used any other corporate or
fictitious name, except:

None.

 

IX. Prior Mergers or Other Acquisitions: In the five years preceding the First
Amendment Effective Date, the Grantor has not been a party to any merger or
consolidation or been a party to any acquisition (other than the Merger),
except:

None.

 

11



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF GLENWOOD ACQUISITION LLC

 

I. Name of Grantor: Glenwood Acquisition LLC

 

II. State of Incorporation or Organization: Delaware

 

III. Type of Entity: Limited liability company

 

IV. Organizational Number assigned by State of Incorporation or Organization:
3641125

 

V. Federal Identification Number:

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

Glenwood Acquisition LLC

701 San Marco Boulevard

Jacksonville, FL 32207 U.S.A.

Attention: Treasurer

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor:

None.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name):

None.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

None.

 

  (d) Vendor Managed Locations Under the Control of the Grantor:

None.

 

VIII. Prior Names: During the five years prior to the First Amendment Effective
Date, the Grantor has not been known by or used any other corporate or
fictitious name, except:

None.

 

IX. Prior Mergers or Other Acquisitions: In the five years preceding the First
Amendment Effective Date, the Grantor has not been a party to any merger or
consolidation or been a party to any acquisition except:

None.

 

12



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF JANPAK, LLC

 

I. Name of Grantor: JanPak, LLC

 

II. State of Incorporation or Organization: West Virginia

 

III. Type of Entity: Limited liability company

 

IV. Organizational Number assigned by State of Incorporation or Organization:
None.

 

V. Federal Identification Number:

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

Chief Executive Office and Mailing Address

701 San Marco Boulevard

Jacksonville, FL 32207 U.S.A.

Attention: Treasurer

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor:

 

  1. 100 Bluefield Avenue, Bluefield, WV 24701 (3.84 acre property with one
building of approx. 100,000 sq. ft.; JanPak, LLC owns 2.86 acres of the
property)

 

  2. 101 Industrial Park, Bristol, TN 37621 (5.11 acre property with one
building of approx. 57,600 sq. ft.)

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name):

 

Loan Party

  

Address

  

City

  

State

  

Zip Code

  

Landlord / Owner if Leased

JanPak, LLC    8075 Troon Circle, Suite A1    Austell    GA    30168    CRP-2
Holdings CC, LP JanPak, LLC    Shelby West Commerce Center 175 Airview Lane,
Suite 100    Alabaster    AL    35007    Shelby West Industrial Enterprises II,
LLC JanPak, LLC    1504 E 34th Street    Chattanooga    TN    37407    Advance
Paper Company JanPak, LLC    610 Kelsey Court, Suite 100    West Columbia    SC
   29172    MV Southeast LLC JanPak, LLC    705 Griffith Street    Davidson   
SC    28036    The 705 Company LLC JanPak, LLC    6356 Clara Road, Suite 100   
Houston    TX    77041    ProLogis Texas III LLC JanPak, LLC    1140 Jordan Road
Northeast    Huntsville    AL    35811    West Huntsville Land Co. JanPak, LLC
   6600 Pritchard Road    Jacksonville    FL    32254    Welsh/Republic
Pritchard Road LLC JanPak, LLC    7780 Westside Industrial Drive1   
Jacksonville    FL    32219    Stone Mountain Industrial Park, Inc. JanPak, LLC
   950 Gills Drive, Suite 100    Orlando    FL    32824    Liberty Property
Limited Partnership

 

1  The property will be vacated and the lease terminated by December 14, 2012.

 

13



--------------------------------------------------------------------------------

Loan Party

  

Address

  

City

  

State

  

Zip Code

  

Landlord / Owner if Leased

JanPak, LLC    1091 Gills Drive    Orlando    FL    32824    Auto Boat Storage
Inc. JanPak, LLC    3915 Twin City Highway    Port Arthur    TX    77642    Dr.
James T. Shepherd JanPak, LLC    550 Northridge Park Drive    Rural Hall    NC
   27045    FAWN Industrial LLC JanPak, LLC    110 Innovation Drive   
Summerville    SC    29483    Quattlebaum Development Company, L.L.C. JanPak,
LLC    264 Proctor Road    Rossville    GA    30741    Highpoint Properties LLC
JanPak, LLC    185 North Gifford Lane    Richfield    NC    28137    W Lee
Simmons and Associates; W. Lee Simmons & Sonya Simmons JanPak, LLC    6144
Little Seven Mile Road    Huntington    WV    25702    James P. Mastrangelo

 

  (c) Public Warehouses or other Locations Pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

None.

 

  (d) Vendor Managed Locations Under the Control of the Grantor:

None.

 

VIII. Prior Names: During the five years prior to the First Amendment Effective
Date, the Grantor has not been known by or used any other corporate or
fictitious name, except:

JanPak, Inc.

 

IX. Prior Mergers or Other Acquisitions: In the five years preceding the First
Amendment Effective Date, the Grantor has not been a party to any merger or
consolidation or been a party to any acquisition (other than the Merger),
except:

 

Borrower / Subsidiary

  

Name of Entity

  

Action

  

Date of
Action

  

Jurisdiction of Formation

JanPak, LLC    M & P Industries, Inc.    Asset acquisition    08/18/2008    WV
JanPak, LLC    Alternative Packaging Source Inc.    Asset acquisition   
10/01/2009    FL JanPak, LLC    Royal Supply Co. Inc.    Asset acquisition   
07/01/2010    WV JanPak, LLC    Melillo Distributing Company, Inc.    Asset
acquisition    11/01/2010    FL JanPak, LLC    SSS Distribution, L.L.C.    Asset
acquisition    04/21/2011    TX JanPak, LLC    Advance Paper Company    Asset
acquisition    04/01/2012    TN JanPak, LLC    ABM Janitorial Services, Inc. and
Southern Management ABM, LLC    Asset acquisition    09/30/2012    DE         
  

 

14



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF JANPAK OF TEXAS, LLC

 

I. Name of Grantor: JanPak of Texas, LLC

 

II State of Incorporation or Organization: Texas

 

III. Type of Entity: Limited liability company

 

IV. Organizational Number assigned by State of Incorporation or Organization:
801904758

 

V. Federal Identification Number:

 

VI, Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

Chief Executive Office and Mailing Address

701 San Marco Boulevard

Jacksonville, FL 32207 U.S.A.

Attention: Treasurer

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor:

None.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name):

 

Loan Party

  

Address

  

City

  

State

  

Zip Code

  

Landlord / Owner if Leased

JanPak of Texas, LLC    3101 High River Road, Suite 101    Fort Worth    TX   
76155    CPF River Park LLC

 

  (c) Public Warehouses or other Locations Pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

1. Murphy Bonded Warehouse, 2391 Levy Street, Shreveport, LA 71103

 

  (d) Vendor Managed Locations Under the Control of the Grantor:

None.

 

VIII. Prior Names: During the five years prior to the First Amendment Effective
Date, the Grantor has not been known by or used any other corporate or
fictitious name, except:

JanPak of Texas, Inc.

 

IX. Prior Mergers or Other Acquisitions: In the five years preceding the First
Amendment Effective Date, the Grantor has not been a party to any merger or
consolidation or been a party to any acquisition except:

None.

 

15



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF JANPAK OF SOUTH CAROLINA, LLC

 

I. Name of Grantor: JanPak of South Carolina, LLC

 

II. State of Incorporation or Organization: South Carolina

 

III. Type of Entity: Limited liability company

 

IV. Organizational Number assigned by State of Incorporation or Organization:
None.

 

V. Federal Identification Number:

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

Chief Executive Office and Mailing Address

701 San Marco Boulevard

Jacksonville, FL 32207 U.S.A.

Attention: Treasurer

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor:

 

  1. 134 Leader Drive, Greenville, SC 29602 (5.18 acres of property with one
building measuring approx. 84,419 sq. ft.)

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name)

None.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

None.

 

  (d) Vendor Managed Locations Under the Control of the Grantor:

None.

 

VIII. Prior Names: During the five years prior to the First Amendment Effective
Date, the Grantor has not been known by or used any other corporate or
fictitious name, except:

JanPak of South Carolina, Inc.

 

IX. Prior Mergers or Other Acquisitions: In the five years preceding the First
Amendment Effective Date, the Grantor has not been a party to any merger or
consolidation or been a party to any acquisition except:

None.

 

16



--------------------------------------------------------------------------------

INFORMATION AND COLLATERAL LOCATIONS OF ZIP TECHNOLOGY, LLC

 

I. Name of Grantor: Zip Technology, LLC

 

II. State of Incorporation or Organization: West Virginia

 

III. Type of Entity: Limited liability company

 

IV. Organizational Number assigned by State of Incorporation or Organization:
None.

 

V. Federal Identification Number:

 

VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

Chief Executive Office and Mailing Address

701 San Marco Boulevard

Jacksonville, FL 32207 U.S.A.

Attention: Treasurer

 

VII. Locations of Collateral:

 

  (a) Properties Owned by the Grantor:

None.

 

  (b) Properties Leased by the Grantor (Include Landlord’s Name):

None.

 

  (c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

None.

 

  (d) Vendor Managed Locations Under the Control of the Grantor:

None.

 

VIII. Prior Names: During the five years prior to the First Amendment Effective
Date, the Grantor has not been known by or used any other corporate or
fictitious name, except:

ZIP Technology, Inc.

 

IX. Prior Mergers or Other Acquisitions: In the five years preceding the First
Amendment Effective Date, the Grantor has not been a party to any merger or
consolidation or been a party to any acquisition except:

None.

 

17



--------------------------------------------------------------------------------

EXHIBIT B

(See Sections 3.1, 3.5 and 7.1 of Security Agreement)

DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS, COMMODITIES ACCOUNTS

 

18



--------------------------------------------------------------------------------

EXHIBIT B-1

DEPOSIT ACCOUNTS

 

* Indicates Collateral Deposit Account.

 

ENTITY

  

ACCOUNT
DESCRIPTION

  

BANK

  

ACCOUNT #

  

ADDRESS

  

TELEPHONE

IBI Merchandising Services, Inc. (DE)    IBI MerchCo.    Bank of America      
P.O. Box 25118 Tampa, Florida 33622-5118    1-888-400-9009 Interline Brands,
Inc. (NJ)    MIdAtlantic RRC*    Wells Fargo       PO Box 63020 San Francisco,
CA 94163    1-800-289-3557 Interline Brands, Inc. (NJ)    Investment Account   
Oppenheimer       18 Columbia Turnpike, Florham Park, NJ 07932    1-800-620-6726
Interline Brands, Inc. (NJ)    IBI-REPO    JP. Morgan Chase       383 Madison
Avenue, New York, New York 10179    1-212-270-6000 Interline Brands, Inc. (NJ)
   DACA Account    JP. Morgan Chase       PO BOX 659754, San Antonio, TX 78265
   1-800-242-7338 Interline Brands, Inc. (NJ)    365 USL – California*    Wells
Fargo       PO Box 6995 Portland, OR 97228-6995    1-800-225-5935 Interline
Brands, Inc. (NJ)    Barnett Merchant Deposits*    Bank of America       P.O.
Box 25118 Tampa, Florida 33622-5118    1-888-400-9009 Interline Brands, Inc.
(NJ)    US Lock Merchant Deposit*    Bank of America       P.O. Box 25118 Tampa,
Florida 33622-5118    1-888-400-9009 Interline Brands, Inc. (NJ)    LeRan
Merchant Deposits*    Bank of America       P.O. Box 25118 Tampa, Florida
33622-5118    1-888-400-9009 Interline Brands, Inc. (NJ)    JDE PAYABLES    Bank
of America       P.O. Box 4899 Atlanta, GA 30302-4899    1-888-400-9009
Interline Brands, Inc. (NJ)    JACKSONVILLE-Pre-encoded*    Bank of America   
   P.O. Box 25118 Tampa, Florida 33622-5118    1-888-400-9009 Interline Brands,
Inc. (NJ)    MAIN OPERATING A/C*    Bank of America       P.O. Box 25118 Tampa,
Florida 33622-5118    1-888-400-9009 Interline Brands, Inc. (NJ)    Barnett
Lockbox*    Bank of America       P.O. Box 25118 Tampa, Florida 33622-5118   
1-888-400-9009 Interline Brands, Inc. (NJ)    LOCKBOX-WILMAR*    Bank of America
      P.O. Box 25118 Tampa, Florida 33622-5118    1-888-400-9009 Interline
Brands, Inc. (NJ)    US Lock Lockbox*    Bank of America       P.O. Box 25118
Tampa, Florida 33622-5118    1-888-400-9009

 

19



--------------------------------------------------------------------------------

ENTITY

  

ACCOUNT
DESCRIPTION

  

BANK

  

ACCOUNT #

  

ADDRESS

  

TELEPHONE

Interline Brands, Inc. (NJ)    Payroll    Bank of America       P.O. Box 25118
Tampa, Florida 33622-5118    1-888-400-9009 Interline Brands, Inc. (NJ)    IBI
Corporate Receipts    Bank of America       P.O. Box 25118 Tampa, Florida
33622-5118    1-888-400-9009 Interline Brands, Inc. (NJ)    Interline Brands
#123 Wilmar*    Bank of America       P.O. Box 25118 Tampa, Florida 33622-5118
   1-888-400-9009 Interline Brands, Inc. (NJ)    LOCAL 190*    Bank of America
      P.O. Box 25118 Tampa, Florida 33622-5118    1-888-400-9009 Interline
Brands, Inc. (NJ)    AmSan Merchant Deposit*    Bank of America       P.O. Box
25118 Tampa, Florida 33622-5118    1-888-400-9009 Interline Brands, Inc. (NJ)   
Copperfield Merchant Deposits*    Bank of America       P.O. Box 25118 Tampa,
Florida 33622-5118    1-888-400-9009 Interline Brands, Inc. (NJ)    MUSA
Merchant Deposits*    Bank of America       P.O. Box 25118 Tampa, Florida
33622-5118    1-888-400-9009 Interline Brands, Inc. (NJ)    Wilmar Merchant
Deposits*    Bank of America       P.O. Box 25118 Tampa, Florida 33622-5118   
1-888-400-9009 Interline Brands, Inc. (NJ)    AmSanLockbox Receipts*    Bank of
America       P.O. Box 25118 Tampa, Florida 33622-5118    1-888-400-9009
Interline Brands, Inc. (NJ)    NCP Operating    Bank of America       P.O. Box
25118 Tampa, Florida 33622-5118    1-888-400-9009 Interline Brands, Inc. (NJ)   
CleanSource Collections*    Bank of America       P.O. Box 25118 Tampa, Florida
33622-5118    1-888-400-9009 Interline Brands, Inc. (NJ)    NCP Disbursements   
Bank of America       P.O. Box 25118 Tampa, Florida 33622-5118    1-888-400-9009
Interline Brands, Inc. (NJ)    NCP Collections*    Bank of America       P.O.
Box 25118 Tampa, Florida 33622-5118    1-888-400-9009 Interline Brands, Inc.
(NJ)    MAIN OPERATING A/C    Bank of America       P.O. Box 25118 Tampa,
Florida 33622-5118    1-888-400-9009 Interline Brands, Inc. (NJ)    Cash    Bank
of America       P.O. Box 25118 Tampa, Florida 33622-5118    1-888-400-9009
Interline Brands, Inc. (NJ)    CleanSource Disbursement    Bank of America      
P.O. Box 25118 Tampa, Florida 33622-5118    1-888-400-9009 Interline Brands,
Inc. (NJ)    Trayco Merchant Deposits*    Bank of America       P.O. Box 25118
Tampa, Florida 33622-5118    1-888-400-9009 Interline Brands, Inc. (NJ)   
Sexauer Merchant Deposits*    Bank of America       P.O. Box 25118 Tampa,
Florida 33622-5118    1-888-400-9009

 

20



--------------------------------------------------------------------------------

ENTITY

  

ACCOUNT
DESCRIPTION

  

BANK

  

ACCOUNT #

  

ADDRESS

  

TELEPHONE

Interline Brands, Inc. (NJ)    SunStar Merchant Deposits*    Bank of America   
   P.O. Box 25118 Tampa, Florida 33622-5118    1-888-400-9009 Interline Brands,
Inc. (NJ)    AF Lighting Merchant Deposits*    Bank of America       P.O. Box
25118 Tampa, Florida 33622-5118    1-888-400-9009 Interline Brands, Inc. (NJ)   
JDE ACH*    Bank of America       P.O. Box 25118 Tampa, Florida 33622-5118   
1-888-400-9009 Interline Brands, Inc. (NJ)    Pyramid Operating    Bank of
America       P.O. Box 25118 Tampa, Florida 33622-5118    1-888-400-9009
Interline Brands, Inc. (NJ)    Homeparts    Bank of America       P.O. Box 25118
Tampa, Florida 33622-5118    1-888-400-9009 Interline Brands, Inc. (NJ)    MRO
Local Deposits*    Bank of America       P.O. Box 25118 Tampa, Florida
33622-5118    1-888-400-9009 Interline Brands, Inc. (NJ)    JanSan Local
Deposits*    Bank of America       P.O. Box 25118 Tampa, Florida 33622-5118   
1-888-400-9009 Interline Brands, Inc. (NJ)    AmSan Herrin #471*    Bank of
America       P.O. Box 25118 Tampa, Florida 33622-5118    1-888-400-9009
Interline Brands, Inc. (NJ)    Thailand Rep Office    Bangkok Bank       333
Silom Road Bangkok 10500, Thailand    +66-0-2645-5555 Interline Brands, Inc.
(NJ)    Thailand Rep Office    Bangkok Bank       333 Silom Road Bangkok 10500,
Thailand    +66-0-2645-5555 Interline Brands, Inc. (NJ)    Peoria*    Busey Bank
      PO Box 4028 Champaign IL 61824    1-800-672-8739 Interline Brands, Inc.
(NJ)    NEW ORLEANS*    Capital One       3939 W John Carpenter Way, Irving, TX
75063    (888)755-2172 Interline Brands, Inc. (NJ)    Paris*    Capital One   
   3939 W John Carpenter Way, Irving, TX 75063    (888)755-2172 Interline
Brands, Inc. (NJ)    New Orleans*    Capital One       3939 W John Carpenter
Way, Irving, TX 75063    (888)755-2172 Interline Brands, Inc. (NJ)    DALLAS*   
CHASE       PO Box 659754 San Antonio, TX 78265-9754    1-800-242-7338 Interline
Brands, Inc. (NJ)    SAM IRVINS*    Frost National       PO BOX 16509, Fort
Worth, TX 76162    1-800-513-7678 Interline Brands, Inc. (NJ)    CINCINNATI*   
Huntington       PO Box 1558 EA1W37 Columbus OH 43216-1558    1-800-480-2001
Interline Brands, Inc. (NJ)    Cleveland*    Key Bank       800 Superior Ave,
Cleveland, OH 44114    1-800-539-2968 Interline Brands, Inc. (NJ)    Iowa*   
Libertyville Savings Bank       PO Box 744 Fairfield, Iowa 52556   
1-877-886-1600

 

21



--------------------------------------------------------------------------------

ENTITY

  

ACCOUNT
DESCRIPTION

  

BANK

  

ACCOUNT #

  

ADDRESS

  

TELEPHONE

Interline Brands, Inc. (NJ)    LOUISVILLE*    PNC BANK       PO Box 609
Pittsburgh, PA 15230-9738    1-877-287-2654 Interline Brands, Inc. (NJ)   
PITTSBURGH PU*    PNC BANK       PO Box 609 Pittsburgh, PA 15230-9738   
1-877-287-2654 Interline Brands, Inc. (NJ)    USL KENTUCKY*    PNC BANK       PO
Box 609 Pittsburgh, PA 15230-9738    1-877-287-2654 Interline Brands, Inc. (NJ)
   NATIONAL CITY-LVL REG- SX*    PNC BANK       PO Box 609 Pittsburgh, PA
15230-9738    1-877-287-2654 Interline Brands, Inc. (NJ)    BIRMINGHAM*   
Regions Bank       8758 East 96th Street Fishers, IN 46038    1-800-734-4667
Interline Brands, Inc. (NJ)    INDIANAPOLIS*    Regions Bank       8758 East
96th Street Fishers, IN 46038    1-800-734-4667 Interline Brands, Inc. (NJ)   
Atlanta*    Regions Bank       8758 East 96th Street Fishers, IN 46038   
1-800-734-4667 Interline Brands, Inc. (NJ)    ST LOUIS*    St. Johns       PO
BOX 149014, St Louis, MI 63114    1-314-423-2265 Interline Brands, Inc. (NJ)   
Denver/ Denver South*    US Bank       PO Box 1800 Saint Paul, Minnesota
55101-0800    1-800-377-3053 Interline Brands, Inc. (NJ)    Denver/ Denver
South*    US Bank       PO Box 1800 Saint Paul, Minnesota 55101-0800   
1-800-377-3053 Interline Brands, Inc. (NJ)    Denver/ Denver South*    US Bank
      PO Box 1800 Saint Paul, Minnesota 55101-0800    1-800-377-3053 Interline
Brands, Inc. (NJ)    NDC West*    US Bank       PO Box 1800 Saint Paul,
Minnesota 55101-0800    1-800-377-3053 Interline Brands, Inc. (NJ)    NDC East*
   US Bank       PO Box 1800 Saint Paul, Minnesota 55101-0800    1-800-377-3053
Interline Brands, Inc. (NJ)    COLUMBUS*    US Bank       PO Box 1800 Saint
Paul, Minnesota 55101-0800    1-800-377-3053 Interline Brands, Inc. (NJ)   
Minn/ St Paul*    US Bank       PO Box 1800 Saint Paul, Minnesota 55101-0800   
1-800-377-3053 Interline Brands, Inc. (NJ)    Davenport*    US Bank       PO Box
1800 Saint Paul, Minnesota 55101-0800    1-800-377-3053 Interline Brands, Inc.
(NJ)    St Paul*    US Bank       PO Box 1800 Saint Paul, Minnesota 55101-0800
   1-800-377-3053 Interline Brands, Inc. (NJ)    Omaha*    US Bank       PO Box
1800 Saint Paul, Minnesota 55101-0800    1-800-377-3053

 

22



--------------------------------------------------------------------------------

ENTITY

  

ACCOUNT
DESCRIPTION

  

BANK

  

ACCOUNT #

  

ADDRESS

  

TELEPHONE

Interline Brands, Inc. (NJ)    St. Paul / MN*    US Bank       PO Box 1800 Saint
Paul, Minnesota 55101-0800    1-800-377-3053 Interline Brands, Inc. (NJ)   
Columbus*    US Bank       PO Box 1800 Saint Paul, Minnesota 55101-0800   
1-800-377-3053 Interline Brands, Inc. (NJ)    NDC West*    US Bank       PO Box
1800 Saint Paul, Minnesota 55101-0800    1-800-377-3053 Interline Brands, Inc.
(NJ)    Pueblo*    US Bank       PO Box 1800 Saint Paul, Minnesota 55101-0800   
1-800-377-3053 Interline Brands, Inc. (NJ)    Greeley*    US Bank       PO Box
1800 Saint Paul, Minnesota 55101-0800    1-800-377-3053 Interline Brands, Inc.
(NJ)    Greeley 4th*    US Bank       PO Box 1800 Saint Paul, Minnesota
55101-0800    1-800-377-3053 Interline Brands, Inc. (NJ)    JanSan Deposits*   
US Bank       PO Box 1800 Saint Paul, Minnesota 55101-0800    1-800-377-3053
Interline Brands, Inc. (NJ)    MRO Deposits*    US Bank       PO Box 1800 Saint
Paul, Minnesota 55101-0800    1-800-377-3053 JanPak, LLC    JanPak CDA Account
   Bank of America       P.O. Box 4899 Atlanta, GA 30302-4899    1-888-400-9009
JanPak, LLC    JanPak Operating    Bank of America       P.O. Box 25118 Tampa,
Florida 33622-5118    1-888-400-9009 JanPak, LLC    JanPak Payroll Disbursement
   Bank of America       P.O. Box 25118 Tampa, Florida 33622-5118   
1-888-400-9009 JanPak, LLC    JanPak Deposits*    Bank of America       P.O. Box
25118 Tampa, Florida 33622-5118    1-888-400-9009 JanPak, LLC    JanPak AP
Disbursements    Bank of America       P.O. Box 25118 Tampa, Florida 33622-5118
   1-888-400-9009 JanPak, LLC    JanPak Merchant Deposits*    Bank of America   
   P.O. Box 25118 Tampa, Florida 33622-5118    1-888-400-9009 JanPak, LLC   
Cash Collateral Account    Wells Fargo       401 South Tryon Charlotte, NC 28288
   1-612-673-8635 JanPak, LLC    Operating / AP Account    Wells Fargo       401
South Tryon Charlotte, NC 28288    1-612-673-8635 JanPak, LLC    Merchant
Account*    Wells Fargo       401 South Tryon Charlotte, NC 28288   
1-612-673-8635 JanPak, LLC    A/P Account    Wells Fargo       401 South Tryon
Charlotte, NC 28288    1-612-673-8635

 

23



--------------------------------------------------------------------------------

ENTITY

  

ACCOUNT
DESCRIPTION

  

BANK

  

ACCOUNT #

  

ADDRESS

  

TELEPHONE

JanPak, LLC    Payroll Account    Wells Fargo       401 South Tryon Charlotte,
NC 28288    1-612-673-8635 JanPak, LLC    Field Support*    First Century,
Bluefield WV       500 Federal St, Bluefield WV 24701    1-304-325-8181 JanPak,
LLC    Bluefield DC*    First Century, Bluefield WV       500 Federal St,
Bluefield WV 24701    1-304-325-8181 JanPak, LLC    Deposit Account*    First
Sentry Bank, Huntington WV       823 8th St, Huntington WV 25721   
1-304-522-6400 JanPak, LLC    Deposit Account*    AmSouth (now
Regions), Huntsville, AL       1031 Winchester Rd NE Huntsville AL 35811   
1-334-501-0293 Wilmar Financial, Inc.    Wilmar Financial, Inc. Money Market   
US Bank       300 Delaware Avenue, Wilmington, DE 19801    1-302-576-3712 Wilmar
Financial, Inc.    Wilmar Financial, Inc. Depository    Wells Fargo       PO Box
63020 San Francisco, CA 94163    1-800-289-3557 Zip Technology, LLC    Deposit
Account    First Century, Bluefield WV       500 Federal St, Bluefield WV 24701
   1-304-325-8181 Diversified Chemicals and Supply, Inc.2    Diversified Account
   Wells Fargo       401 South Tryon Charlotte, NC 28288    1-612-673-8635

EXHIBIT B-II

 

ENTITY

  

ACCOUNT
DESCRIPTION

  

BANK

  

ACCOUNT #

  

ADDRESS

  

TELEPHONE

Interline Brands, Inc. (NJ)    MIdAtlantic RRC*    Wells Fargo       PO Box
63020 San Francisco, CA 94163    1-800-289-3557 Interline Brands, Inc. (NJ)   
365 USL – California*    Wells Fargo       PO Box 6995 Portland, OR 97228-6995
   1-800-225-5935 Interline Brands, Inc. (NJ)    Barnett Merchant Deposits*   
Bank of America       P.O. Box 25118 Tampa, Florida 33622-5118    1-888-400-9009
Interline Brands, Inc. (NJ)    US Lock Merchant Deposit*    Bank of America   
   P.O. Box 25118 Tampa, Florida 33622-5118    1-888-400-9009

 

2  This account is used as a deposit account pursuant to an Exclusive Supplier
Agreement between Diversified Chemicals and Supply, Inc. and JanPak of Texas,
Inc. dated September 17, 2012.

 

24



--------------------------------------------------------------------------------

ENTITY

  

ACCOUNT
DESCRIPTION

  

BANK

  

ACCOUNT #

  

ADDRESS

  

TELEPHONE

Interline Brands, Inc. (NJ)    LeRan Merchant Deposits*    Bank of America      
P.O. Box 25118 Tampa, Florida 33622-5118    1-888-400-9009 Interline Brands,
Inc. (NJ)    JACKSONVILLE-Pre-encoded*    Bank of America       P.O. Box 25118
Tampa, Florida 33622-5118    1-888-400-9009 Interline Brands, Inc. (NJ)    MAIN
OPERATING A/C*    Bank of America       P.O. Box 25118 Tampa, Florida 33622-5118
   1-888-400-9009 Interline Brands, Inc. (NJ)    Barnett Lockbox*    Bank of
America       P.O. Box 25118 Tampa, Florida 33622-5118    1-888-400-9009
Interline Brands, Inc. (NJ)    LOCKBOX-WILMAR*    Bank of America       P.O. Box
25118 Tampa, Florida 33622-5118    1-888-400-9009 Interline Brands, Inc. (NJ)   
US Lock Lockbox*    Bank of America       P.O. Box 25118 Tampa, Florida
33622-5118    1-888-400-9009 Interline Brands, Inc. (NJ)    Interline Brands
#123 Wilmar*    Bank of America       P.O. Box 25118 Tampa, Florida 33622-5118
   1-888-400-9009 Interline Brands, Inc. (NJ)    LOCAL 190*    Bank of America
      P.O. Box 25118 Tampa, Florida 33622-5118    1-888-400-9009 Interline
Brands, Inc. (NJ)    AmSan Merchant Deposit*    Bank of America       P.O. Box
25118 Tampa, Florida 33622-5118    1-888-400-9009 Interline Brands, Inc. (NJ)   
Copperfield Merchant Deposits*    Bank of America       P.O. Box 25118 Tampa,
Florida 33622-5118    1-888-400-9009 Interline Brands, Inc. (NJ)    MUSA
Merchant Deposits*    Bank of America       P.O. Box 25118 Tampa, Florida
33622-5118    1-888-400-9009 Interline Brands, Inc. (NJ)    Wilmar Merchant
Deposits*    Bank of America       P.O. Box 25118 Tampa, Florida 33622-5118   
1-888-400-9009 Interline Brands, Inc. (NJ)    AmSanLockbox Receipts*    Bank of
America       P.O. Box 25118 Tampa, Florida 33622-5118    1-888-400-9009
Interline Brands, Inc. (NJ)    CleanSource Collections*    Bank of America      
P.O. Box 25118 Tampa, Florida 33622-5118    1-888-400-9009 Interline Brands,
Inc. (NJ)    NCP Collections*    Bank of America       P.O. Box 25118 Tampa,
Florida 33622-5118    1-888-400-9009 Interline Brands, Inc. (NJ)    Trayco
Merchant Deposits*    Bank of America       P.O. Box 25118 Tampa, Florida
33622-5118    1-888-400-9009 Interline Brands, Inc. (NJ)    Sexauer Merchant
Deposits*    Bank of America       P.O. Box 25118 Tampa, Florida 33622-5118   
1-888-400-9009 Interline Brands, Inc. (NJ)    SunStar Merchant Deposits*    Bank
of America       P.O. Box 25118 Tampa, Florida 33622-5118    1-888-400-9009

 

25



--------------------------------------------------------------------------------

ENTITY

  

ACCOUNT
DESCRIPTION

  

BANK

  

ACCOUNT #

  

ADDRESS

  

TELEPHONE

Interline Brands, Inc. (NJ)    AF Lighting Merchant Deposits*    Bank of America
      P.O. Box 25118 Tampa, Florida 33622-5118    1-888-400-9009 Interline
Brands, Inc. (NJ)    JDE ACH*    Bank of America       P.O. Box 25118 Tampa,
Florida 33622-5118    1-888-400-9009 Interline Brands, Inc. (NJ)    MRO Local
Deposits*    Bank of America       P.O. Box 25118 Tampa, Florida 33622-5118   
1-888-400-9009 Interline Brands, Inc. (NJ)    JanSan Local Deposits*    Bank of
America       P.O. Box 25118 Tampa, Florida 33622-5118    1-888-400-9009
Interline Brands, Inc. (NJ)    AmSan Herrin #471*    Bank of America       P.O.
Box 25118 Tampa, Florida 33622-5118    1-888-400-9009 JanPak, LLC    JanPak
Deposits*    Bank of America       P.O. Box 25118 Tampa, Florida 33622-5118   
1-888-400-9009 JanPak, LLC    JanPak Merchant Deposits*    Bank of America      
P.O. Box 25118 Tampa, Florida 33622-5118    1-888-400-9009 JanPak, LLC   
Merchant Account*    Wells Fargo       401 South Tryon Charlotte, NC 28288   
1-612-673-8635 JanPak, LLC    Field Support*    First Century, Bluefield WV   
   500 Federal St, Bluefield WV 24701    1-304-325-8181 JanPak, LLC    Bluefield
DC*    First Century, Bluefield WV       500 Federal St, Bluefield WV 24701   
1-304-325-8181 JanPak, LLC    Deposit Account*    First Sentry Bank, Huntington
WV       823 8th St, Huntington WV 25721    1-304-522-6400 JanPak, LLC   
Deposit Account*    AmSouth (now Regions), Huntsville, AL       1031 Winchester
Rd NE Huntsville AL 35811    1-334-501-0293

SECURITIES ACCOUNTS

None.

COMMIDITY ACCOUNTS

None.

 

26



--------------------------------------------------------------------------------

EXHIBIT C

(See Section 3.7 of Security Agreement)

LETTER OF CREDIT RIGHTS

i) Standby Letters of Credit

None.

ii) Commercial Letters of Credit

None.

CHATTEL PAPER

None.

 

27



--------------------------------------------------------------------------------

EXHIBIT D

(Sec Sections 3.10 and 3.11 of Security Agreement)

Patents and Patent Applications

 

Title

  

Patent No.

  

Issue Date

  

Record Owner

  

Status

Chimney Cover    6,152,817    11/28/2000    Interline Brands, Inc.    Issued
Chimney Damper With Locking Mechanism    5,556,329    09/17/1996    Interline
Brands, Inc.    Issued Light Switch Device    D457,145    05/14/2002   
Interline Brands, Inc.    Issued Liner Adaptor for Chimney    CA2455364   
10/06/2009    Interline Brands, Inc.    Issued Liner Adaptor for Chimneys   
6,852,023    02/08/2005    Interline Brands, Inc.    Issued Pivoting Recessed
Light Fixture    8,444,302    05/21/2013    Interline Brands, Inc.    Issued Top
Sealing Chimney Cap    5,437,574    08/01/1995    Interline Brands, Inc.   
Issued Universal Chimney Cap    6,918,827    07/19/2005    Interline Brands,
Inc.    Issued

Copyrights and Copyright Applications

 

Title

  

Registration Number

Ace Maintenance Mart    TX-4-153-802 One Source Supply, Inc.    TX-2-761-878 One
Source Supply, Inc.    TX-3-090-373 One Source Supply, Inc.    TX-3-265-612 One
Source Supply, Inc.    TX-3-824-524 One Source Supply, Inc.    TX-4-075-516 The
Supply Depot, Inc., catalog ‘95    TX-4-061-009 The Supply Depot, Inc.   
TX-2-293-655 The Supply Depot, Inc., Catalog, volume 1    TX-5-136-514 The
Supply Depot, Inc.    TX-2-744-527 The Supply Depot, Inc.   

TX-3-563-041

TX-3-563-040

Wilmar quality maintenance products master catalog : vol. 7.    TX-3-734-942
Wilmar quality maintenance products : vol. 10P.    TX-4-777-852 Wihnar master
catalog : vol. 12P.    TX-4-777-853 Wilmar master catalog : vol. 9P.   
TX-4-777-854 Wilmar quality maintenance products : vol. 11P.    TX-4-777-855

 

28



--------------------------------------------------------------------------------

Title

  

Registration Number

Wilmar, the big book : vol. 13.    TX-4-777-856 Willmar multi-housing & lodging
catalog.    TX-4-777-881 Wilmar buying guide : vol. 6.    TX-4-777-882 Wilmar
Catalog, vol. 14    TX-5-136-540 Trayco, Inc., tools, cleaners, compounds, and
fasteners: catalog section E    TX-2-464-014 Residential faucet & valve
repairyarts : catalog section B    TX-2-464-713 Trayco, Inc., catalog section F.
   TX-2-467-505 Trayco, Inc., commercial and institutional faucet & valve repair
parts : OEM parts and quality Trayco replacements: catalog section C.   
TX-2-469-423 Trayco, Inc.: flushometers and repair parts : catalog section G.   
TX-2-478-400 Trayco, Inc., waste & supply products : catalog section D.   
TX-2-596-036 Plumbing & heating specialties.    TX-2-664-040 Trayco, Inc.,
heating repair products catalog section K.    TX-2-779-067 Master Catalog   
TX-3-524-I55 The Sexauer system of standardized repair service. By Harold
Frederick Springhorn.    RE-347-421 Catalog, By J.A. Sexauer Manufacturing Co.,
Inc.    RE-586-821 Stem catalogue. By J.A. Sexauer Manufacturing Co., Inc.   
RE-652-972 K-70 price list. By J.A. Sexauer Manufacturing Co., Inc.   
RE-782-951 Supplement to Sexauer catalog edition “K.” By J.A. Sexauer
Manufacturing Co., Inc.    RE-782-952 1971 price List-50th anniversary. By J.A.
Sexauer Manufacturing Co., Inc.    RE-792-254 50th anniversary    RE-804-125
Sexauer master catalog, 1997.    PA-907-451 Plumbing & heating repair parts:
catalog section 1: general maintenance.    TX-191-680 Tools, kits & chemicals :
catalog section 2.    TX-192-815 Kitchen & utility sink repairs: catalog section
5.    TX-194-393 Toilet & tank repairs : catalog section 7.    TX-194-394
Lavatory repairs : catalog section 4.    TX-194-413 Commercial & institutional
repairs : catalog section 3.    TX-194-580 Tub & shower repairs : catalog
section 6.    TX-194-836 Take a look at what’s new from Sexauer]: Supplement to
Master catalog/ 1st edition.    TX-348-827 Master catalog.    TX-589-452 Master
catalog.    TX-792-694 Stem handbook: faucet stems, cartridges & bonnet
assemblies    TX-1-206-527 Electrical maintenance products : catalog section 9.
   TX-1-684-509 Stem handbook : faucet stems, cartridges & bonnet assemblies:
catalog section 10.    TX-1-686-817 Electrical maintenance products : catalog
section 9.    TX-2-398-521 Master catalog / J.A. Sexauer    TX-2-584-387

 

29



--------------------------------------------------------------------------------

Title

  

Registration Number

Master catalog / J.A. Sexauer    TX-3-021-301 Master catalog    TX-3-518-677
Heating and air conditioning repair and maintenance products: catalog section
11.    TX-3-581-973 Faucet stems, handles, and bibb seats : catalog section 10.
   TX-3-606-319 Faucet stems, handles, and bibb seats : catalog section 10.   
TX-4-178-061 Electrical maintenance products : catalog section 9, rev. July,
1995.    TX-4-242-472 Home products.    TX-4-250-716 Maintenance Choice   
TX-4-422-964 Maintenance choice    TX-4-691-586 Maintenance choice.   
TX-4-901-157 Sexauer    TX-1-206-528 Sexauer    TX-1-688-620 Sexauer   
TX-4-115-636 Sexauer    TX-4-619-198 Stem handbook    TX-2-022-382 Stem handbook
   TX-2-394-386 Value Plus    TX-2-385-475 Value Plus   

TX-2-532-178

Prev. reg. 1988,

Electrical maintenance products    TX-3-049-488 Electrical maintenance products
   TX-3-254-289 Electrical maintenance products    TX-3-709-457 Heating and air
conditioning repair and maintenance products.    TX-3-051-570 Barnett Brass &
Copper, net price catalog K-179J, 1979.    TX-306750 Barnett Brass & Copper, net
price catalog K-479J, 1979.    TX-306749 Barnett Brass & Copper, net price
catalog K-779J, 1979.    TX-306748 Barnett, the contractor’s choice: 1958-1998.
   TX-4790268 Barnett, plumbing, electrical, hardware: Jan., Feb., Mar., 1995   
TX-4064429 Catalog Section 11    TX-1684489 Catalog Section 9    TX-1855090
Heating & A/C Repair & Maintenance Products Catalog Section 11    TX-3266913
Heating & Air Conditioning Repair & Maintenance Products    TX-2037172 Master
Catalog 1999    TX-5032652 Master Catalog Sixth Edition    TX-2084000 Stem
Handbook    TX-1848095 The Supply Depot: Repair and Maintenance Products for
Apartment Buildings - Vol. 1    TX-5136514 Trayco Inc. Catalog Section G   
TX-2478400

 

30



--------------------------------------------------------------------------------

Title

  

Registration Number

Trayco Logo    TX-1954062 Value Plus Catalog Sec. 12    TX-3261768 k-70 price
list    A250998 Supplement to Sexauer catalog edition “K”    A250999 Stem
catalog    A311767 50th Anniversary    A437485, A437676 Catalog K    A687909
Sexauer Stem catalog for master plumbers and maintenance mechanics    A756033
Supplement to third edition catalog “P”    A875698 Sexauer plumbing products   
R320523 Supplementary catalog of new products added to the famous quality
Sexauer line    RE870259 Supplementary catalog price list    RE870258 Price list
April 30, 1974    RE870260 Catalog    RE870261 Electrical maintenance products
   TX2027996 Catalog Special Edition    A579-349 Industry, Intensity,
Integrity & Intelligence (3rd Edition Catalog P)    A 894353 Mule-Kick   
15713/R313192 Mule-Kick    40304/R226770 Plumbing and Heating Supplies    RE
2-879 / AA 160070 Price List April 30, 1974    A 579348 Price List Edition P   
A 705092 Price List Edition P    A 875699 Quality Plumbing and Heating
Specialties    RE 353-291 / A402577 Sexauer Plumbing Products    15903 / R320523
Sexauer Products Edition P (Catalog)    A 670029 Sexauer Stem Catalog for Master
Plumbers and Maintenance Mechanics    A 756033 Sexauer System of Standardized
Repair Service    A 279905 Supplement to Third Edition Catalog P    A 875698
Supplemental Catalog of New Product Added to Quality Sexauer Line    AA 519333
Supplementary Catalog Price List    AA 522439 Copperfield Chimney Supply, Inc.:
wholesale catalog    TX-4-700-197 Copperfield Chimney Supply, Inc., 1999-2000
faIl/winter catalog    TX-5-384-447 Copperfield Chimney Supply, Inc., 2000-2001
wholesale catalog    TX-5-384-448 Copperfield Chimney Supply, Inc., 2001-2002
wholesale catalog    TX-5-384-449 Copperfield Chimney Supply, Inc., 1998-1999
wholesale catalog    TX-5-384-450 Sexauer 1999, main catalog    TX-5-121-967

 

31



--------------------------------------------------------------------------------

Title

  

Registration Number

Maintenance Choice    TX-5-129-965 Maintenance Choice    TX-5-389-157
Maintenance Choice    TX-5-287-086 Master Catalog 3rd Edition    CA 412-503
Master Catalog 1999    CA 478-853 Master Catalog    CA 389-032 Sexauer Products;
price list    RE 880-192 Sexauer Product Edition P (Catalog)    RE 880-193

Trademarks and Trademark Applications

 

Mark

  

Jurisdiction

  

Reg. No.

(serial no.)

  

Registered

(Filed)

  

Owner

  

Status - Liens

LOGO [g695748ex10_4pg63a.jpg]    Canada    1,363,815    02/10/2012    Interline
Brands, Inc.    Registered LOGO [g695748ex10_4pg63b.jpg]    Canada   

0545553/

TMA322,379

   01/02/1987    Interline Brands, Inc.    Registered GELCO    Canada   

1,239,026/

TMA667,438

   07/12/2006   

Interline Brands, Inc.,

Fairfield, Iowa

   Registered LIQUI-ZYME    Canada   

0857706/

TMA533,706

   09/28/2000    J.A. Sexauer, Inc.    Registered LOCK-TOP    Canada   

1,239,028/

TMA662,676

   04/18/2006   

Interline Brands, Inc.,

Fairfield, Iowa

   Registered LYEMANCE    Canada   

1,239,027/

TMA669,037

   07/31/2006   

Interline Brands, Inc.,

Fairfield, Iowa

   Registered MAINTENANCE CHOICE    Canada   

0823441/

TMA517,696

   10/08/1999    J.A. Sexauer, Inc.    Registered MULE KICK    Canada   

0765010/

TMA446,798

   08/25/1995    J.A. Sexauer, Inc.    Registered PREMIERPLUS    Canada   
1488959    07/16/2010    Interline Brands, Inc.    Pending QUICK-PICK    Canada
  

0758134/

TMA473,783

   03/26/1997    J.A. Sexauer, Inc.    Registered SEXAUER    Canada   

0545552/

TMA316,729

   07/25/1986    J.A. Sexauer, Inc.    Registered VALUE PLUS    Canada   

0562063/

TMA334,336

   11/20/1987    J.A. Sexauer, Inc.    Registered VALUE PLUS logo    Canada   

0562064/

TMA331,694

   09/04/1987    J.A. Sexauer, Inc.    Registered PREMIER (stylized)    China   
6685999    04/28/2008    Interline Brands, Inc.    Pending SEXAUER    Puerto
Rico    18,023    03/08/1973    Interline Brands, Inc.    Registered SEXAUER   
Puerto Rico    18,017    03/08/1973    Interline Brands, Inc.    Registered

 

32



--------------------------------------------------------------------------------

Mark

  

Jurisdiction

  

Reg. No.

(serial no.)

  

Registered

(Filed)

  

Owner

  

Status - Liens

SEXAUER    Puerto Rico    17,910    12/06/1972    Interline Brands, Inc.   
Registered SEXAUER    Puerto Rico    18,018    03/08/1973    Interline Brands,
Inc.    Registered LOGO [g695748ex10_4pg64a.jpg]    U.S. Federal    3910668   
01/25/2011    Interline Brands, Inc.    Registered LOGO [g695748ex10_4pg64a.jpg]
   U.S. Federal    3903964    01/11/2011    Interline Brands, Inc.    Registered
LOGO [g695748ex10_4pg64b.jpg]    U.S. Federal    3916874    02/08/2011   
Interline Brands, Inc.    Registered LOGO [g695748ex10_4pg64c.jpg]    U.S.
Federal    3988478    07/05/2011    Interline Brands, Inc.    Registered LOGO
[g695748ex10_4pg64d.jpg]    U.S. Federal    0558587    05/13/1952    Interline
Brands, Inc.    Registered LOGO [g695748ex10_4pg64e.jpg]    U.S. Federal   
2369493    07/18/2000    Interline Brands, Inc.    Registered LOGO
[g695748ex10_4pg64f.jpg]    U.S. Federal    2541649    02/19/2002    Interline
Brands, Inc.    Registered LOGO [g695748ex10_4pg64f.jpg]    U.S. Federal   
2942331    04/19/2005    Interline Brands, Inc.    Registered LOGO
[g695748ex10_4pg64g.jpg]    U.S. Federal    3844961    09/07/2010    Interline
Brands, Inc.    Registered LOGO [g695748ex10_4pg64h.jpg]    U.S. Federal   
3505004    09/23/2008    Interline Brands, Inc.    Registered LOGO
[g695748ex10_4pg64h.jpg]    U.S. Federal    3504990    09/23/2008    Interline
Brands, Inc.    Registered LOGO [g695748ex10_4pg64i.jpg]    U.S. Federal   
0439361    06/22/1948    Interline Brands, Inc.    Registered LOGO
[g695748ex10_4pg64j.jpg]    U.S. Federal    0224528    03/01/1927    Interline
Brands, Inc.    Registered LOGO [g695748ex10_4pg64k.jpg]    U.S. Federal   
3442774    06/03/2008    Interline Brands, Inc.    Registered LOGO
[g695748ex10_4pg64l.jpg]    U.S. Federal    3544984    12/09/2008    Interline
Brands, Inc.    Registered LOGO [g695748ex10_4pg64l.jpg]    U.S. Federal   
3623550    05/19/2009    Interline Brands, Inc.    Registered

 

33



--------------------------------------------------------------------------------

Mark

  

Jurisdiction

  

Reg. No.

(serial no.)

  

Registered

(Filed)

  

Owner

  

Status - Liens

LOGO [g695748ex10_4pg65a.jpg]    U.S. Federal    2310694    01/25/2000   
Interline Brands, Inc.    Registered LOGO [g695748ex10_4pg65b.jpg]    U.S.
Federal    1702822    07/28/1992    Interline Brands, Inc.    Registered LOGO
[g695748ex10_4pg65b.jpg]    U.S. Federal    2323254    02/29/2000    Interline
Brands, Inc.    Registered LOGO [g695748ex10_4pg65c.jpg]    U.S. Federal   
2317422    02/15/2000    Interline Brands, Inc.    Registered LOGO
[g695748ex10_4pg65d.jpg]    U.S. Federal    2327939    03/14/2000    Interline
Brands, Inc.    Registered LOGO [g695748ex10_4pg65e.jpg]    U.S. Federal   
2007761    10/15/1996    Interline Brands, Inc.    Registered LOGO
[g695748ex10_4pg65f.jpg]    U.S. Federal    0538820    03/06/1951    Interline
Brands, Inc.    Registered LOGO [g695748ex10_4pg65g.jpg]    U.S. Federal   
0558236    04/29/1952    Interline Brands, Inc.    Registered LOGO
[g695748ex10_4pg65h.jpg]    U.S. Federal    1134409    05/06/1980    Interline
Brands, Inc.    Registered LOGO [g695748ex10_4pg65h.jpg]    U.S. Federal   
1135759    05/20/1980    Interline Brands, Inc.    Registered LOGO
[g695748ex10_4pg65h.jpg]    U.S. Federal    1135402    05/20/1980    Interline
Brands, Inc.    Registered LOGO [g695748ex10_4pg65h.jpg]    U.S. Federal   
1137747    07/15/1980    Interline Brands, Inc.    Registered LOGO
[g695748ex10_4pg65h.jpg]    U.S. Federal    1142351    12/09/1980    Interline
Brands, Inc.    Registered LOGO [g695748ex10_4pg65h.jpg]    U.S. Federal   
1148671    03/24/1981    Interline Brands, Inc.    Registered LOGO
[g695748ex10_4pg65h.jpg]    U.S. Federal    1185370    01/12/1982    Interline
Brands, Inc.    Registered LOGO [g695748ex10_4pg65i.jpg]    U.S. Federal   
1183470    12/29/1981    Interline Brands, Inc.    Registered LOGO
[g695748ex10_4pg65j.jpg]    U.S. Federal    0289929    12/15/1931    Interline
Brands, Inc.    Registered LOGO [g695748ex10_4pg65a.jpg]    U.S. Federal   
3985227    06/28/2011    Interline Brands, Inc.    Registered AF LIGHTING   
U.S. Federal    3910664    01/25/2011    Interline Brands, Inc.    Registered

 

34



--------------------------------------------------------------------------------

Mark

  

Jurisdiction

  

Reg. No.

(serial no.)

  

Registered

(Filed)

  

Owner

  

Status - Liens

AF LIGHTING    U.S. Federal    3903952    01/11/2011    Interline Brands, Inc.
   Registered ALL FIT    U.S. Federal    4278498    01/22/2013    Interline
Brands, Inc.    Registered ALL FIT    U.S. Federal    4330390    05/07/2013   
Interline Brands, Inc.    Registered ALL FIT    U.S. Federal    4221562   
10/09/2012    Interline Brands, Inc.    Registered ALL FIT    U.S. Federal   
4221596    10/09/2012    Interline Brands, Inc.    Registered AMSAN    U.S.
Federal    2464679    06/26/2001    Interline Brands, Inc.    Registered AMSAN
   U.S. Federal    2565493    04/30/2002    Interline Brands, Inc.    Registered
AMSAN    U.S. Federal    3076262    04/04/2006    Interline Brands, Inc.   
Registered AMSAN    U.S. Federal    3844956    09/07/2010    Interline Brands,
Inc.    Registered AMSAN    U.S. Federal    2942331    04/19/05    Interline
Brands, Inc.    Registered AMSAN E-ACCESS    U.S. Federal    3308414   
10/09/2007    Interline Brands, Inc.    Registered AMSAN IN-SITE    U.S. Federal
   (86049529)    (08/27/2013)    Interline Brands, Inc.    Pending AMSAN IN-SITE
   U.S. Federal    (86049755)    (08/28/2013)    Interline Brands, Inc.   
Pending AMSAN SELECTCARE    U.S. Federal    (86101325)    (10/24/2013)   
Interline Brands, Inc.    Pending AMSAN UNIVERSITY    U.S. Federal    3162068   
10/24/2006    Interline Brands, Inc.    Registered BALA    U.S. Federal   
2308782    01/18/2000    Interline Brands, Inc.    Registered BARNETT    U.S.
Federal    3470979    07/22/2008    Interline Brands, Inc.    Registered BARNETT
   U.S. Federal    3479540    08/05/2008    Interline Brands, Inc.    Registered
BARNETT SELECTCARE    U.S. Federal    (86101348)    10/25/2013    Interline
Brands, Inc.    Pending BIG DUTY DEADBOLT    U.S. Federal    1947684   
01/09/1996    Interline Brands, Inc.    Registered BIG JERRY    U.S. Federal   
0765650    02/25/1964    Interline Brands, Inc.    Registered BLUE SPOT    U.S.
Federal    0958856    05/15/1973    Interline Brands, Inc.    Registered BRIDGE
LIGHTING    U.S. Federal    3480660    08/05/2008    Interline Brands, Inc.   
Registered BULL DOG    U.S. Federal    0959791    05/29/1973    Interline
Brands, Inc.    Registered C2 LABORATORIES    U.S. Federal    2472992   
07/31/2001    Interline Brands, Inc.    Registered CALIBER    U.S. Federal   
4255406    12/04/2012    Interline Brands, Inc.    Registered CASTAWAY    U.S.
Federal    3732623    12/29/2009    Interline Brands, Inc.    Registered CASTOFF
   U.S. Federal    3971266    05/31/2011    Interline Brands, Inc.    Registered
CLEAN SOURCE    U.S. Federal    2282778    10/05/1999    Interline Brands, Inc.
   Registered CLEAN SOURCE    U.S. Federal    2368001    07/18/2000    Interline
Brands, Inc.    Registered CLEAN SOURCE and design    U.S. Federal    2270441   
08/17/1999    Interline Brands, Inc.    Registered CLEANSOURCE    U.S. Federal
   2122234    12/16/1997    Interline Brands, Inc.    Registered CLEANSOURCE
IN-SITE    U.S. Federal    (86067597)    (09/18/2013)    Interline Brands, Inc.
   Pending CLEANSOURCE IN-SITE    U.S. Federal    (86067771)    (09/18/2013)   
Interline Brands, Inc.    Pending COPPERFIELD    U.S. Federal    3980578   
06/21/2011    Interline Brands, Inc.    Registered COPPERFIELD    U.S. Federal
   1583068    02/13/1990    Interline Brands, Inc.    Registered DESIGNER’S
TOUCH    U.S. Federal    (86127906)    (11/25/2013)    Interline Brands, Inc.   
Pending

 

35



--------------------------------------------------------------------------------

Mark

  

Jurisdiction

  

Reg. No.

(serial no.)

  

Registered

(Filed)

  

Owner

  

Status - Liens

DISTINCTIVE BY DESIGN    U.S. Federal    (85940932)    05/23/2013    Interline
Brands, Inc.    Pending DISTINCTIVE BY DESIGN    U.S. Federal    4462334   
01/07/2014    Interline Brands, Inc.    Registered DISTINCTIVE BY DESIGN
(intent-to-use)    U.S. Federal    (85943220)    (05/28/2013)    Interline
Brands, Inc.    Pending DISTINCTIVE BY DESIGN    U.S. Federal    (85943413)   
(05/28/2013)    Interline Brands, Inc.    Pending DISTINCTIVE BY DESIGN    U.S.
Federal    (85941065)    (05/23/2013    Interline Brands, Inc.    Pending EAGLE
MAINTENANCE SUPPLY    U.S. Federal    3,643,089    06/23/2009    Interline
Brands, Inc.    Registered EASY-TITE    U.S. Federal    0891583    05/26/1970   
Interline Brands, Inc.    Registered EASY-WRAP    U.S. Federal    1048507   
09/21/1976    Interline Brands, Inc.    Registered ECOSOURCE    U.S. Federal   
4222099    10/09/2012    Interline Brands, Inc.    Registered ENDURANCE 2000   
U.S. Federal    3442742    06/03/2008    Interline Brands, Inc.    Registered
GARRISON    U.S. Federal    3544986    12/09/2008    Interline Brands, Inc.   
Registered GARRISON    U.S. Federal    3623499    05/19/2009    Interline
Brands, Inc.    Registered GELCO    U.S. Federal    2984849    08/16/2005   
Interline Brands, Inc.    Registered GET IT ALL WITH ONE CALL    U.S. Federal   
2228253    03/02/1999    Interline Brands, Inc.    Registered GSI    U.S.
Federal    1768359    05/04/1993    Interline Brands, Inc.    Registered HANDY
ANDY    U.S. Federal    0288175    10/20/1931    Interline Brands, Inc.   
Registered HARDWARE EXPRESS    U.S. Federal    3985213    06/28/2011   
Interline Brands, Inc.    Registered HOMESAVER    U.S. Federal    1740848   
12/22/1992    Interline Brands, Inc.    Registered HOMESAVER    U.S. Federal   
2328111    03/14/2000    Interline Brands, Inc.    Registered HORSEPOWER    U.S.
Federal    3859155    10/12/2010    Interline Brands, Inc.    Registered IMPROVE
MORE. EFFORT LESS    U.S. Federal    (85836719)    (01/30/2013)    Interline
Brands, Inc.    Pending IMPROVE MORE. EFFORT LESS    U.S. Federal    (85980983)
   (01/30/2013)    Interline Brands, Inc.    Pending INTERLINE    U.S. Federal
   2759591    09/02/2003    Interline Brands, Inc.    Registered INTERLINE
BRANDS    U.S. Federal    3448685    06/17/2008    Interline Brands, Inc.   
Registered INTERLINE INSTITUTIONAL    U.S. Federal    (86101720)    (10/25/2013)
   Interline Brands, Inc.    Pending JANPAK    U.S. Federal    4388206   
08/20/2013    Interline Brands, Inc.    Registered LOGO [g695748ex10_4pg67.jpg]
   U.S. Federal    4388207    08/20/2013    Interline Brands, Inc.    Registered
JANPAK IN-SITE    U.S. Federal    (86049788)    (08/28/2013)    Interline
Brands, Inc.    Pending JANPAK IN-SITE    U.S. Federal    (86049903)   
(08/28/2013)    Interline Brands, Inc.    Pending LEGEND    U.S. Federal   
4470,883    01/21/2014    Interline Brands, Inc.    Registered

 

36



--------------------------------------------------------------------------------

Mark

  

Jurisdiction

  

Reg. No.

(serial no.)

  

Registered

(Filed)

  

Owner

  

Status - Liens

LOGO [g695748ex10_4pg68.jpg]    U.S. Federal    4480679    02/11/2014   
Interline Brands, Inc.    Registered LIME TAMER    U.S. Federal    1539892   
05/23/1989    Interline Brands, Inc.    Registered LIQUI-ZYME    U.S. Federal   
2258587    07/06/1999    Interline Brands, Inc.    Registered LOCK-TOP    U.S.
Federal    2947569    05/10/2005    Interline Brands, Inc.    Registered
LYEMANCE    U.S. Federal    2984827    08/16/2005    Interline Brands, Inc.   
Registered MAINTENANCE USA    U.S. Federal    3980581    06/21/2011    Interline
Brands, Inc.    Registered MONUMENT    U.S. Federal    4358295    06/25/2013   
Interline Brands, Inc.    Registered NATURE - GREEN    U.S. Federal    2107994
   10/21/1997    Interline Brands, Inc.    Registered NEO-TITE    U.S. Federal
   1917954    09/12/1995    Interline Brands, Inc.    Registered PREFERRED
INDUSTRIES    U.S. Federal    3224101    04/03/2007    Interline Brands, Inc.   
Registered PREFERRED INDUSTRIES    U.S. Federal    (86135738)    (12/05/2013)   
Interline Brands, Inc.    Pending PREMIER    U.S. Federal    2215678   
01/05/1999    Interline Brands, Inc.    Registered PREMIER    U.S. Federal   
3250866    06/12/2007    Interline Brands, Inc.    Registered PREMIERPLUS   
U.S. Federal    2945744    05/03/2005    Interline Brands, Inc.    Registered
PROFORMA    U.S. Federal    3372877    01/22/2008    Interline Brands, Inc.   
Registered PROFORMA    U.S. Federal    3394840    03/11/2008    Interline
Brands, Inc.    Registered PROPLUS    U.S. Federal    3978479    06/14/2011   
Interline Brands, Inc.    Registered PROPLUS    U.S. Federal    3716189   
11/24/2009    Interline Brands, Inc.    Registered PROPLUS    U.S. Federal   
3814996    07/06/2010    Interline Brands, Inc.    Registered QLSS    U.S.
Federal    4466365    06/12/2013    Interline Brands, Inc.    Registered
RENOVATIONSPLUS    U.S. Federal    3118706    07/25/2006    Interline Brands,
Inc.    Registered RENOWN    U.S. Federal    3150579    10/03/2006    Interline
Brands, Inc.    Registered RENOWN    U.S. Federal    3158841    10/17/2006   
Interline Brands, Inc.    Registered RIPTIDE    U.S. Federal    4280534   
01/22/2013    Interline Brands, Inc.    Registered ROCHESTER    U.S. Federal   
(86174399)    (01/24/2014)    Interline Brands, Inc.    Pending SECURITY BOW   
U.S. Federal    3573601    02/10/2009    Interline Brands, Inc.    Registered
SEXAUER    U.S. Federal    3917233    02/08/2011    Interline Brands, Inc.   
Registered SEXAUER    U.S. Federal    0533533    11/21/1950    Interline Brands,
Inc.    Registered SEXAUER    U.S. Federal    0536341    01/16/1951    Interline
Brands, Inc.    Registered SEXAUER    U.S. Federal    0848767    05/07/1968   
Interline Brands, Inc.    Registered SEXAUER    U.S. Federal    0880136   
11/04/1969    Interline Brands, Inc.    Registered SEXAUER    U.S. Federal   
2197011    10/20/1998    Interline Brands, Inc.    Registered SEXAUER IN-SITE   
U.S. Federal    (86067557)    (09/18/2013)    Interline Brands, Inc.    Pending

 

37



--------------------------------------------------------------------------------

Mark

  

Jurisdiction

  

Reg. No.

(serial no.)

  

Registered

(Filed)

  

Owner

  

Status - Liens

SEXAUER IN-SITE    U.S. Federal    (86067566)    (09/18/2013)    Interline
Brands, Inc.    Pending STEEL HARBOR    U.S. Federal    (86127073)   
(11/22/2013)    Interline Brands, Inc.    Pending SUNSTAR LIGHTING    U.S.
Federal    (85819731)    (01/20/2013)    Interline Brands, Inc.    Pending LOGO
[g695748ex10_4pg69a.jpg]    U.S. Federal    (85819997)    (01/20/2013)   
Interline Brands, Inc.    Pending SUPPLIQ    U.S. Federal    (86187082)   
(02/07/2014)    Interline Brands, Inc.    Pending SUPPLYWARE    U.S. Federal   
(86101575)    (10/25/2013    Interline Brands, Inc.    Pending SURE-GRIP    U.S.
Federal    0980821    03/26/1974    Interline Brands, Inc.    Registered TKO   
U.S. Federal    3826390    07/27/2010    Interline Brands, Inc.    Registered
TRAYCO    U.S. Federal    3917267    02/08/2011    Interline Brands, Inc.   
Registered TRAYCO    U.S. Federal    2473132    07/31/2001    Interline Brands,
Inc.    Registered TRAYCO IN-SITE    U.S. Federal    (86069993)    (09/20/2013)
   Interline Brands, Inc.    Pending TRAYCO IN-SITE    U.S. Federal   
(86070011)    (09/20/2013)    Interline Brands, Inc.    Pending TRAYCO logo   
U.S. Federal    3917270    02/08/2011    Interline Brands, Inc.    Registered
U.S. LOCK    U.S. Federal    1163405    08/04/1981    Interline Brands, Inc.   
Registered U.S. LOCK    U.S. Federal    3992289    07/12/2011    Interline
Brands, Inc.    Registered VISIBLE STOCK CONTROL    U.S. Federal    0817247   
10/25/1966    Interline Brands, Inc.    Registered WHEN IT COMES TO KEEPING
CRITTERS OUT OF CHIMNEYS, WE’RE ANIMALS!    U.S. Federal    3298445   
09/25/2007    Interline Brands, Inc.    Registered WILMAR    U.S. Federal   
3904235    01/11/2011    Interline Brands, Inc.    Registered WILMAR    U.S.
Federal    2072965    06/24/1997    Interline Brands, Inc.    Registered WILMAR
(stylized)    U.S. Federal    3907454    01/18/2011    Interline Brands, Inc.   
Registered WILMAR SELECTCARE    U.S. Federal    (86101386)    (10/25/2013)   
Interline Brands, Inc.    Pending WOODFIELD    U.S. Federal    3909893   
01/25/2011    Interline Brands, Inc.    Registered WOODFIELD    U.S. Federal   
3814074    07/06/2010    Interline Brands, Inc.    Registered WOODFIELD    U.S.
Federal    3814137    07/06/2010    Interline Brands, Inc.    Registered
WOODFIELD    U.S. Federal    3847356    09/14/2010    Interline Brands, Inc.   
Registered LOGO [g695748ex10_4pg69b.jpg]    U.S. Federal    (85843765)   
(02/07/2013)    Interline Brands, Inc.    Pending

 

38



--------------------------------------------------------------------------------

Mark

  

Jurisdiction

  

Reg. No.

(serial no.)

  

Registered

(Filed)

  

Owner

  

Status - Liens

LOGO [g695748ex10_4pg70a.jpg]    U.S. Federal    (85980984)    (02/07/2013   
Interline Brands, Inc.    Pending HOMEPARTS    U.S. Federal    (85837591)   
(01/31/2013)    Interline Brands, Inc.    Pending HOMEPARTS    U.S. Federal   
(85980965)    (01/31/0213)    Interline Brands, Inc.    Pending HOMEPARTS.COM   
U.S. Federal    (85837667    (01/31/2013)    Interline Brands, Inc.    Pending
LOGO [g695748ex10_4pg70b.jpg]    U.S. Federal    (85474319)    (11/16/2011)   
Interline Brands, Inc.    Pending LOGO [g695748ex10_4pg70bbb.jpg]    U.S.
Federal    (85474331)    (11/16/2011)    Interline Brands, Inc.    Pending
InterlineMRO    U.S. Federal    4176749    07/17/2012    Interline Brands, Inc.
   Registered LOGO [g695748ex10_4pg70c.jpg]    U.S. Federal    4176842   
07/17/2012    Interline Brands, Inc.    Registered DISTINCTIVE, RESPONSIBLE
SOLUTIONS    U.S. Federal    3511747    10/07/2008    Interline Brands, Inc.   
Registered CLEAN ZONE    U.S. Federal    3780306    04/27/2010    Interline
Brands, Inc.    Registered OUR FOCUS IS YOUR ADVANTAGE    U.S. Federal   
(86196470)    (02/18/2014)    Interline Brands, Inc.    Pending

 

39



--------------------------------------------------------------------------------

EXHIBIT E

(See Section 3.13 of Security Agreement and Definition of “Pledged Collateral”
in Section 1.3 of Security Agreement)

LIST OF PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT PROPERTY

STOCKS

 

Name of Grantor

  

Issuer

   Certificate
Number    Number of
Shares      Class of
Stock    Percentage of
Outstanding
Shares  

Interline Brands, Inc., a New Jersey Corporation

  

IBI Merchandising Services, Inc.

   1      100       Common      100 % 

Interline Brands, Inc., a New Jersey Corporation

  

Wilmar Financial, Inc., a Delaware Corporation

   1      100       Common      100 % 

Interline Brands, Inc., a New Jersey Corporation

  

Glenwood Acquisition LLC, a limited liability company

   N/A      N/A       N/A      100 % 

Interline Brands, Inc., a New Jersey Corporation

  

Barnett of the Caribbean, Inc., A Puerto Rico corporation

   2      65       Common      65 % 

Interline Brands, Inc., a New Jersey Corporation

  

Sexauer Ltd., a Canada company

   Com-3 Reissued      65       Common      65 % 

Interline Brands, Inc., a New Jersey Corporation

  

Interline Brands Hong Kong Limited, a Hong Kong company

   1      650       Common      65 % 

Interline Brands Hong Kong Limited, a Hong Kong company

  

Interline Brands International Trading (Shenzhen) Co. Ltd., a China company

   N/A      N/A       Common      100 % 

Glenwood Acquisition LLC, a limited liability company

  

Buyers Access LLC, a limited liability company

   N/A      N/A       N/A      50 % 

JanPak, LLC

  

JanPak of South Carolina, LLC

              100 % 

JanPak, LLC

  

JanPak of Texas, LLC

              100 % 

JanPak, LLC

  

Zip Technology, LLC

              100 % 

JanPak, LLC

  

JanPak Clean Solutions, LLC

              100 % 

 

40



--------------------------------------------------------------------------------

BONDS

None.

GOVERNMENT SECURITIES

None.

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED)

Ownership of certain de minimis shares of stock acquired in the ordinary course
of business in connection with certain acquisitions or the company’s required
participation in certain retailer programs.

 

Name of Grantor

  

Issuer

  

Number of Shares

  

Class of Stock

   Percentage of
Outstanding Shares  

JanPak, LLC

  

Evolution Insurance Company, Ltd.

   1 unit consisting of 1 voting common share and 1 non-voting preference share
  

Voting Common

Non-voting redeemable preference

     0.1 % 

 

41



--------------------------------------------------------------------------------

PLEDGED NOTES

 

Holder

  

Obligor

  

Original Principal Amount

Interline Brands, Inc., a New Jersey corporation    Interline Brands Hong Kong
Limited, a Hong Kong company    Credit line with a maximum amount of $1,000,000,
with $800,000 drawn Wilmar Financials Inc., a Delaware corporation    Interline
Brands, Inc. a New Jersey corporation    Intercompany loan in the amount of
$40,000,000 Intercompany Subordinated Note, dated September 7, 2012.

 

42



--------------------------------------------------------------------------------

EXHIBIT F

(See Section 3.1 of Security Agreement)

OFFICES IN WHICH FINANCING STATEMENTS WILL BE FILED

 

Grantor

  

Office

Interline Brands, Inc., a New Jersey corporation    New Jersey Department of
Treasury/Office of the Treasurer/Division of Revenue, Uniform Commercial Code
Section IBI Merchandising Services, Inc.    Secretary of State of the State of
Delaware Wilmar Financial, Inc.    Secretary of State of the State of Delaware
Glenwood Acquisition LLC    Secretary of State of the State of Delaware JanPak,
LLC    Secretary of State of the State of West Virginia JanPak of South
Carolina, LLC    Secretary of State of the State of South Carolina JanPak of
Texas, LLC    Secretary of State of the State of Texas Zip Technology, LLC   
Secretary of State of the State of West Virginia

 

43



--------------------------------------------------------------------------------

EXHIBIT G

(See Sections 4.4 and 4.8 of Security Agreement)

AMENDMENT

This Amendment, dated                  , 20         (this “Amendment”) is
delivered pursuant to Section 4.4 of the Security Agreement referred to below.
All defined terms herein shall have the meanings ascribed thereto or
incorporated by reference in the Security Agreement. The undersigned hereby
certifies that the representations and warranties in Article III of the Security
Agreement are and continue to be true and correct. The undersigned further
agrees that this Amendment may be attached to that certain Amended and Restated
Pledge and Security Agreement, dated as of March [17], 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”), by and among the undersigned, as the Grantors, and Bank of America,
N.A., as the Administrative Agent, and that the Collateral listed on Schedule I
to this Amendment shall be and become a part of the Collateral referred to in
the Security Agreement, and the undersigned hereby grants a security interest to
the Administrative Agent in all of the Collateral listed on Schedule I to this
Amendment, and all such Collateral shall secure all Secured Obligations referred
to in the Security Agreement.

 

 

By:   Name:  

 

Title:  

 

 

44



--------------------------------------------------------------------------------

SCHEDULE I TO AMENDMENT

STOCKS

 

Name of Grantor

   Issuer    Certificate
Number(s)    Number of
Shares    Class of Stock    Percentage of
Outstanding
Shares                                                            

BONDS

 

Name of Grantor

   Issuer    Number    Face Amount    Coupon Rate    Maturity                  
                                         

GOVERNMENT SECURITIES

 

Name of Grantor

   Issuer    Number    Type    Face Amount    Coupon Rate    Maturity         
                                                              

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED)

 

Name of Grantor

   Issuer    Description of Collateral    Percentage Ownership
Interest                                    

 

45



--------------------------------------------------------------------------------

PLEDGED NOTES

 

Holder

   Obligor    Original Principal Amount                        

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]

COMMERCIAL TORT CLAIMS

 

Name of Grantor

   Description of Claim    Parties    Case Number; Name of
Court where Case was
Filed                  

 

46



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF COPYRIGHT SECURITY AGREEMENT

 

47



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF COPYRIGHT SECURITY AGREEMENT

COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT (as it may be amended, restated, supplemented
or modified from time to time, this “Agreement”) is entered into as of
[            ], 20[    ] by and among [                    ], a
[                    ] located at [                    ], and
[                    ], a [                    ] located at
[                    ] (each a “Grantor” and, collectively, “Grantors”), and
Bank of America, N.A., a national banking association located at 300 Galleria
Parkway, Suite 800 Atlanta, Georgia 30339, in its capacity as administrative
agent (in such capacity, the “Administrative Agent”) for itself and the other
Secured Parties (as defined in the Security Agreement referred to below) in
connection with the Credit Agreement referred to below.

R E C I T A L S:

WHEREAS, pursuant to that certain Credit Agreement dated as of September 7, 2012
(as it may be amended, restated, supplemented or modified from time to time, the
“Credit Agreement”), by and among Interline Brands, Inc., a New Jersey
corporation (the “Company”), Interline Brands, Inc., a Delaware corporation,
each subsidiary of the Company listed as a “Borrower” on the signature pages
thereto or that subsequently joins as a “Borrower”, each entity listed as a
“Loan Party” and a “Loan Guarantor” on the signature pages thereto or that
subsequently joins as a “Loan Guarantor”, the Administrative Agent, and the
Lenders from time to time party thereto, the Lenders have agreed to extend
credit to the Borrowers on the terms and conditions specified therein;

WHEREAS, in accordance with the requirements of the Credit Agreement and in
consideration of the credit extended by the Lenders to the Borrowers, the
Grantors, and certain subsidiaries of the Company have executed and delivered
that certain Amended and Restated Pledge and Security Agreement dated as of
March 17, 2014 (as the same may be amended, restated, supplemented or modified
from time to time, the “Security Agreement”) in favor of the Administrative
Agent for the ratable benefit of the Secured Parties, pursuant to which each
Grantor pledged, assigned and granted to the Administrative Agent, on behalf of
and for the ratable benefit of the Secured Parties, a security interest in all
of such Grantor’s right, title and interest in, to and under all of its
Collateral, including the Copyright Collateral (as defined below), in each case
whether now owned by or owing to, or hereafter acquired by or arising in favor
of, such Grantor and whether owned or consigned by or to, or leased from or to,
such Grantor, and regardless of where located, to secure the prompt and complete
payment and performance of the Secured Obligations; and

WHEREAS, pursuant to the Credit Agreement and the Security Agreement, the
Grantors are required to execute and deliver this Agreement;

 

H-1



--------------------------------------------------------------------------------

NOW, THEREFORE, for valuable consideration hereby acknowledged, the Grantors and
the Administrative Agent, on behalf of the Secured Parties, hereby agree as
follows:

Section 1. Defined Terms. All capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Security
Agreement.

Section 2. Grant of Security Interest.

Each Grantor hereby pledges, assigns, and grants to the Administrative Agent, on
behalf of and for the ratable benefit of the Secured Parties, a continuing
security interest in and Lien upon all of such Grantor’s right, title and
interest in, to and under the following property, in each case, whether now
owned by or owing to, or hereafter acquired by or arising in favor of, such
Grantor (including under any trade name or derivations thereof) and whether
owned by or consigned by or to, or leased from or to, such Grantor, and
regardless of where located (collectively, the “Copyright Collateral”):

(a) all copyright registrations and copyright registration applications set
forth on Schedule I hereto;

(b) all mask works, as defined under 17 U.S.C. § 901, et seq, and applications
and registrations thereof;

(c) all renewals or extensions of any of the foregoing;

(d) all income, royalties, damages and payments now or hereafter due and/or
payable under any of the foregoing, including, without limitation, damages or
payments for past or future infringements for any of the foregoing;

(e) all rights to sue for past, present and future infringements of any of the
foregoing;

(f) all rights corresponding to any of the foregoing throughout the world;

(g) (i) all licensing agreements, consents to use, covenants not to sue or
similar arrangements in and to any copyrights, (ii) all income, royalties,
damages, claims and payments now or hereafter due or payable under and with
respect thereto, including without limitation, damages and payments for past,
present and future breaches thereof, and (iii) all rights to sue for past,
present and future breaches thereof; and

(h) all accessions to, substitutions for and replacements, products, and cash
and non-cash proceeds of the foregoing;

to secure the prompt and complete payment and performance of the Secured
Obligations.

 

H-2



--------------------------------------------------------------------------------

Section 3. Security Agreement.

The security interests granted pursuant to this Agreement are granted in
conjunction with the security interests granted to the Administrative Agent
pursuant to the Security Agreement, and each Grantor hereby acknowledges and
affirms that the rights and remedies of the Administrative Agent with respect to
the security interest in the Copyright Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. In the
event of any irreconcilable conflict between the terms of this Agreement and the
terms of the Security Agreement, the Administrative Agent shall determine, in
its discretion, which terms shall control.

Section 4. Release.

The Liens granted hereunder shall terminate concomitantly with the Liens granted
under the Security Agreement in accordance with its terms.

Section 5. Modification of Agreement.

This Agreement or any provision hereof may not be changed, waived, or terminated
except in accordance with the amendment provisions of the Security Agreement.
Notwithstanding the foregoing, the Administrative Agent may modify this
Agreement, after obtaining the applicable Grantor’s approval of or signature to
such modification, by amending Schedule 1 to include reference to any right,
title or interest in any Copyright Collateral currently owned by such Grantor or
any Copyright Collateral acquired by such Grantor after the execution hereof or
to delete any reference to any right, title or interest in any Copyright
Collateral in which such Grantor no longer has or claims any right, title or
interest.

Section 6. CHOICE OF LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO THE FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

Section 7. Counterparts.

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any parties hereto may execute this
Agreement by signing any such counterpart. Delivery of an executed counterpart
of a signature page to this Agreement by facsimile or other electronic
transmission (including portable document format (“.pdf”) or similar format)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

[SIGNATURE PAGE FOLLOWS]

 

H-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each Grantor has caused this
COPYRIGHT SECURITY AGREEMENT to be duly executed and delivered by its duly
authorized officer as of the date first set forth above.

 

[                                         ] By:  

 

  Name:   Title: [                                         ] By:  

 

  Name:   Title:

 

ACCEPTED AND AGREED as of the date first above written:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:

 

H-4



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT OF GRANTOR

 

STATE OF  

 

  )       )   ss. COUNTY OF  

 

  )  

On this [     ] day of [            ], 20[    ] before me personally appeared
[                    ], proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of
[                    ], who being by me duly sworn did depose and say that he is
an authorized officer of said [corporation/limited liability company], that the
said instrument was signed on behalf of said [corporation/limited liability
company] as authorized by its [Board of Directors/Member(s)/Manager(s)] and that
he acknowledged said instrument to be the free act and deed of said
[corporation/limited liability company].

 

Notary Public  

 

My Commission Expires:  

 

 

H-5



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT OF GRANTOR

 

STATE OF  

 

  )       )   ss. COUNTY OF  

 

  )  

On this [    ] day of [            ], 20[    ] before me personally appeared
[                    ], proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of
[                    ], who being by me duly sworn did depose and say that he is
an authorized officer of said [corporation/limited liability company], that the
said instrument was signed on behalf of said [corporation/limited liability
company] as authorized by its [Board of Directors/Member(s)/Manager(s)] and that
he acknowledged said instrument to be the free act and deed of said
[corporation/limited liability company].

 

Notary Public  

 

My Commission Expires:  

 

 

H-6



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT OF ADMINISTRATIVE AGENT

 

STATE OF  

 

  )       )   ss. COUNTY OF  

 

  )  

On this [    ] day of [            ], 20[    ] before me personally appeared
[                    ], proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of Bank of America,
N.A., a national banking association, who being by me duly sworn did depose and
say that he is an authorized officer of said bank, that the said instrument was
signed on behalf of said bank as authorized by its bylaws or a resolution of its
Board of Directors and that he acknowledged said instrument to be the free act
and deed of said bank.

 

Notary Public  

 

My Commission Expires:  

 

 

H-7



--------------------------------------------------------------------------------

SCHEDULE I

TO

COPYRIGHT SECURITY AGREEMENT

 

H-8



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF PATENT SECURITY AGREEMENT

 

48



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF PATENT SECURITY AGREEMENT

PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT (as it may be amended, restated, supplemented or
modified from time to time, this “Agreement”) is entered into as of
[            ], 20[    ] by and among [                    ], a
[                    ] located at [                    ], and
[                    ], a [                    ] located at
[                    ] (each a “Grantor” and, collectively, “Grantors”), and
Bank of America, N.A., a national banking association located at 300 Galleria
Parkway, Suite 800 Atlanta, Georgia 30339, in its capacity as administrative
agent (in such capacity, the “Administrative Agent”) for itself and the other
Secured Parties (as defined in the Security Agreement referred to below) in
connection with the Credit Agreement referred to below.

R E C I T A L S:

WHEREAS, pursuant to that certain Credit Agreement dated as of September 7, 2012
(as it may be amended, restated, supplemented or modified from time to time, the
“Credit Agreement”), by and among Interline Brands, Inc., a New Jersey
corporation (the “Company”), Interline Brands, Inc., a Delaware corporation,
each subsidiary of the Company listed as a “Borrower” on the signature pages
thereto or that subsequently joins as a “Borrower”, each entity listed as a
“Loan Party” and a “Loan Guarantor” on the signature pages thereto or that
subsequently joins as a “Loan Guarantor”, the Administrative Agent, and the
Lenders from time to time party thereto, the Lenders have agreed to extend
credit to the Borrowers on the terms and conditions specified therein;

WHEREAS, in accordance with the requirements of the Credit Agreement and in
consideration of the credit extended by the Lenders to the Borrowers, the
Grantors, and certain subsidiaries of the Company have executed and delivered
that certain Amended and Restated Pledge and Security Agreement dated as of
March 17, 2014 (as the same may be amended, restated, supplemented or modified
from time to time, the “Security Agreement”) in favor of the Administrative
Agent for the ratable benefit of the Secured Parties, pursuant to which each
Grantor pledged, assigned and granted to the Administrative Agent, on behalf of
and for the ratable benefit of the Secured Parties, a security interest in all
of such Grantor’s right, title and interest in, to and under all of its
Collateral, including the Patent Collateral (as defined below), in each case
whether now owned by or owing to, or hereafter acquired by or arising in favor
of, such Grantor and whether owned or consigned by or to, or leased from or to,
such Grantor, and regardless of where located, to secure the prompt and complete
payment and performance of the Secured Obligations; and

WHEREAS, pursuant to the Credit Agreement and the Security Agreement, the
Grantors are required to execute and deliver this Agreement;

 

I-1



--------------------------------------------------------------------------------

NOW, THEREFORE, for valuable consideration hereby acknowledged, the Grantors and
the Administrative Agent, on behalf of the Secured Parties, hereby agree as
follows:

Section 1. Defined Terms. All capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Security
Agreement.

Section 2. Grant of Security Interest.

Each Grantor hereby pledges, assigns, and grants to the Administrative Agent, on
behalf of and for the ratable benefit of the Secured Parties, a continuing
security interest in and Lien upon all of such Grantor’s right, title and
interest in, to and under the following property, in each case, whether now
owned by or owing to, or hereafter acquired by or arising in favor of, such
Grantor (including under any trade name or derivations thereof) and whether
owned by or consigned by or to, or leased from or to, such Grantor, and
regardless of where located (collectively, the “Patent Collateral”):

(a) any and all patents and patent applications set forth on Schedule I hereto;

(b) all inventions and improvements claimed therein;

(c) all reissues, divisions, continuations, extensions and continuations-in-part
of the foregoing;

(d) all income, royalties, damages, claims and payments now or hereafter due or
payable under and with respect to the foregoing, including, without limitation,
damages and payments for past, present and future infringements of the
foregoing;

(e) all rights to sue for past, present and future infringements of the
foregoing;

(f) all rights corresponding to any of the foregoing throughout the world;

(g) (i) all licensing agreements, consents to use, covenants not to sue or
similar arrangements in and to any patents, (ii) all income, royalties, damages,
claims and payments now or hereafter due or payable under and with respect
thereto, including without limitation, damages and payments for past, present
and future breaches thereof, and (iii) all rights to sue for past, present and
future breaches thereof; and

(h) all accessions to, substitutions for and replacements, products, and cash
and non-cash proceeds of the foregoing;

to secure the prompt and complete payment and performance of the Secured
Obligations.

Section 3. Security Agreement.

The security interests granted pursuant to this Agreement are granted in
conjunction with the security interests granted to the Administrative Agent
pursuant to the Security Agreement, and each Grantor hereby acknowledges and
affirms that the rights and

 

I-2



--------------------------------------------------------------------------------

remedies of the Administrative Agent with respect to the security interest in
the Patent Collateral made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. In the event of any
irreconcilable conflict between the terms of this Agreement and the terms of the
Security Agreement, the Administrative Agent shall determine, in its discretion,
which terms shall control.

Section 4. Release.

The Liens granted hereunder shall terminate concomitantly with the Liens granted
under the Security Agreement in accordance with its terms.

Section 5. Modification of Agreement.

This Agreement or any provision hereof may not be changed, waived, or terminated
except in accordance with the amendment provisions of the Security Agreement.
Notwithstanding the foregoing, the Administrative Agent may modify this
Agreement, after obtaining the applicable Grantor’s approval of or signature to
such modification, by amending Schedule 1 to include reference to any right,
title or interest in any Patent Collateral currently owned by such Grantor or
any Patent Collateral acquired by such Grantor after the execution hereof or to
delete any reference to any right, title or interest in any Patent Collateral in
which such Grantor no longer has or claims any right, title or interest.

Section 6. CHOICE OF LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO THE FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

Section 7. Counterparts.

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any parties hereto may execute this
Agreement by signing any such counterpart. Delivery of an executed counterpart
of a signature page to this Agreement by facsimile or other electronic
transmission (including portable document format (“.pdf”) or similar format)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

[SIGNATURE PAGE FOLLOWS]

 

I-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each Grantor has caused this
PATENT SECURITY AGREEMENT to be duly executed and delivered by its duly
authorized officer as of the date first set forth above.

 

[                                         ] By:  

 

  Name:   Title: [                                         ] By:  

 

  Name:   Title:

 

ACCEPTED AND AGREED as of the date first above written:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:

 

I-4



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT OF GRANTOR

 

STATE OF  

 

  )       )   ss. COUNTY OF  

 

  )  

On this [    ] day of [            ], 20[    ] before me personally appeared
[                    ], proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of
[                    ], who being by me duly sworn did depose and say that he is
an authorized officer of said [corporation/limited liability company], that the
said instrument was signed on behalf of said [corporation/limited liability
company] as authorized by its [Board of Directors/Member(s)/Manager(s)] and that
he acknowledged said instrument to be the free act and deed of said
[corporation/limited liability company].

 

Notary Public  

 

My Commission Expires:  

 

 

I-5



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT OF GRANTOR

 

STATE OF  

 

  )       )   ss. COUNTY OF  

 

  )  

On this [    ] day of [            ], 20[    ] before me personally appeared
[                    ], proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of
[                    ], who being by me duly sworn did depose and say that he is
an authorized officer of said [corporation/limited liability company], that the
said instrument was signed on behalf of said [corporation/limited liability
company] as authorized by its [Board of Directors/Member(s)/Manager(s)] and that
he acknowledged said instrument to be the free act and deed of said
[corporation/limited liability company].

 

Notary Public  

 

My Commission Expires:  

 

 

I-6



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT OF ADMINISTRATIVE AGENT

 

STATE OF  

 

  )       )   ss. COUNTY OF  

 

  )  

On this [    ] day of [            ], 20[    ] before me personally appeared
[                    ], proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of Bank of America,
N.A., a national banking association, who being by me duly sworn did depose and
say that he is an authorized officer of said bank, that the said instrument was
signed on behalf of said bank as authorized by its bylaws or a resolution of its
Board of Directors and that he acknowledged said instrument to be the free act
and deed of said bank.

 

Notary Public  

 

My Commission Expires:  

 

 

I-7



--------------------------------------------------------------------------------

SCHEDULE I

TO

PATENT SECURITY AGREEMENT

 

I-8



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF TRADEMARK SECURITY AGREEMENT

 

49



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF TRADEMARK SECURITY AGREEMENT

TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT (as it may be amended, restated, supplemented
or modified from time to time, this “Agreement”) is entered into as of
[            ], 20[    ] by and among [                    ], a
[                    ] located at [                    ], and
[                    ], a [                    ] located at
[                    ] (each a “Grantor” and, collectively, “Grantors”), and
Bank of America, N.A., a national banking association located at 300 Galleria
Parkway, Suite 800 Atlanta, Georgia 30339, in its capacity as administrative
agent (in such capacity, the “Administrative Agent”) for itself and the other
Secured Parties (as defined in the Security Agreement referred to below) in
connection with the Credit Agreement referred to below.

R E C I T A L S:

WHEREAS, pursuant to that certain Credit Agreement dated as of September 7, 2012
(as it may be amended, restated, supplemented or modified from time to time, the
“Credit Agreement”), by and among Interline Brands, Inc., a New Jersey
corporation (the “Company”), Interline Brands, Inc., a Delaware corporation,
each subsidiary of the Company listed as a “Borrower” on the signature pages
thereto or that subsequently joins as a “Borrower”, each entity listed as a
“Loan Party” and a “Loan Guarantor” on the signature pages thereto or that
subsequently joins as a “Loan Guarantor”, the Administrative Agent, and the
Lenders from time to time party thereto, the Lenders have agreed to extend
credit to the Borrowers on the terms and conditions specified therein;

WHEREAS, in accordance with the requirements of the Credit Agreement and in
consideration of the credit extended by the Lenders to the Borrowers, the
Grantors and certain subsidiaries of the Company have executed and delivered
that certain Amended and Restated Pledge and Security Agreement dated as of
March 17, 2014 (as the same may be amended, restated, supplemented or modified
from time to time, the “Security Agreement”) in favor of the Administrative
Agent for the ratable benefit of the Secured Parties, pursuant to which each
Grantor pledged, assigned and granted to the Administrative Agent, on behalf of
and for the ratable benefit of the Secured Parties, a security interest in all
of such Grantor’s right, title and interest in, to and under all of its
Collateral, including the Trademark Collateral (as defined below), in each case
whether now owned by or owing to, or hereafter acquired by or arising in favor
of, such Grantor and whether owned or consigned by or to, or leased from or to,
such Grantor, and regardless of where located, to secure the prompt and complete
payment and performance of the Secured Obligations; and

WHEREAS, pursuant to the Credit Agreement and the Security Agreement, the
Grantors are required to execute and deliver this Agreement;

 

J-1



--------------------------------------------------------------------------------

NOW, THEREFORE, for valuable consideration hereby acknowledged, the Grantors and
the Administrative Agent, on behalf of the Secured Parties, hereby agree as
follows:

Section 1. Defined Terms. All capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Security
Agreement.

Section 2. Grant of Security Interest.

Each Grantor hereby pledges, assigns, and grants to the Administrative Agent, on
behalf of and for the ratable benefit of the Secured Parties, a continuing
security interest in and Lien upon all of such Grantor’s right, title and
interest in, to and under the following property, in each case, whether now
owned by or owing to, or hereafter acquired by or arising in favor of, such
Grantor (including under any trade name or derivations thereof) and whether
owned by or consigned by or to, or leased from or to, such Grantor, and
regardless of where located (collectively, the “Trademark Collateral”):

(a) all trademarks (including service marks), and the registrations and
applications for registration thereof including, but not limited to, U.S.
registered trademarks and service marks and U.S. trademarks and service marks
applications, set forth on Schedule I hereto;

(b) all goodwill of the business connected with the use of and symbolized by the
foregoing;

(c) all renewals of the foregoing;

(d) all income, royalties, damages, claims and payments now or hereafter due or
payable under and with respect to the foregoing, including, without limitation,
damages, claims and payments for past, present and future infringements thereof;

(e) all rights to sue for past, present and future infringements of the
foregoing, including, without limitation, all rights to settle suits involving
claims and demands for royalties owing;

(f) all rights corresponding to any of the foregoing throughout the world;

(g) (i) all licensing agreements, consents to use, covenants not to sue or
similar arrangements in and to any trademarks, (ii) all income, royalties,
damages, claims and payments now or hereafter due or payable under and with
respect thereto, including without limitation, damages and payments for past,
present and future breaches thereof, and (iii) all rights to sue for past,
present and future breaches thereof; and

(h) all accessions to, substitutions for and replacements, products, and cash
and non-cash proceeds of the foregoing;

to secure the prompt and complete payment and performance of the Secured
Obligations. Notwithstanding the foregoing, the Trademark Collateral shall not
include any trademark

 

J-2



--------------------------------------------------------------------------------

application filed in the USPTO on the basis of a Grantor’s intent-to-use such
trademark prior to the filing of a “Statement of Use” pursuant to Section 1(d)
of the Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of
the Lanham Act with respect thereto, to the extent, and only for so long as, the
granting by a Grantor of a security interest therein would result in the loss by
such Grantor of any material rights therein, or impair the validity or
enforceability of any registration that issues therefrom under applicable
federal law.

Section 3. Security Agreement.

The security interests granted pursuant to this Agreement are granted in
conjunction with the security interests granted to the Administrative Agent
pursuant to the Security Agreement, and each Grantor hereby acknowledges and
affirms that the rights and remedies of the Administrative Agent with respect to
the security interest in the Trademark Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. In the
event of any irreconcilable conflict between the terms of this Agreement and the
terms of the Security Agreement, the Administrative Agent shall determine, in
its discretion, which terms shall control.

Section 4. Release.

The Liens granted hereunder shall terminate concomitantly with the Liens granted
under the Security Agreement in accordance with its terms.

Section 5. Modification of Agreement.

This Agreement or any provision hereof may not be changed, waived, or terminated
except in accordance with the amendment provisions of the Security Agreement.
Notwithstanding the foregoing, the Administrative Agent may modify this
Agreement, after obtaining the applicable Grantor’s approval of or signature to
such modification, by amending Schedule 1 to include reference to any right,
title or interest in any Trademark Collateral currently owned by such Grantor or
any Trademark Collateral acquired by such Grantor after the execution hereof or
to delete any reference to any right, title or interest in any Trademark
Collateral in which such Grantor no longer has or claims any right, title or
interest.

Section 6. CHOICE OF LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO THE FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

Section 7. Counterparts.

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any parties hereto may execute this
Agreement by signing any such counterpart. Delivery of an executed counterpart
of a signature page to this Agreement by facsimile or other electronic
transmission (including portable document format (“.pdf”) or similar format)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

[SIGNATURE PAGE FOLLOWS]

 

J-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each Grantor has caused this
TRADEMARK SECURITY AGREEMENT to be duly executed and delivered by its duly
authorized officer as of the date first set forth above.

 

[                                         ] By:  

 

  Name:   Title: [                                         ] By:  

 

  Name:   Title:

 

ACCEPTED AND AGREED as of the date first above written:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:

 

J-4



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT OF GRANTOR

 

STATE OF  

 

  )     )   ss. COUNTY OF  

 

  )

On this [    ] day of [            ], 20[    ] before me personally appeared
[                    ], proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of
[                    ], who being by me duly sworn did depose and say that he is
an authorized officer of said [corporation/limited liability company], that the
said instrument was signed on behalf of said [corporation/limited liability
company] as authorized by its [Board of Directors/Member(s)/Manager(s)] and that
he acknowledged said instrument to be the free act and deed of said
[corporation/limited liability company].

 

Notary Public  

 

 

My Commission Expires:  

 

 

J-5



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT OF GRANTOR

 

STATE OF  

 

  )     )   ss. COUNTY OF  

 

  )

On this [    ] day of [            ], 20[    ] before me personally appeared
[                    ], proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of
[                    ], who being by me duly sworn did depose and say that he is
an authorized officer of said [corporation/limited liability company], that the
said instrument was signed on behalf of said [corporation/limited liability
company] as authorized by its [Board of Directors/Member(s)/Manager(s)] and that
he acknowledged said instrument to be the free act and deed of said
[corporation/limited liability company].

 

Notary Public  

 

 

My Commission Expires:  

 

 

J-6



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT OF ADMINISTRATIVE AGENT

 

STATE OF  

 

  )     )   ss. COUNTY OF  

 

  )

On this [    ] day of [            ], 20[    ] before me personally appeared
[                    ], proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of Bank of America,
N.A., a national banking association, who being by me duly sworn did depose and
say that he is an authorized officer of said bank, that the said instrument was
signed on behalf of said bank as authorized by its bylaws or a resolution of its
Board of Directors and that he acknowledged said instrument to be the free act
and deed of said bank.

 

Notary Public  

 

 

My Commission Expires:  

 

 

J-7



--------------------------------------------------------------------------------

SCHEDULE I

TO

TRADEMARK SECURITY AGREEMENT

 

J-8



--------------------------------------------------------------------------------

EXHIBIT K

COMMERCIAL TORT CLAIMS

None.

 

50



--------------------------------------------------------------------------------

EXHIBIT B-I

(See Sections 3.5 and 7.1 of Security Agreement)

DEPOSIT ACCOUNTS

 

Name of Grantor

  

Name of Institution

  

Account Number

  

Check here if

Deposit Account

is a Collateral

Deposit Account

  

Description of

Deposit Account

if not a Collateral

Deposit Account

                                                           

SECURITIES ACCOUNTS

 

Name of Grantor

  

Name of Institution

              

COMMODITIES ACCOUNTS

 

Name of Grantor

  

Name of Institution

              



--------------------------------------------------------------------------------

EXHIBIT B-II

(See Section 3.1 of Security Agreement)

CONTROL AGREEMENTS



--------------------------------------------------------------------------------

EXHIBIT C

(See Section 3.7 of Security Agreement)

LETTER OF CREDIT RIGHTS

CHATTEL PAPER



--------------------------------------------------------------------------------

EXHIBIT D

(See Sections 3.10 and 3.11 of Security Agreement)

INTELLECTUAL PROPERTY RIGHTS

PATENTS

 

Name of Grantor

  

Patent Title

  

Patent Number

  

Issue Date

                 

PATENT APPLICATIONS

 

Name of Grantor

  

Patent Application

  

Application Filing Date

  

Application Serial Number

                                   

TRADEMARKS

 

Name of Grantor

  

Trademark

  

Registration Date

  

Registration Number

                          

TRADEMARK APPLICATIONS

 

Name of Grantor

  

Trademark

  

Application Filing Date

  

Application Serial Number

                          

COPYRIGHTS

 

Name of Grantor

  

Title of Work

  

Registration Date

  

Registration Number

                          



--------------------------------------------------------------------------------

COPYRIGHT APPLICATIONS

 

Name of Grantor

  

Title of Work

  

Application Filing Date

  

Application Serial Number

                          

INTELLECTUAL PROPERTY LICENSES

 

Name of Grantor

  

Name of Agreement

  

Date of Agreement

  

Parties to Agreement

                          



--------------------------------------------------------------------------------

EXHIBIT E

(See Section 3.13 of Security Agreement and Definition of “Pledged Collateral”
in Section 1.3 of Security Agreement)

LIST OF PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT PROPERTY

STOCKS

 

Name of Grantor

   Issuer    Certificate
Number(s)    Number of
Shares    Class of Stock    Percentage of
Outstanding
Shares                                                            

BONDS

 

Name of Grantor

   Issuer    Number    Face Amount    Coupon Rate    Maturity                  
                                         

GOVERNMENT SECURITIES

 

Name of Grantor

   Issuer    Number    Type    Face Amount    Coupon Rate    Maturity         
                                                              

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED)

 

Name of Grantor

   Issuer    Description of Collateral    Percentage Ownership Interest         
                          



--------------------------------------------------------------------------------

PLEDGED NOTES

 

Holder

   Obligor    Original Principal Amount                        

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]



--------------------------------------------------------------------------------

EXHIBIT F

(See Section 3.1 of Security Agreement)

OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED

 

Grantor

 

Office

     



--------------------------------------------------------------------------------

EXHIBIT G

(See Sections 4.4 and 4.8 of Security Agreement)

AMENDMENT

This Amendment, dated             , 20     (this “Amendment”) is delivered
pursuant to Section 4.4 of the Security Agreement referred to below. All defined
terms herein shall have the meanings ascribed thereto or incorporated by
reference in the Security Agreement. The undersigned hereby certifies that the
representations and warranties in Article III of the Security Agreement are and
continue to be true and correct. The undersigned further agrees that this
Amendment may be attached to that certain Amended and Restated Pledge and
Security Agreement, dated as of March 17, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
by and among the undersigned, as the Grantors, and Bank of America, N.A., as the
Administrative Agent, and that the Collateral listed on Schedule I to this
Amendment shall be and become a part of the Collateral referred to in the
Security Agreement, and the undersigned hereby grants a security interest to the
Administrative Agent in all of the Collateral listed on Schedule I to this
Amendment, and all such Collateral shall secure all Secured Obligations referred
to in the Security Agreement.

 

 

By:   Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE I TO AMENDMENT

STOCKS

 

Name of Grantor

   Issuer    Certificate
Number(s)    Number of
Shares    Class of Stock    Percentage of
Outstanding
Shares                                                            

BONDS

 

Name of Grantor

   Issuer    Number    Face Amount    Coupon Rate    Maturity                  
                                         

GOVERNMENT SECURITIES

 

Name of Grantor

   Issuer    Number    Type    Face Amount    Coupon Rate    Maturity         
                                                              

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED)

 

Name of Grantor

   Issuer    Description of Collateral    Percentage Ownership Interest         
                          

PLEDGED NOTES

 

Holder

   Obligor    Original Principal Amount                        

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]



--------------------------------------------------------------------------------

COMMERCIAL TORT CLAIMS

 

Name of Grantor

   Description of Claim    Parties    Case Number; Name of
Court where Case was Filed                  



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF COPYRIGHT SECURITY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF PATENT SECURITY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF TRADEMARK SECURITY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT K

(See Definition of “Commercial Tort Claims” in Section 1.3 of Security
Agreement)

COMMERCIAL TORT CLAIMS

 

Name of Grantor

   Description of Claim    Parties    Case Number; Name of
Court where Case was Filed                  